Exhibit 10.1

EXECUTIVE VERSION

 

FINANCING AGREEMENT

Dated as of December 7, 2016


by and among


Cherokee Inc.,
as U.S. Borrower,

Irene Acquisition Company B.V.,
as Dutch Borrower,


AND EACH SUBSIDIARY OF CHEROKEE INC.
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


CERBERUS BUSINESS FINANCE, LLC,
as Collateral Agent,


and


CERBERUS BUSINESS FINANCE, LLC,
as Administrative Agent

 







--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

Page

 

 

 

ARTICLE I DEFINITIONS; CERTAIN TERMS


1 

Section 1.01

Definitions


1 

Section 1.02

Terms Generally


51 

Section 1.03

Certain Matters of Construction


52 

Section 1.04

Accounting and Other Terms


52 

Section 1.05

Time References


53 

Section 1.06

Obligation to Make Payments in Dollars


53 

ARTICLE II THE LOANS


53 

Section 2.01

Commitments


53 

Section 2.02

Making the Loans


54 

Section 2.03

Repayment of Loans; Evidence of Debt


57 

Section 2.04

Interest


58 

Section 2.05

Reduction of Commitment; Prepayment of Loans


60 

Section 2.06

Fees


65 

Section 2.07

LIBOR Option


66 

Section 2.08

Funding Losses


67 

Section 2.09

Taxes


67 

Section 2.10

Increased Costs and Reduced Return


69 

Section 2.11

Changes in Law; Impracticability or Illegality


71 

Section 2.12

Mitigation Obligations; Replacement of Lenders


72 

ARTICLE III [INTENTIONALLY OMITTED]


73 

ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL
LIABILITY OF BORROWERS


73 

Section 4.01

Payments; Computations and Statements


73 

Section 4.02

Sharing of Payments


74 

Section 4.03

Apportionment of Payments


75 

Section 4.04

Defaulting Lenders


76 

Section 4.05

Administrative Borrower; Joint and Several Liability of the Borrowers


77 

ARTICLE V CONDITIONS TO LOANS


79 

Section 5.01

Conditions Precedent to Effectiveness


79 

Section 5.02

Conditions Precedent to All Loans After the Effective Date


83 

Section 5.03

Conditions Subsequent to Effectiveness


83 

ARTICLE VI REPRESENTATIONS AND WARRANTIES


85 

Section 6.01

Representations and Warranties


85 

ARTICLE VII COVENANTS OF THE LOAN PARTIES


94 

Section 7.01

Affirmative Covenants


94 

Section 7.02

Negative Covenants


103 

Section 7.03

Financial Covenants


110 



--------------------------------------------------------------------------------

 



ARTICLE VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS


111 

Section 8.01

Cash Management Arrangements


111 

ARTICLE IX EVENTS OF DEFAULT


112 

Section 9.01

Events of Default


112 

ARTICLE X AGENTS


116 

Section 10.01

Appointment


116 

Section 10.02

Nature of Duties; Delegation


118 

Section 10.03

Rights, Exculpation, Etc


118 

Section 10.04

Reliance


119 

Section 10.05

Indemnification


119 

Section 10.06

Agents Individually


120 

Section 10.07

Successor Agent


120 

Section 10.08

Collateral Matters


120 

Section 10.09

Agency for Perfection


122 

Section 10.10

No Reliance on any Agent's Customer Identification Program.


123 

Section 10.11

No Third Party Beneficiaries


123 

Section 10.12

No Fiduciary Relationship


123 

Section 10.13

Reports; Confidentiality; Disclaimers


123 

Section 10.14

Collateral Custodian


124 

Section 10.15

Collateral Agent May File Proofs of Claim


124 

ARTICLE XI GUARANTY


125 

Section 11.01

Guaranty


125 

Section 11.02

Guaranty Absolute


125 

Section 11.03

Waiver


126 

Section 11.04

Continuing Guaranty; Assignments


126 

Section 11.05

Subrogation


127 

Section 11.06

Contribution


127 

ARTICLE XII MISCELLANEOUS


128 

Section 12.01

Notices, Etc


128 

Section 12.02

Amendments, Etc


130 

Section 12.03

No Waiver; Remedies, Etc


132 

Section 12.04

Expenses; Taxes; Attorneys' Fees


132 

Section 12.05

Right of Set-off


133 

Section 12.06

Severability


134 

Section 12.07

Assignments and Participations


134 

Section 12.08

Counterparts


138 

Section 12.09

GOVERNING LAW


138 

Section 12.10

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE


138 

Section 12.11

WAIVER OF JURY TRIAL, ETC


140 

Section 12.12

Consent by the Agents and Lenders


140 

Section 12.13

No Party Deemed Drafter


140 

Section 12.14

Reinstatement; Certain Payments


140 

Section 12.15

Indemnification; Limitation of Liability for Certain Damages


141 

 

 

 







--------------------------------------------------------------------------------

 



Section 12.16

Records


142 

Section 12.17

Binding Effect


142 

Section 12.18

Highest Lawful Rate


142 

Section 12.19

Confidentiality


143 

Section 12.20

Public Disclosure


144 

Section 12.21

Integration


144 

Section 12.22

USA PATRIOT Act


145 

Section 12.23

Judgment Currency


145 

Section 12.24

Waiver of Immunity


146 

Section 12.25

English Language


146 

Section 12.26

Foreign Parallel Liability.


146 

Section 12.27

U.S. Parallel Liability.


147 

 

 







--------------------------------------------------------------------------------

 



SCHEDULE AND EXHIBITS

Schedule 1.01(A)

Lenders and Lenders' Commitments

Schedule 1.01(B)

Facilities

Schedule 1.01(C)

Subsidiary Guarantors

Schedule 1.01(D)

Immaterial Subsidiaries

Schedule 6.01(e)

Capitalization; Subsidiaries

Schedule 6.01(f)

Litigation

Schedule 6.01(i)

ERISA

Schedule 6.01(l)

Nature of Business

Schedule 6.01(q)

Environmental Matters

Schedule 6.01(r)

Insurance

Schedule 6.01(u)

Intellectual Property

Schedule 6.01(v)

Material Contracts

Schedule 7.02(a)

Existing Liens

Schedule 7.02(b)

Existing Indebtedness

Schedule 7.02(e)

Existing Investments

Schedule 7.02(k)

Limitations on Dividends and Other Payment Restrictions

Schedule 8.01

Cash Management Accounts

 

 

Exhibit A

Form of Joinder Agreement

Exhibit B

Form of Assignment and Acceptance

Exhibit C

Form of Notice of Borrowing

Exhibit D

Form of LIBOR Notice

Exhibit E

Form of Solvency Certificate

 

 

 





--------------------------------------------------------------------------------

 

 

 

FINANCING AGREEMENT

Financing Agreement, dated as of December 7, 2016, by and among Cherokee Inc., a
Delaware corporation (the "Parent" and, together with each other Person that is
a domestic Subsidiary of Parent and executes a joinder agreement and becomes a
"U.S. Borrower" hereunder, each a "U.S. Borrower" and, collectively, the "U.S.
Borrowers"), Irene Acquisition Company B.V., a private company with limited
liability incorporated under the laws of the Netherlands, having its statutory
seat (statutaire zetel) in Amsterdam, the Netherlands and registered with the
Dutch trade register under number 67160921 (the "Dutch Borrower" and, together
with the U.S. Borrowers, each a "Borrower" and collectively, the "Borrowers"),
each subsidiary of the Parent listed as a "Guarantor" on the signature pages
hereto (together with each other Person that executes a joinder agreement and
becomes a "Guarantor" hereunder or otherwise guaranties all or any part of the
Obligations (as hereinafter defined), each a "Guarantor" and collectively, the
"Guarantors"), the lenders from time to time party hereto (each a "Lender" and
collectively, the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited
liability company ("Cerberus"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity,
the "Collateral Agent"), and Cerberus, as administrative agent for the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the "Administrative Agent" and together with the Collateral Agent, each an
"Agent" and collectively, the "Agents").

RECITALS

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of (a) a term loan in the aggregate principal amount of $28,000,000
(the "Tranche A Term Loan") to the U.S. Borrowers, (b) a term loan in the
aggregate principal amount of $17,000,000 (the "Tranche B Term Loan") to the
Dutch Borrower, and (c) a revolving credit facility in an aggregate principal
amount not to exceed $5,000,000 at any time outstanding to the U.S.
Borrowers.  The proceeds of the term loans made on the Effective Date (as
defined herein) shall be used to finance a portion of the Transactions (as
defined herein) and the loans made under the revolving credit facility shall be
used, after the Effective Date, for general working capital purposes.  The
Lenders are severally, and not jointly, willing to extend such credit to the
Borrowers subject to the terms and conditions hereinafter set forth.

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CERTAIN TERMS

Section 1.01      Definitions.  As used in this Agreement, the following terms
shall have the respective meanings indicated below:

"Account Debtor" means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person.





 

--------------------------------------------------------------------------------

 



"Acquisition" means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.

"Acquisition Agreements" means, collectively, the Hi-Tec Acquisition Agreement
and the Asset Purchase Agreements.

"Acquisition Collateral Assignment" means the Collateral Assignment of the
Hi-Tec Acquisition Documents, dated as of the date hereof, and in form and
substance reasonably satisfactory to the Collateral Agent, made by the Dutch
Borrower in favor of the Collateral Agent.

"Acquisition Documents" means, collectively, the Hi-Tec Acquisition Documents
and the Asset Purchase Agreements and all other agreements, instruments and
other documents related thereto or executed in connection therewith.

"Action" has the meaning specified therefor in Section 12.12.

"Additional Amount" has the meaning specified therefor in Section 2.09(a).

"Administrative Agent" has the meaning specified therefor in the preamble
hereto.

"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

"Administrative Borrower" has the meaning specified therefor in Section 4.05.

"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.  Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an "Affiliate" of any Loan
Party.

"After Acquired Property" has the meaning specified therefor in Section 6.01(n).

"Agent" has the meaning specified therefor in the preamble hereto.

"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.





2

 

--------------------------------------------------------------------------------

 



"Annualized Basis"  means, with respect to calculating an amount (i) for the
first full fiscal quarter ending after the Effective Date, such amount for the
first full fiscal quarter ending after the Effective Date times four (4), (ii)
for the second full fiscal quarter ending after the Effective Date, such amount
for the first two full fiscal quarters ending after the Effective Date times two
(2), (iii) for the third full fiscal quarter ending after the Effective Date,
such amount for the first three full fiscal quarters ending after the Effective
Date times four-thirds (4/3), and (iv) for the fourth full fiscal quarter ending
after the Effective Date and each period thereafter, such amount for the four
consecutive fiscal quarters then ending.

"Anti-Corruption Laws" has the meaning specified therefor in Section 6.01(bb).

"Anti-Money Laundering and Anti-Terrorism Laws" means any Requirement of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered by the United States Department of the Treasury's Office of
Foreign Assets Control ("OFAC"), (e) any law prohibiting or directed against
terrorist activities or the financing or support of terrorist activities (e.g.,
18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws enacted in the United
States or any other jurisdictions in which the parties to this Agreement
operate, as any of the foregoing laws have been, or shall hereafter be, amended,
renewed, extended, or replaced and all other present and future legal
requirements of any Governmental Authority governing, addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and any regulations
promulgated pursuant thereto.

"Applicable Limitations" means, with respect to any Foreign Subsidiary (other
than a Borrower), limitations on the ability of such Subsidiary to guaranty the
Obligations, to grant a Lien on its assets to secure the Obligations or to make
a dividend or distribution required to fund a mandatory prepayment required to
be made by the Borrowers pursuant to Section 2.05(c), to the extent resulting
from financial assistance, corporate benefit, fraudulent transfer, equitable
subordination, thin capitalization, capital maintenance or liquidity impairment
rules, employee approval requirements, fiduciary and statutory duties of
directors of the applicable Subsidiary or similar legal principles, in each
case, as reasonably determined by the Collateral Agent and the Administrative
Borrower.

"Applicable Margin" means, as of any date of determination, with respect to the
interest rate of (a) any Reference Rate Loans or any portion thereof, 6.00% and
(ii) any LIBOR Rate Loans or any portion thereof, 8.50%.

"Applicable Premium" means

(a)      as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (c), (d) or (e) of the definition thereof:

(i)      during the period from and after the Effective Date up to and including
the date that is the first anniversary of the Effective Date (the "First
Period"), an





3

 

--------------------------------------------------------------------------------

 



amount equal to 2.00% times the sum of (A) the aggregate amount of all
Obligations (other than the Applicable Premium) outstanding on the date of such
Applicable Premium Trigger Event and (B)

the aggregate amount of undrawn Revolving Credit Commitments immediately prior
to such ApplicablePremium Trigger Event;

(ii)     during the period after the First Period up to and including the date
that is the second anniversary of the Effective Date (the "Second Period"), an
amount equal to 1.00% times the sum of (A) the aggregate amount of all
Obligations (other than the Applicable Premium) outstanding on the date of such
Applicable Premium Trigger Event and (B) the aggregate amount of undrawn
Revolving Credit Commitments immediately prior to such Applicable Premium
Trigger Event; and

(iii)    thereafter, zero;

(b)      as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (a) of the definition thereof:

(i)      during the First Period, an amount equal to 2.00% times the amount of
the permanent reduction of the Total Revolving Credit Commitment on such date;

(ii)     during the Second Period, an amount equal to 1.00% times the amount of
the permanent reduction of the Total Revolving Credit Commitment on such date;
and

(iii)    thereafter, zero; and

(c)      as of the date of the occurrence of an Applicable Premium Trigger Event
specified in clause (b) of the definition thereof:

(i)      during the First Period, an amount equal to 2.00% times the amount of
the Term Loan Obligations (other than the Applicable Premium) being paid on such
date;

(ii)     during the Second Period, an amount equal to 1.00% times the amount of
the Term Loan Obligations (other than the Applicable Premium) being paid on such
date; and

(iii)    thereafter, zero.

"Applicable Premium Trigger Event" means

(a)      any permanent reduction of the Total Revolving Credit Commitment
pursuant to Section 2.05 or Section 9.01;

(b)      any payment by any Loan Party of all, or any part, of the principal
balance of any Term Loan for any reason (including, without limitation, any
optional prepayment or mandatory prepayment, other than any payment pursuant to
Section 2.03(b) (but including for the avoidance of doubt clause (ii) of the
last sentence thereof, which shall be subject to the Applicable Premium),
Section 2.03(c) (but including for the avoidance of doubt clause (ii) of the





4

 

--------------------------------------------------------------------------------

 



last sentence thereof, which shall be subject to the Applicable Premium),
Section 2.05(c)(i) or Section 2.05(c)(iv)) whether before or after (i) the
occurrence of an Event of Default, or (ii) the commencement of any Insolvency
Proceeding, and notwithstanding any acceleration (for any reason) of the
Obligations;

(c)      the acceleration of the Obligations for any reason, including, without
limitation, acceleration in accordance with Section 9.01, including as a result
of the commencement of an Insolvency Proceeding;

(d)      the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any Insolvency Proceeding, foreclosure (whether by power of judicial
proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any Insolvency Proceeding to any Agent, for the
account of the Lenders in full or partial satisfaction of the Obligations; or

(e)      the termination of this Agreement for any reason.

"Asset Purchase Agreements" means, collectively, the Batra Asset Purchase
Agreement, the Eastman Asset Purchase Agreements and the South Africa Asset
Purchase Agreement.

"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent (and
the Administrative Agent, if applicable), in accordance with Section 12.07
hereof and substantially in the form of Exhibit B hereto or such other form
acceptable to the Collateral Agent.

"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person or, if not applicable to any such Person, the
authorized directors of the Board of Directors of such Person.

"Availability" means, at any time, the difference between (a) the Total
Revolving Credit Commitment and (b) the aggregate outstanding principal amount
of all Revolving Loans.

"Bankruptcy Code" means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

"Batra Asset Purchase Agreement" means the Asset Purchase Agreement dated as of
November 29, 2016 between Hi-Tec Sports PLC, incorporated and registered in
England and Wales, Hi-Tec Sports UK Limited, incorporated and registered in
England and Wales, Hi-Tec and Hi-Tec Sports France SA, incorporated and
registered in France, as sellers, the Dutch Borrower, as the additional
warrantor, and the Batra Partner, as buyer.

"Batra A/R" means the Book Debts, as such term is defined in the Batra
Acquisition Agreement.





5

 

--------------------------------------------------------------------------------

 



"Batra A/R Facility Loan" means the loan extended by Ravich Revocable Trust of
1989 to the Dutch Borrower pursuant to that certain Promissory Note made by the
Dutch Borrower in favor of Ravich Revocable Trust of 1989, dated as of the
Effective Date.

"Batra License Agreements" means, collectively, (x) the Apparel License
Agreement dated as of November 29, 2016 by and between Hi-Tec, as licensor, and
the Batra Partner, as licensee and (y) the Footwear License Agreement dated as
of November 29, 2016 by and between Hi-Tec, as licensor, and the Batra Partner,
as licensee.

"Batra Partner" means Batra Limited, incorporated and registered in England and
Wales.

"Blocked Person" means any Person:

(a)      that (i) is identified on the list of "Specially Designated Nationals
and Blocked Persons" published by OFAC; (ii) ordinarily resides, or is organized
or chartered in a country or territory that is the subject of a comprehensive
OFAC Sanctions Program; or (iii) a United States Person is prohibited from
dealing or engaging in a transaction with under any of the Anti-Money Laundering
and Anti-Terrorism Laws; and

(b)      that is owned or controlled by, or that owns or controls, or that is
acting for or on behalf of, any Person described in clause (a) above where
dealings with that Person would be prohibited under applicable Anti-Money
Laundering and Anti-Terrorism Laws

"Board" means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

"Board of Directors" means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors of such company or
the sole member or the managing member thereof, and (d) any other Person, the
board or committee of such Person serving a similar function.

"Borrower" and "Borrowers" have the meanings specified therefor in the preamble
hereto.

"Business Day" means (a) for all purposes other than as described in clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required to close, and (b) with respect
to the borrowing, payment or continuation of, or determination of interest rate
on, LIBOR Rate Loans, any day that is a Business Day described in clause (a)
above and on which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London and, with respect to any such
borrowing, payment or continuation of, or determination of interest rate on a
Tranche B Term Loan, Amsterdam.

"Canadian Security Documents" means the Canadian pledge and security agreement,
and all other documents delivered by any Loan Party pursuant to this Agreement
or





6

 

--------------------------------------------------------------------------------

 



any of the other Loan Documents in order to grant to, or perfect in favor of,
the Collateral Agent, for the benefit of the Loan Parties, a Lien on any real or
personal property of that Loan Party as security for the Obligations.

"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
"property, plant and equipment" or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed, including
all Capitalized Lease Obligations, obligations under synthetic leases and
capitalized software costs that are paid or due and payable during such period
and (b) to the extent not covered by clause (a) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Equity
Interests of, any other Person; provided, that the term "Capital Expenditures"
shall not include any such expenditures which constitute (i) expenditures
financed with the proceeds received from any issuance of Indebtedness or from
the sale or issuance of Equity Interests, (ii) expenditures that are accounted
for as capital expenditures of such Person and that actually are paid for by a
third party (excluding any Loan Party) and for which no Loan Party has provided
or is required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or
after such period), (iii) expenditures made with the proceeds of tenant
allowances received by the Parent or any of its Subsidiaries from landlords in
the ordinary course of business and subsequently capitalized, and (iv) the
purchase price of equipment that is purchased substantially contemporaneously
with the trade in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time.

"Capitalized Lease" means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within 360 days from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P‑1 by Moody's or A‑1 by Standard & Poor's; (c) certificates of deposit
maturing not more than 360 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable





7

 

--------------------------------------------------------------------------------

 



direct obligations of the United States Government or any agency thereof;
(e) money market accounts maintained with mutual funds having assets in excess
of $2,500,000,000, which assets are primarily comprised of Cash Equivalents
described in another clause of this definition; and (f) marketable tax exempt
securities rated A or higher by Moody's or A+ or higher by Standard & Poor's, in
each case, maturing within 270 days from the

date of acquisition thereof and (g) in the case of any Foreign Subsidiary, cash
and cash equivalents that are substantially equivalent in such jurisdiction to
those described in clauses (a) through (f) above in respect of each country that
is a member of the Organization for Economic Co-operation and Development.

"Cash Management Accounts" means the bank accounts of each Loan Party maintained
at one or more Cash Management Banks listed on Schedule 8.01.

"Cash Management Bank" has the meaning specified therefor in Section 8.01(a).

"Cerberus" has the meaning specified therefor in the preamble hereto.

"CFC" means a controlled foreign corporation (as that term is defined in the
Internal Revenue Code).

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.

"Change of Control" means each occurrence of any of the following:

(a)      the acquisition, directly or indirectly, by any person or group (within
the meaning of Section 13(d)(3) of the Exchange Act) of beneficial ownership of
more than 33% of the aggregate outstanding voting or economic power of the
Equity Interests of the Parent; 

(b)      at any time, any Person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) has the ability to appoint a majority of
the Board of Directors of the Parent;

(c)      the Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or economic
power of the Equity Interests of each other Loan Party and each of its
Subsidiaries (other than in connection with any transaction permitted pursuant
to Section 7.02(c)(i)), free and clear of all Liens (other than Permitted
Specified Liens); or





8

 

--------------------------------------------------------------------------------

 



(d)      a "Change of Control" (or any comparable term or provision) under or
with respect to (i) any of the Equity Interests of the Parent or any of its
Subsidiaries or (ii) any Indebtedness of the Parent or any of its Subsidiaries
having an aggregate principal amount outstanding in excess of $750,000.

"Closing Representations and Warranties" means, collectively, (a) the Specified
Acquisition Agreement Representations, (b) with respect to Parent and its
Subsidiaries immediately prior to the Hi-Tec Acquisition, the Specified
Representations and the representations and warranties contained in Sections
6.01(e) (as to the third sentence thereof only), 6.01(g)(i) (as to the second
sentence thereof only), 6.01(j), 6.01(o) and 6.01(u), and (c) with respect to
Hi-Tec, the Specified Representations.

"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

"Collateral Agent" has the meaning specified therefor in the preamble hereto.

"Collateral Agent Advances" has the meaning specified therefor in Section
10.08(a).

"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

"Commitment Letter" means the Commitment Letter, dated as of November 29, 2016,
by and between Parent and Cerberus.

"Commitments" means, with respect to each Lender, such Lender's Revolving Credit
Commitment, Tranche A Term Loan Commitment and Tranche B Term Loan Commitment.

"Common Stock" means the common stock of the Parent, $0.02 par value per share.

"Compliance Certificate" has the meaning assigned to such term in Section
7.01(a)(iv).

"Consolidated EBITDA" means, with respect to any Person for any period:

(a)      the Consolidated Net Income of such Person for such period,

plus 

(b)      without duplication, the sum of the following amounts for such period
to the extent deducted in the calculation of Consolidated Net Income for such
period:

(i)      any Tax expense and any provision for Taxes of each Borrower and their
Subsidiaries, including, in each case, federal, state, provincial, foreign,
unitary, franchise, excise, property, withholding and similar Taxes,





9

 

--------------------------------------------------------------------------------

 



(ii)     Consolidated Net Interest Expense,

(iii)    any loss from extraordinary items,

(iv)     any depreciation and amortization expense,

 

(v)      any aggregate net loss on the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business,

(vi)     any other non-cash expenditure, charge or loss for such period (other
than any non-cash expenditure, charge or loss relating to write-offs,
write-downs or reserves with respect to accounts and Inventory), including,
without limitation, any stock based compensation paid to any employees or
directors of Parent,

(vii)    fees, costs and expenses (including attorneys' fees and costs) paid or
reimbursed to any Agent or Lender in connection with the Loan Documents,
including in connection with any amendments, waivers or modifications of the
Loan Documents,

(viii)   any financing or closing expenses or charge related to the consummation
of the Transactions incurred (x) in respect of such expenses or charges incurred
on or prior to the Effective Date, in an aggregate amount not to exceed
$14,562,191.34 and (y) in respect of such expenses and charges incurred after
the Effective Date but no later than 6 months after the Effective Date, in an
aggregate amount not to exceed $375,000 during the term of this Agreement,

(ix)     any net after-tax extraordinary, nonrecurring or unusual gains or
losses or income or expense or charges (less all fees and expenses related
thereto) related to consolidation costs, restructuring costs, severance and
relocation costs, retention, severance and systems establishment costs, the
integration of the Hi-Tec business and the transition of the Hi-Tec business
into a licensing model (including expenses relating to headcount reduction
severance and termination of certain agreements in connection therewith) not to
exceed (x) with respect to the Hi-Tec Acquisition, the amounts disclosed in
writing to the Administrative Agent prior to the Effective Date, provided such
amounts are incurred within the time periods so disclosed in writing to the
Administrative Agent and do not exceed $4,250,000 in the aggregate for all such
items, (y) with respect to operating improvements incorporated by the Parent and
disclosed in writing to the Administrative Agent prior to the Effective Date for
the fiscal quarters ended January 30, 2017 and April 30, 2017, provided that
such amounts do not exceed for all such items in the aggregate $1,200,000 less
the amounts of actual operating improvements achieved for any period in which
amounts under this subclause (y) are included in the calculation of Consolidated
EBITDA and (z) with respect to all other losses, expenses or charges, $750,000
in the aggregate for  any such period, provided that with respect to each such
charge, (A) such charge must have been incurred within 12 months from the
related action or event and (B) the Parent shall have delivered to the
Administrative Agent a certificate of an Authorized Officer specifying and
quantifying such charge,

(x)      costs and expenses incurred in such period to the extent actually
reimbursed by third parties in such period pursuant to indemnification,
contribution or other





10

 

--------------------------------------------------------------------------------

 



reimbursement obligations to the extent that such amounts so reimbursed are not
otherwise already included in the calculation of Consolidated Net Income,

(xi)     charges, costs, fees and expenses paid in connection with any
transaction (or any transaction proposed and not consummated) permitted under
this Agreement, including (1) the consummation of a Permitted Acquisition
(including, without limitation, any Indebtedness or equity issued to finance
such acquisition), (2) the issuance or offering of any Equity Interest and (3)
the making of any other Permitted Investments, in each case (A) if such
transaction is consummated, only to the extent such charges, costs, fees and
expenses are included in the use of proceeds in connection with the consummation
of such transaction and (B) for all such transactions that are not consummated,
only to the extent that the aggregate amount of such charges, costs, fees and
expenses shall not exceed $150,000 for the first four full fiscal quarters
following the Effective Date and $350,000 for any four fiscal quarter period
thereafter,

(xii)    non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,

(xiii)   to the extent not otherwise included in the determination of
Consolidated Net Income for such period, proceeds of business interruption
insurance in an amount representing the earnings for the applicable period that
such proceeds are intended to replace (whether or not then received so long as
the Parent in good faith expects the Parent and its Subsidiaries to receive the
same within the next four fiscal quarters (it being understood that to the
extent not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated EBITDA at the end of such four fiscal
quarter period)),

minus 

(c)      without duplication, the sum of the following amounts for such period
to the extent included in the calculation of such Consolidated Net Income for
such period:

(i)      any Tax credit for Taxes of each Borrower and their Subsidiaries,
including, in each case, federal, state, provincial, foreign, unitary,
franchise, excise, property, withholding and similar Taxes,

(ii)     any gain from extraordinary items,

(iii)    any aggregate net gain from the Disposition of property (other than
accounts and Inventory) outside the ordinary course of business,

(iv)     any other non-cash gain, including any reversal of a charge referred to
in clause (b)(vi) above by reason of a decrease in the value of any Equity
Interest, and

(v)      non-cash exchange, translation, or performance gains relating to any
hedging transactions or foreign currency fluctuations;

in each case, determined on a consolidated basis in accordance with GAAP.





11

 

--------------------------------------------------------------------------------

 



Notwithstanding anything contained herein, for purposes of determining
Consolidated EBITDA under this Agreement, Consolidated EBITDA for the fiscal
quarters ended (x) April 30, 2016 shall be deemed to be $7,195,000, (y) July 30,
2016 shall be deemed to be $5,215,000 and (z) with respect to the Hi-Tec
Entities only, October 31, 2016 shall be deemed to be $1,524,000.

"Consolidated Net Income" means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period determined in accordance with GAAP; provided,  however, that the
following shall be excluded:  (a) the net income of any other Person in which
such Person or one of its Subsidiaries has a joint interest with a third-party
(which interest does not cause the net income of such other Person to be
consolidated into the net income of such Person), except to the extent of the
amount of dividends or distributions paid to such Person or Subsidiary, (b) the
net income of any Subsidiary of such Person that is, on the last day of such
period, subject to any restriction or limitation on the payment of dividends or
the making of other distributions, to the extent of such restriction or
limitation, (c) the net income of any other Person arising prior to such other
Person becoming a Subsidiary of such Person or merging or consolidating into
such Person or its Subsidiaries, (d) any net income or loss (less all fees and
expenses or charges related thereto) attributable to the early extinguishment of
Indebtedness, (e) any accruals or reserves incurred pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement, pension plan, any stock subscription agreement or any
distributor equity plan or agreement, and (f) any (1) good will or other asset
impairment charges, write-offs or write-downs or (2) amortization of intangible
assets.

"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense), (ii) all commissions,
discounts and other fees and charges owed with respect to letters of credit, and
(iii) the upfront costs or fees for such period associated with Hedging
Agreements (to the extent not included in gross interest expense), in each case,
determined on a consolidated basis and in accordance with GAAP.

"Contingent Indemnity Obligations" means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of





12

 

--------------------------------------------------------------------------------

 



 

nonperformance by any other party or parties to an agreement, (c) any obligation
of such Person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof; provided,  however, that the term
"Contingent Obligation" shall not include (a) any product warranties extended in
the ordinary course of business, (b) endorsements of instruments for deposit or
collection in the ordinary course of business, or (c) indemnities incurred in
the ordinary course of business.  The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation with respect to which such Contingent Obligation is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

"Control Agreement" means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, (a) an
agreement, in form and substance satisfactory to the Collateral Agent, among the
Collateral Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Loan Party maintaining such account, effective to grant "control" (as
defined under the applicable UCC) over such account to the Collateral Agent and
(b) if administered or held with any financial institution in the Netherlands, a
notification of pledge to be sent in connection with the Dutch Security
Agreement by any relevant Loan Party to the relevant financial institution and
which notification of pledge is to be countersigned for consent to and
acknowledgement of any such right of pledge on behalf of the relevant financial
institution.

"Credit Limiter" means (x) the product of (I) Consolidated EBITDA of the Parent
and its Subsidiaries for the 12 consecutive fiscal month period most recently
concluded multiplied by (II) the then in effect Leverage Ratio used as the test
level under Section 7.03(a), less (y) the sum of the outstanding aggregate
amount of all Indebtedness described in clauses (a), (b), (c), (d), (e) and (f)
in the definition thereof (including, for the avoidance of doubt, all
outstanding Term Loans and Revolving Loans) of the Parent and its Subsidiaries
as of the end of such period.

"Current Value" has the meaning specified therefor in Section 7.01(m).

"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium,





13

 

--------------------------------------------------------------------------------

 



rearrangement, receivership, insolvency, reorganization, or similar debtor
relief law of the United States or other applicable jurisdiction from time to
time in effect.

"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Administrative Borrower in writing that such failure is the result of such
Lender's good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within 2 Business Days of the date
when due, (b) has notified the Administrative Borrower, or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within 3 Business Days
after written request by the Administrative Agent or the Administrative
Borrower, to confirm in writing to the Administrative Agent and the
Administrative Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Administrative Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a
capacity.  Notwithstanding anything to the contrary herein, a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permits such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Administrative Borrower and each Lender.

"Disbursement Letter" means a disbursement letter, in form and substance
reasonably satisfactory to the Collateral Agent, by and among the Borrowers, the
Agents, the Lenders and the other Persons party thereto, and the related funds
flow memorandum describing the sources and uses of all cash payments in
connection with the transactions contemplated to occur on the Effective Date.





14

 

--------------------------------------------------------------------------------

 



"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person.  For purposes of clarification,
"Disposition" shall include (a) the sale or other disposition for value of any
contracts or (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification).

"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash, or (d) is convertible into or exchangeable for (i) Indebtedness or (ii)
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case of clauses (a) through (d), prior to the date that is 91 days after
the Final Maturity Date.

"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.

"Domestic Subsidiary" means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

"Dutch Borrower" has the meaning specified therefor in the preamble hereto.

"Dutch Deeds of Pledge of Shares" means, collectively:

(a)      the Dutch law deed of pledge of shares of all issued and outstanding
shares in the capital of the Dutch Borrower between the Collateral Agent, as
pledgee, Cherokee Inc., as pledgor, and the Dutch Borrower as the company;

(b)      the Dutch law deed of pledge of shares of all issued and outstanding
shares in the capital of Hi-Tec between the Collateral Agent, as pledgee, the
Dutch Borrower, as pledgor, and the Hi-Tec as the company;

(c)      the Dutch law deed of pledge of shares of all issued and outstanding
shares in the capital of Hi-Tec International Holdings B.V. between the
Collateral Agent, as pledgee, Hi-Tec Sports PLC, as pledgor, and Hi-Tec
International Holdings B.V. as the company; and





15

 

--------------------------------------------------------------------------------

 



(d)      the Dutch law deed of pledge of shares of all issued and outstanding
shares in the capital of Hi-Tec Nederland B.V. between the Collateral Agent, as
pledgee, Hi-Tec Sports PLC, as pledgor, and Hi-Tec Nederland B.V. as the
company.

"Dutch Security Agreement" means the Dutch law security agreement between, among
others, the Collateral Agent, as pledgee, and each of the Dutch Borrower,
Hi-Tec, Hi-Tec International Holdings B.V. and Hi-Tec Nederland B.V., as
pledgors.

"Dutch Security Documents" means, collectively, the Dutch Security Agreement and
the Dutch Deeds of Pledge of Shares.

"Eastman Asset Purchase Agreements" means, collectively, (i) the Asset Purchase
Agreement dated as of November 29, 2016 between Hi-Tec Sports USA, Inc., a
California corporation, as seller, the Dutch Borrower, the Parent, and the
Eastman Partner, as buyer and (ii) the Asset Purchase Agreement dated as of
November 29, 2016 between Hi-Tec Sports (Canada) Ltd., an Ontario corporation,
as seller, the Dutch Borrower, the Parent and the Eastman Partner, as buyer.

"Eastman License Agreement" means the License Agreement dated as of December 7,
2016 by and between Hi-Tec, as licensor, and the Eastman Partner, as licensee.

"Eastman Partner" means Carolina Footwear Group, LLC, a New York limited
liability company, d/b/a Hi-Tec Footwear North America (or in the United States,
Hi-Tec Sports USA, or in Canada, Hi-Tec Sports Canada).

"Effective Date" has the meaning specified therefor in Section 5.01.

"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the 6 calendar years preceding the date of any borrowing hereunder) for
employees of any Loan Party or any of its ERISA Affiliates.

"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other written communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.

"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401
et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other Requirement of
Law, permit,





16

 

--------------------------------------------------------------------------------

 



license or other binding determination of any Governmental Authority imposing
liability or establishing standards of conduct for protection of the environment
or the Release, of any Hazardous Materials into the environment.

"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

"Equity Interests" means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable, but in each case, excluding (a) any debt security that is
convertible into or exchangeable for any such shares (or such other equity
interests) prior to the conversion or exchange and (b) any stock appreciation
rights, interests in phantom equity plans or similar rights or interests.

"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Parent of any cash capital contributions.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time.

"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

"Equity Offering" means the offering of the Parent’s Common Stock pursuant to
and as described in the Prospectus.

"Escrow Agent" means ABN AMRO Bank N.V. (trading as ABN AMRO Escrow &
Settlement), as escrow agent under the Escrow Agreement.





17

 

--------------------------------------------------------------------------------

 



"Escrow Agreement" means that certain Escrow Agreement dated as December 5, 2016
by and among Sunningdale Corporation Limited, as the seller, the Dutch Borrower,
as the buyer, the Batra Partner and the Eastman Partner, as the APA purchasers,
Cerberus, as the agent, and the Escrow Agent, in form and substance reasonably
satisfactory to the Agents.

"Event of Default" has the meaning specified therefor in Section 9.01.

"Excess Cash Flow" means, with respect to any Person for any period,
(a) Consolidated EBITDA of such Person and its Subsidiaries for such period,
less (b) the sum of, without duplication, (i) all cash principal payments
(excluding any principal payments made pursuant to Section 2.05(b) or Section
2.05(c)) on the Loans made during such period (but, in the case of the Revolving
Loans, only to the extent that the Total Revolving Credit Commitment is
permanently reduced by the amount of such payments), and all cash principal
payments on Indebtedness (other than Indebtedness incurred under this Agreement)
of such Person or any of its Subsidiaries during such period to the extent such
other Indebtedness is permitted to be incurred, and such payments are permitted
to be made, under this Agreement (but, in the case of revolving loans, only to
the extent that the revolving credit commitment in respect thereof is
permanently reduced by the amount of such payments), (ii) all Consolidated Net
Interest Expense to the extent paid or payable in cash during such period,
(iii) the cash portion of Capital Expenditures made by such Person and its
Subsidiaries during such period to the extent permitted to be made under this
Agreement (excluding Capital Expenditures to the extent financed through the
incurrence of Indebtedness or through an Equity Issuance), (iv) all scheduled
loan servicing fees and other similar fees in respect of Indebtedness of such
Person or any of its Subsidiaries paid in cash during such period, to the extent
such Indebtedness is permitted to be incurred, and such payments are permitted
to be made, under this Agreement, (v) income taxes paid in cash by such Person
and its Subsidiaries for such period, (vi) the excess, if any, of Working
Capital at the end of such period over Working Capital at the beginning of such
period (or minus the excess, if any, of Working Capital at the beginning of such
period over Working Capital at the end of such period) and (vii) to the extent
paid in such period, the cash portion of any amounts added back to the
definition of Consolidated EBITDA pursuant clauses (b)(vii), (b)(viii), (b)(ix)
and (b)(x) of the definition thereof.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Excluded Account" means (a) any deposit account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party's employees and (b) any Petty Cash
Accounts.

"Excluded Subsidiary" means:

(a)      any Immaterial Subsidiary;

(b)      any Subsidiary that is prohibited by applicable Requirements of Law or
third party Contractual Obligation (which Contractual Obligation exists on the
Effective Date or at the time of acquisition of such Subsidiary and is not
entered into in contemplation of the Effective Date or such acquisition) from
providing a Guaranty or that would require a governmental (including regulatory)
consent, approval, license or authorization in order to





18

 

--------------------------------------------------------------------------------

 



provide a Guaranty that has not been obtained or where the provision of such
Guaranty would otherwise result in material adverse tax consequences, in each
case, as reasonably determined by the Collateral Agent and the Administrative
Borrower;

(c)      any Subsidiary to the extent it is not within the legal capacity of
such Person to provide a Guaranty or the provision of a Guaranty would conflict
with the fiduciary duties of such Person's directors or result in a material
risk of personal or criminal liability for any officer or director of such
Person, in each case, as reasonably determined by the Collateral Agent and the
Administrative Borrower;

(d)      with respect to the U.S. Obligations only (without excluding such
Subsidiary from any obligations it may otherwise have hereunder or under the
other Loan Documents to guarantee and/or pledge stock and assets with respect to
the Foreign Obligations), any Subsidiary that is a direct or indirect Subsidiary
of a U.S. Loan Party and is a (i) CFC or (ii) a direct or indirect Subsidiary of
a CFC; and

(e)      any other Subsidiary to the extent that the cost, burden, difficulty or
consequence of providing a Guaranty and/or granting or perfecting a security
interest in its assets outweighs or is disproportionate to the benefit of the
security afforded thereby as reasonably determined by the Administrative
Borrower and the Collateral Agent.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.09(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

"Executive Order No. 13224" means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

"Existing Credit Facilities" means, collectively, (a) the Credit Agreement dated
September 4, 2012 (as amended or otherwise modified), among, inter alios, the
Parent, as borrower, and JPMorgan Chase Bank, N.A., as lender, and the related
documents, agreements and instruments entered into or delivered in connection
therewith, (b) the Second Amended and Restated Loan and Security Agreement,
dated as of March 17, 2006 (as amended or otherwise





19

 

--------------------------------------------------------------------------------

 



modified), among, inter alios,  Hi-Tec USA Sports USA Inc., Hi-Tec Retail, Inc.
and Hi-Tec Sports (Canada) Ltd, as borrowers, and Bank of America, N.A., as
lender, and the related documents, agreements and instruments entered into or
delivered in connection therewith and (c) the Financial Services Agreement,
dated as of March 13, 2015 (as amended or otherwise modified), among Hi-Tec
Nederland B.V., Hi-Tec Sports International Holdings B.V. and Hi-Tec Sports UK
Ltd., as borrowers, and Deutsche Bank AG, Amsterdam Branch, as lender, and the
related documents, agreements and instruments entered into or delivered in
connection therewith.

"Existing Lenders" means the lenders and/or any other financial institutions
providing credit or other financial accommodations under the Existing Credit
Facilities.

"Extraordinary Receipts" means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(ii) or (iii) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds (but
excluding any tax credits applied to future years), (b) pension plan reversions,
(c) proceeds of insurance including without limitation under the warranty and
indemnity insurance policy issued by AIG Europe Limited in connection with the
Transactions, for the benefit of the Dutch Borrower and/or its Affiliates (other
than to the extent such insurance proceeds are (i) immediately payable to a
Person that is not the Parent or any of its Subsidiaries in accordance with
applicable Requirements of Law or with Contractual Obligations entered into in
the ordinary course of business or (ii) received by the Parent or any of its
Subsidiaries as reimbursement for any out-of-pocket costs incurred or made by
such Person prior to the receipt thereof directly related to the event resulting
from the payment of such proceeds), (d) judgments, proceeds of settlements or
other consideration of any kind in connection with any cause of action (other
than to the extent all or any portion of amounts so received are (i) immediately
payable to a Person that is not an Affiliate of the Parent or any of its
Subsidiaries or (ii) received by the Parent or any of its Subsidiaries as
reimbursement for any costs previously incurred or any payment previously made
by such Person), (e) condemnation awards (and payments in lieu thereof), (f)
indemnity payments (other than to the extent such indemnity payments are (i)
immediately payable to a Person that is not an Affiliate of the Parent or any of
its Subsidiaries or (ii) received by the Parent or any of its Subsidiaries as
reimbursement for any costs previously incurred or any payment previously made
by such Person) and (g) any purchase price adjustment (other than in respect of
estimated third party net debt) received in connection with the Hi-Tec
Acquisition Agreement.

"Facility" means the fee owned real property of the Loan Parties identified on
Schedule 1.01(B) and any New Facility hereafter acquired by the Parent or any of
its Subsidiaries, including, without limitation, the land on which each such
facility is located, all buildings and other improvements thereon, and all
fixtures located thereat or used in connection therewith.

"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.

"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively





20

 

--------------------------------------------------------------------------------

 



comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any applicable
intergovernmental agreement entered into thereunder, any agreements entered into
pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreements entered in connection therewith.

"FCPA" has the meaning specified therefor in Section 6.01(bb).

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

"Fee Letter" means the Fee Letter, originally dated as of November 29, 2016 and
as amended and restated as of December 7, 2016, by and between the Parent and
Cerberus.

"Final Maturity Date" means December 7, 2021.

"Financial Statements" means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Years ended January 31, 2015 and
January 30, 2016, and the related consolidated statements of income,
stockholders' equity and cash flows for the Fiscal Years then ended, (b) the
unaudited consolidated balance sheet of the Parent and its Subsidiaries as of
September, 2016, and the related consolidated statements of income,
stockholders' equity and cash flows for the eight months then ended, (c) the
audited consolidated balance sheet of the Hi-Tec Entities for the fiscal years
of Hi-Tec ended December 31, 2014 and December 31, 2015, and the related
consolidated statements of income, stockholders' equity and cash flows for the
fiscal years then ended, (d) the unaudited consolidated balance sheet of the
Hi-Tec Entities as of October 31, 2016, and the related consolidated statements
of income, stockholders' equity and cash flows for the ten months then ended,
and (e) the unaudited consolidated balance sheet and the related consolidated
statements of income, stockholders' equity and cash flows of the Hi-Tec Entities
for each fiscal month of Hi-Tec ended at least 30 days subsequent to the period
described in clause (d) and prior to the Effective Date.

"Fiscal Year" means the fiscal year of the Parent and its Subsidiaries comprised
of a 52- or 53-week period ending on the Saturday nearest to January 31.

"Fixed Charge Coverage Ratio" means, with respect to any Person for any period,
the ratio of (a) (1) Consolidated EBITDA of such Person and its Subsidiaries for
such period minus (2) Capital Expenditures made in cash by such Person and its
Subsidiaries during such period to (b) the sum of (i) all principal of
Indebtedness of such Person and its Subsidiaries scheduled to be paid during
such period to the extent there is an equivalent permanent reduction in the
commitments thereunder, plus (ii) Consolidated Net Interest Expense paid in cash
of such Person and its Subsidiaries for such period, plus (iii) income taxes
paid in cash by such Person and its Subsidiaries during such period, plus
(iv) cash dividends or distributions paid, or the purchase, redemption or other
acquisition or retirement for value (including in connection with





21

 

--------------------------------------------------------------------------------

 



any merger or consolidation), by such Person or any of its Subsidiaries, in
respect of the Equity Interests of such Person or any of its Subsidiaries (other
than dividends or distributions paid by a Loan Party to any other Loan Party)
during such period; provided that the amounts set forth in clauses (a)(2) and
(b)(i) through (b)(iv) above shall be calculated on an Annualized Basis.

"Foreign Corresponding Liabilities" means the Foreign Obligation of a Foreign
Loan Party, excluding its Foreign Parallel Liability.

"Foreign Loan Party" means the Dutch Borrower and each Foreign Subsidiary of
Parent that is a Subsidiary Guarantor.

"Foreign Obligations" means any portion of the Obligations arising under or in
connection with the Tranche B Term Loan.

"Foreign Official" has the meaning specified therefor in Section 6.01(bb).

"Foreign Parallel Liability" means a Foreign Loan Party’ undertaking pursuant to
Section 12.26.

"Foreign Security Documents" means, collectively, the Dutch Security Documents,
the UK Security Documents, the Canadian Security Documents, and any other
documents create or purport to create a Lien under the laws of the relevant
foreign jurisdiction outside the United States.

"Foreign Sovereign Immunities Act" means the US Foreign Sovereign Immunities Act
of 1976 (28 U.S.C. Sections 1602-1611), as amended.

"Foreign Subsidiary" means any Subsidiary of Parent that is not a Domestic
Subsidiary.

"France Asset Purchase Agreement" means the asset purchase agreement and/or
other instrument(s) of transfer between Hi-Tec Sports PLC, incorporated and
registered in England and Wales, and/or its one or more of its Affiliates,
relating to the sale of Inventory in France, on terms and conditions reasonably
satisfactory to the Agents.

"Funding Losses" has the meaning specified therefor in Section 2.08.

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, "GAAP" shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Collateral Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this





22

 

--------------------------------------------------------------------------------

 



Agreement and, until any such amendments have been agreed upon, the covenants in
Section 7.03 hereof shall be calculated as if no such change in GAAP has
occurred.

"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed to effectuate its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization.

"Governmental Authority" means any nation or government, any foreign, Federal,
state, territory, provincial, city, town, municipality, county, local or other
political subdivision thereof or thereto and any department, commission, board,
bureau, instrumentality, agency or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.

"Guarantor" means (a) each Subsidiary of the Parent listed as a "Guarantor" on
the signature pages hereto (including any Subsidiary Guarantor), and (b) each
other Person which guarantees, pursuant to Section 7.01(b) or otherwise, all or
any part of the Obligations.

"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance reasonably
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.

"Hazardous Material" means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or endangers the environment or risk to human health or safety, including,
without limitation, any pollutant, contaminant,  hazardous waste or toxic
substance which is defined or identified in any Environmental Law and which is
present in the environment in such quantity that it violates any Environmental
Law; (b) petroleum and its refined products; (c) polychlorinated biphenyls;
(d) any substance exhibiting a hazardous waste characteristic, including,
without limitation, corrosivity, ignitability, toxicity or reactivity as well as
any radioactive or explosive materials; and (e) any asbestos-containing
materials.

"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any





23

 

--------------------------------------------------------------------------------

 



combination of the foregoing agreements or arrangements), and any confirmation
executed in connection with any such agreement or arrangement.

"Hi-Tec" means Hi-Tec Sports International Holdings B.V., a private company with
limited liability incorporated under the laws of the Netherlands, having its
statutory seat (statutaire zetel) in Amsterdam, the Netherlands and registered
with the Dutch trade register under number 55297587.

"Hi-Tec Acquisition" means the acquisition by Parent and/or its Affiliates of
the entire issued and outstanding share capital of Hi-Tec pursuant to the Hi-Tec
Acquisition Agreement.

"Hi-Tec Acquisition Agreement" means that certain Share Purchase Agreement
(including the schedules, annexes and other attachments thereto), dated as of
November 29, 2016, relating to the sale and purchase of the entire issued and
outstanding share capital of Hi-Tec by and among Sunningdale Corporation
Limited, a company incorporated under the law of Malta, as seller, the Dutch
Borrower, as purchaser, and the Parent, as guarantor.

"Hi-Tec Acquisition Documents" means the Hi-Tec Acquisition Agreement and all
other agreements, instruments and other documents related thereto or executed in
connection therewith.

"Hi-Tec Dispositions" means, collectively, the sales and/or transfers by the
applicable Hi-Tec Entities to the applicable Hi-Tec Operating Partners pursuant
to the Asset Purchase Agreements of the working capital and other assets of the
Hi-Tec Entities sold or otherwise transferred in accordance with the Asset
Purchase Agreements.

"Hi-Tec Entities" means, collectively, Hi-Tec, together with its Subsidiaries
being acquired in connection with the Hi-Tec Acquisition.

"Hi-Tec License Agreements" means, collectively, the Batra License Agreements,
the Eastman License Agreement and the South Africa License Agreement.

"Hi-Tec Operating Partners" means the Eastman Partner, the Batra Partner and the
South Africa Partner.

"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

"Holdout Lender" has the meaning specified therefor in Section 12.02(b).

"Immaterial Subsidiary" means, at any time, any Subsidiary that (i) contributed
$150,000 or less of the Consolidated EBITDA of the Parent and its Subsidiaries
for the four consecutive fiscal quarter period most recently ended for which
financial statements have been





24

 

--------------------------------------------------------------------------------

 



delivered or were required to have been delivered, (ii) contributed $150,000 or
less of the revenues of the Parent and its Subsidiaries for the four consecutive
fiscal quarter period most recently ended for which financial statements have
been delivered or were required to have been delivered, and (iii) had assets
representing $150,000 or less on the last day of the four consecutive fiscal
quarter period most recently ended for which financial statements have been
delivered or were required to have been delivered; provided that (A) no
Subsidiary that owns any Intellectual Property or contributes licensing revenue
of the Parent and its Subsidiaries shall be an Immaterial Subsidiary for
purposes of this Agreement and (B) if at any time and from time to time after
the Effective Date, Immaterial Subsidiaries comprise in the aggregate more than
$750,000 of the Consolidated EBITDA of the Parent and its Subsidiaries for the
four consecutive fiscal quarter period most recently ended for which financial
statements have been delivered or were required to have been delivered, or more
than $750,000 of the revenues of the Parent and its Subsidiaries for the four
consecutive fiscal quarter period most recently ended for which financial
statements have been delivered or were required to have been delivered or more
than $750,000 of the consolidated assets of the Parent and its Subsidiaries as
of the end of the four consecutive fiscal quarter period most recently ended for
which financial statements have been delivered or were required to have been
delivered, then the Parent shall, not later than 30 days after the date by which
financial statements for such period are required to be delivered, designate in
writing to the Administrative Agent that one or more of such Subsidiaries is no
longer an Immaterial Subsidiary for purposes of this Agreement to the extent
required such that the foregoing condition ceases to be true.  As of the
Effective Date, the Immaterial Subsidiaries are listed on Schedule 1.01(D).

"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person's business and not outstanding for more than 90 days after the date such
payable was created and any earn-out, purchase price adjustment or similar
obligation until such obligation appears in the liabilities section of the
balance sheet of such Person); (c) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments or upon which interest
payments are customarily made; (d) all reimbursement, payment or other
obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder may be limited to repossession or sale
of such property; (e) all Capitalized Lease Obligations of such Person; (f) the
undrawn face amount of all obligations and liabilities, contingent or otherwise,
of such Person, in respect of letters of credit, acceptances and similar
facilities; (g) all obligations and liabilities, calculated on a basis
reasonably satisfactory to the Collateral Agent and in accordance with accepted
practice, of such Person under Hedging Agreements; (h) all monetary obligations
under any receivables factoring, receivable sales or similar transactions and
all monetary obligations under any synthetic lease, tax ownership/operating
lease, off-balance sheet financing or similar financing; (i) all Contingent
Obligations; (j) all Disqualified Equity Interests; and (k) all obligations
referred to in clauses (a) through (j) of this definition of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien upon property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness; provided,  however, that the amount of Indebtedness in
which





25

 

--------------------------------------------------------------------------------

 



recourse is limited to an identified asset shall be equal to the lesser of (A)
the amount of such obligation and (B) the fair market value of such asset. The
Indebtedness of any Person shall include the Indebtedness of any partnership of
or joint venture in which such Person is a general partner or a joint venturer,
to the extent such Person would be liable therefor under applicable law or any
agreement or instrument by virtue of such Person’s ownership interest in or
relationship with such entity.

"Indemnified Matters" has the meaning specified therefor in Section 12.15.

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

"Indemnitees" has the meaning specified therefor in Section 12.15.

"Initial Revenue Period" has the meaning specified therefor in Section 9.01(l).

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

"Intellectual Property" has the meaning specified therefor in the Security
Agreement.

"Intellectual Property Contracts" means all agreements concerning Intellectual
Property, including without limitation license agreements, technology consulting
agreements, confidentiality agreements, co-existence agreements, consent
agreements and non-assertion agreements.

"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Agents and the Lenders, in form and substance
reasonably satisfactory to the Collateral Agent.

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided,  however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the





26

 

--------------------------------------------------------------------------------

 



Interest Period began, as applicable, and (e) the Borrowers may not elect an
Interest Period which will end after the Final Maturity Date.

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

"Inventory" means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account or cash.

"Investment" means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.  The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, less all return of
principal and other cash returns thereof.

"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).

"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

"Lender" has the meaning specified therefor in the preamble hereto.

"Leverage Ratio" means, with respect to any Person and its Subsidiaries for any
period, the ratio of (a) all Indebtedness described in clauses (a), (b), (c),
(d), (e) and (f) in the definition thereof (including, for the avoidance of
doubt, all outstanding Term Loans and Revolving Loans, but excluding any letters
of credit to the extent such letters of credit are cash collateralized) of such
Person and its Subsidiaries as of the end of such period to (b) Consolidated
EBITDA of such Person and its Subsidiaries for such period.

"LIBOR" means, with respect to any LIBOR Loan for any Interest Period, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by



27

 

--------------------------------------------------------------------------------

 



the Administrative Agent in its reasonable discretion; in each case, the "Screen
Rate") at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided,  that, if the Screen Rate shall
not be available at such time for such Interest Period (an "Impacted Interest
Period") with respect to Dollars, then the LIBOR Rate shall be the Interpolated
Rate at such time.  "Interpolated Rate" means, at any time, the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which that Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time. Notwithstanding anything herein to
the contrary, if "LIBOR" shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

"LIBOR Deadline" has the meaning specified therefor in Section 2.07(a).

"LIBOR Notice" means a written notice substantially in the form of Exhibit D.

"LIBOR Option" has the meaning specified therefor in Section 2.07(a).

"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by the Administrative Agent (rounded upwards if necessary,
to the next 1/100%) by dividing (i) LIBOR for such Interest Period by (ii) 100%
minus the Reserve Percentage; provided,  however, that, if the LIBOR Rate
determined as provided above would be less than 1.00%, such rate shall be deemed
to be 1.00% for purposes of this Agreement.  The LIBOR Rate shall be adjusted on
and as of the effective day of any change in the Reserve Percentage.

"LIBOR Rate Loan" means each portion of a Loan (other than a Reference Rate
Loan) that bears interest at a rate determined by reference to the LIBOR Rate.

"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

"Loan" means any Term Loan or any Revolving Loan made by an Agent or a Lender to
the Borrowers pursuant to Article II hereof.

"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.

"Loan Document" means this Agreement, the Acquisition Collateral Assignment, any
Control Agreement, the Disbursement Letter, the Fee Letter, any Guaranty, any
Security Document, the Intercompany Subordination Agreement, any Joinder
Agreement, any Mortgage,





28

 

--------------------------------------------------------------------------------

 



any UCC Filing Authorization Letter, any landlord waiver, any collateral access
agreement, any Perfection Certificate and any other agreement, instrument,
certificate, report and other document required to be executed and delivered
pursuant hereto or thereto or otherwise evidencing or securing any Loan or any
other Obligation.

"Loan Party" means any Borrower and any Guarantor.

"Material Adverse Effect" means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Loan Parties taken
as a whole, (b) the ability of the Loan Parties taken as a whole to perform any
of their payment obligations and other material obligations, in each case, under
the Loan Documents, (c) the legality, validity or enforceability against a Loan
Party of this Agreement or any other Loan Document, (d) the rights and remedies
of any Agent or any Lender under any Loan Document (other than as a result of an
action or a failure to take an action on the part of any Agent within its
reasonable control after having been provided with the information required by
the Loan Documents), or (e) the validity, perfection or priority of a Lien in
favor of the Collateral Agent for the benefit of the Agents and the Lenders on
Collateral having a fair market value in excess of $1,000,000.

"Material Contract" means, with respect to any Person, (a) any license or other
contract or agreement with an annual minimum consideration payable by or to
Parent and/or its Subsidiaries in an amount in excess of $2,500,000 and (b) all
other licenses or other contracts or agreements as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

"Maximum Revolver Amount" means the lesser of (A) $5,000,000 and (B) an amount
of Revolving Loans which would not result in the Credit Limiter being exceeded.

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Mortgage" means a mortgage, deed of trust or deed to secure debt, in form and
substance reasonably satisfactory to the Collateral Agent, made by a Loan Party
in favor of the Collateral Agent for the benefit of the Agents and the Lenders,
securing the Obligations and delivered to the Collateral Agent.

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed, or has been obligated to contribute, to at any time during the
preceding 6 years.

"Net Cash Proceeds" means, with respect to, any issuance or incurrence of any
Indebtedness, any Equity Issuance, any Disposition or the receipt of any
Extraordinary Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Extraordinary Receipts consisting of insurance proceeds or
condemnation awards, the amount of any Indebtedness secured by any Permitted
Lien on any asset (other than Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection therewith (other
than Indebtedness under this Agreement) together with the interest,





29

 

--------------------------------------------------------------------------------

 



fees and premiums or penalties related thereto, (b) reasonable expenses related
thereto (including fees, indemnity, discounts, commissions and salary and other
employee-related expenses) incurred by such Person or such Subsidiary in
connection therewith, (c) transfer taxes paid to any taxing authorities by such
Person or such Subsidiary in connection therewith, (d)  income or gains taxes
estimated in good faith to be payable by the seller (or any direct or indirect
parent of the seller) as a result of any gain recognized in connection with such
Disposition (or income recognized as a result of a dividend or repatriation of
the proceeds of such Disposition) during the tax period the sale occurs (after
taking into account any applicable tax credits or deductions and any tax sharing
arrangements), (e) amounts provided as a reserve, in accordance with GAAP,
against (i) any liabilities under any indemnification obligations or purchase
price adjustments associated with such Disposition or (ii) any other liabilities
retained by the Parent or any of its Subsidiaries associated with the properties
sold in such Disposition, including pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liability and
indemnification obligations associated with such Disposition and (f) any amount
funded into an escrow established pursuant to the documents evidencing any such
Disposition to secure or otherwise provide for any indemnification obligations
or adjustments to the purchase price; provided, that, in any case, upon release
of any such reserves or escrow, the amount released shall be considered Net Cash
Proceeds, in each case, to the extent, but only to the extent, that the amounts
so deducted are (i) actually paid to a Person that, except in the case of
reasonable out-of-pocket expenses and taxes referred to in clause (d) above, is
not an Affiliate of such Person or any of its Subsidiaries and (ii) properly
attributable to such transaction or to the asset that is the subject thereof.

"New Facility" has the meaning specified therefor in Section 7.01(m).

"New Lending Office" has the meaning specified therefor in Section 2.09(d).

"Non-U.S. Lender" has the meaning specified therefor in Section 2.09(d).

"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).

"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
9.01.  Without limiting the generality of the foregoing, the Obligations of each
Loan Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, premiums (including the Applicable
Premium), attorneys' fees and disbursements, indemnities and other amounts
payable by such Person under the Loan Documents, and (b) the obligation of such
Person to reimburse any amount in respect of any of the foregoing that any Agent
or any Lender (in its sole discretion) may elect to pay or advance on behalf of
such Person.

"OFAC Sanctions Programs" means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and





30

 

--------------------------------------------------------------------------------

 



(b) the list of Specially Designated Nationals and Blocked Persons administered
by OFAC, in each case, as renewed, extended, amended, or replaced.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

"Other Taxes"  means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.12).

"Parent" has the meaning specified therefor in the preamble hereto.

"Participant Register" has the meaning specified therefor in Section 12.07(i).

"Payment Office" means the Administrative Agent's office located at 875 Third
Avenue, New York, New York 10022, or at such other office or offices of the
Administrative Agent as may be designated in writing from time to time by the
Administrative Agent to the Collateral Agent and the Administrative Borrower.

"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

"Perfection Certificate" means a certificate in form and substance reasonably
satisfactory to the Collateral Agent providing information with respect to the
property of each Loan Party.

"Permitted Acquisition" means any Acquisition by a Loan Party to the extent that
each of the following conditions shall have been satisfied:

(a)      no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition;

(b)      the Borrowers shall have furnished to the Agents at least 10 days prior
to the consummation of such Acquisition (i) an executed term sheet and/or
commitment letter (setting forth in reasonable detail the terms and conditions
of such Acquisition) and, at the request of any Agent, such other information
and documents that any Agent may request, including, without limitation, drafts
of the material agreements, instruments or other documents pursuant to which
such Acquisition is to be consummated, (ii) a pro forma balance sheet and income
statement of the Parent and its Subsidiaries after the consummation of such
Acquisition as of the most recent fiscal quarter (in the case of such balance
sheet) and for the four fiscal quarter period most recently concluded (in the
case of such income statement) in the form of the





31

 

--------------------------------------------------------------------------------

 



quarterly financial statements delivered or required to have been delivered
pursuant to Section 7.01(a)(ii), and (iii) a certificate of the chief financial
officer of the Parent, demonstrating on a pro forma basis compliance, as at the
end of the most recently ended fiscal quarter for which internally prepared
financial statements are available, with all covenants set forth in Section 7.03
hereof after the consummation of such Acquisition;

(c)      the agreements, instruments and other documents referred to in
paragraph (c) above shall provide that (i) neither the Loan Parties nor any of
their Subsidiaries shall, in connection with such Acquisition, assume or remain
liable in respect of any Indebtedness of the Seller or Sellers (except for
Permitted Indebtedness), and (ii) all property to be so acquired in connection
with such Acquisition shall be free and clear of any and all Liens, except for
Permitted Liens;

(d)      such Acquisition shall be effected in such a manner so that the
acquired assets or Equity Interests are owned by a Loan Party and, if effected
by merger or consolidation, such Loan Party shall be the continuing or surviving
Person;

(e)      the Borrowers shall have Availability plus Qualified Cash in an amount
equal to or greater than $5,000,000 immediately after giving effect to the
consummation of the proposed Acquisition;

(f)      the assets being acquired or the Person whose Equity Interests are
being acquired did not have negative Consolidated EBITDA during the four fiscal
quarter period most recently concluded prior to the date of the proposed
Acquisition;

(g)      the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within a Specified
Jurisdiction or the Person whose Equity Interests are being acquired is
organized in a jurisdiction located within a Specified Jurisdiction;

(h)      such Acquisition shall be consensual and shall have been approved by
the board of directors of the Person whose Equity Interests or assets are
proposed to be acquired and shall not have been preceded by an unsolicited
tender offer for such Equity Interests by, or proxy contest initiated by, Parent
or any of its Subsidiaries or an Affiliate thereof; 

(i)      any such Subsidiary (and its equityholders) shall execute and deliver
the agreements, instruments and other documents required by Section 7.01(b) on
or prior to the date of the consummation of such Acquisition; and

(j)      the Purchase Price payable in respect of all Acquisitions (including
the proposed Acquisition) shall not exceed $10,000,000 in the aggregate during
the term of this Agreement.

"Permitted Disposition" means:

(a)      sale of Inventory in the ordinary course of business;





32

 

--------------------------------------------------------------------------------

 



(b)      licensing or sublicensing, on an exclusive or non-exclusive basis,
Intellectual Property rights in the ordinary course of business;

(c)      leasing or subleasing assets in the ordinary course of business;

(d)      (i) the lapse of Registered Intellectual Property of the Parent and its
Subsidiaries to the extent not economically desirable in the conduct of their
business or (ii) the abandonment of Intellectual Property rights in the ordinary
course of business so long as (in each case under clauses (i) and (ii)), (A)
with respect to copyrights, such copyrights are not material revenue generating
copyrights, and (B) such lapse is not materially adverse to the interests of the
Secured Parties;

(e)      any involuntary loss, damage or destruction of property;

(f)      any involuntary condemnation, seizure or taking, by exercise of the
power of eminent domain or otherwise, or confiscation or requisition of use of
property;

(g)      so long as no Event of Default has occurred and is continuing or would
result therefrom, transfers of assets (i) from the Parent or any of its
Subsidiaries to a Loan Party (other than from a U.S. Borrower or Unrestricted
Guarantor to or in the Dutch Borrower or any Restricted Guarantor) and (ii) from
any Subsidiary of the Parent that is not a Loan Party to any other Subsidiary of
the Parent;

(h)      Disposition of obsolete, surplus, uneconomical or worn-out property in
the ordinary course of business;

(i)      use and disposition of cash and Cash Equivalents in a manner not
prohibited by this Agreement;

(j)      the making of Permitted Investments and Permitted Restricted Payments
and the granting of Permitted Liens and the issuance of Equity Interests (other
than Disqualified Equity Interests);

(k)      Dispositions (including discounts, cancellation or forgiveness) of
Accounts Receivable in connection with the collection or compromise thereof in
the ordinary course of business;

(l)      Dispositions in connection with the unwinding of any Hedging Agreement
pursuant to its terms;

(m)     any surrender, waiver, settlement, compromise, modification or release
of contractual rights in the ordinary course of business, or the settlement,
release or surrender of tort or other claims of any kind;

(n)      any Disposition related to any transaction permitted by Section
7.02(c)(i);

(o)      the Disposition of Inventory located in France pursuant to the France
Asset Purchase Agreement; and





33

 

--------------------------------------------------------------------------------

 



(p)      Disposition of property or assets not otherwise permitted in clauses
(a) through (o) above for cash in an aggregate amount not less than the fair
market value of such property or assets;

provided that the Net Cash Proceeds of such Dispositions (including the proposed
Disposition) (1) in the case of clauses (h) and (p) above, do not exceed
$500,000 in the aggregate in any Fiscal Year and (2) in all cases, are paid to
the Administrative Agent for the benefit of the Agents and the Lenders pursuant
to the terms of Section 2.05(c)(ii) or applied as provided in Section
2.05(c)(v).

"Permitted Indebtedness" means:

(a)      any Indebtedness owing to any Agent or any Lender under this Agreement
and the other Loan Documents;

(b)      any other Indebtedness listed on Schedule 7.02(b), and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;

(c)      Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;

(d)      Permitted Intercompany Investments;

(e)      Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds or similar obligations or in
respect of worker’s compensation claims, and reimbursement obligations in
respect of any of the foregoing;

(f)      Indebtedness owed to any Person providing property, casualty,
liability, or other insurance to the Loan Parties or their Subsidiaries, so long
as the amount of such Indebtedness is not in excess of the amount of the unpaid
cost of, and shall be incurred only to defer the cost of, such insurance for the
period in which such Indebtedness is incurred and such Indebtedness is
outstanding only during such period;

(g)      the incurrence by any Loan Party or their Subsidiaries of Indebtedness
under Hedging Agreements that are incurred for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with such
Loan Party's or their Subsidiaries’ operations and not for speculative purposes;

(h)      Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards, purchase cards (including
so-called "procurement cards" or "P-cards") or other similar cash management
services, in each case, incurred in the ordinary course of business; 

(i)      Indebtedness of the Parent or any of its Subsidiaries in respect of
letters of credit in the ordinary course of business in an aggregate face amount
not exceeding $2,000,000 at any time outstanding; provided that, at or prior to
the time such Indebtedness is incurred the Parent or any of its Subsidiaries
shall be the beneficiary of a letter of credit in the face amount in excess of
the letter of credit that was issued for the account of the Parent or such
Subsidiary;





34

 

--------------------------------------------------------------------------------

 



(j)      contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions;

(k)      Indebtedness of a Person whose assets or Equity Interests are acquired
by the Parent or any of its Subsidiaries in a Permitted Acquisition in an
aggregate amount not to exceed $500,000 at any one time outstanding; provided,
that such Indebtedness (i) is either Permitted Purchase Money Indebtedness or a
Capitalized Lease with respect to equipment or mortgage financing with respect
to a Facility, (ii) was in existence prior to the date of such Permitted
Acquisition, and (iii) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition;

(l)      Subordinated Indebtedness in an aggregate amount not exceeding
$1,000,000 at any time outstanding;

(m)     Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depositary and cash management services or in connection
with any automated clearinghouse transfers of funds, so long as such
Indebtedness is repaid in full within 2 Business Days of the incurrence thereof;

(n)      Contingent Obligations in respect of Indebtedness or other Obligations
incurred in the ordinary course of business, in each case permitted to be
incurred pursuant to this definition;

(o)      Indebtedness under the Batra A/R Facility Loan in the initial principal
amount of $5,000,000; provided that such Indebtedness is Subordinated
Indebtedness;

(p)      unsecured Indebtedness in an aggregate principal amount not exceeding
$500,000 at any time outstanding; and

(q)      Indebtedness consisting of the financing of insurance premiums to the
extent non-recourse to the Parent and its Subsidiaries (other than to the
insurance premiums).

"Permitted Intercompany Investments" means Investments made by (a) a Loan Party
to or in another Loan Party (other than by a U.S. Borrower or Unrestricted
Guarantor to or in the Dutch Borrower or any Restricted Guarantor), (b) a
Subsidiary that is not a Loan Party to or in another Subsidiary that is not a
Loan Party, (c) a Subsidiary that is not a Loan Party to or in a Loan Party, so
long as, in the case of a loan or advance, the parties thereto are party to the
Intercompany Subordination Agreement, and (d) a Loan Party to or in a Subsidiary
that is not a Loan Party or in the Dutch Borrower or a Restricted Guarantor so
long as (i) the aggregate amount of all such Investments made by the Loan
Parties to or in Subsidiaries that are not Loan Parties or in the Dutch Borrower
or a Restricted Guarantor does not exceed $250,000 at any time outstanding, (ii)
no Default or Event of Default has occurred and is continuing either before or
after giving effect to such Investment, and (iii) the Borrowers have
Availability plus Qualified Cash of not less than $5,000,000 after giving effect
to such Investment.





35

 

--------------------------------------------------------------------------------

 



"Permitted Investments" means:

(a)      Investments in cash and Cash Equivalents;

(b)      Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(c)      advances made in connection with purchases of goods or services in the
ordinary course of business;

(d)      Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

(e)      Investments existing on the date hereof, as set forth on
Schedule 7.02(e) hereto, but not any increase in the amount thereof as set forth
in such Schedule (unless such increase is otherwise permitted under another
clause of this definition) or any other modification of the terms thereof;

(f)      Indebtedness constituting an Investment to the extent permitted under
Section 7.02(b);

(g)      any Foreign Loan Party may capitalize or forgive any Indebtedness owed
to them by any other Loan Party;

(h)      any Loan Party may hold Investments to the extent such Investments
reflect an increase in the value of the Investments;

(i)      the Loan Parties and their Subsidiaries may (i) acquire and hold
Accounts Receivables owing to any of them if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
terms, or (ii) make lease, utility and other similar deposits or any other
deposit in the ordinary course of business;

(j)      loans and advances to directors, employees and officers of the Loan
Parties and their Subsidiaries (i) for bona fide business purposes, in an
aggregate amount not to exceed $250,000 at any time outstanding and (ii) to the
extent such loans or advances are non-cash, to purchase Equity Interests of the
Parent;

(k)      Investments consisting of earnest money required in connection with a
Permitted Acquisition or other Permitted Investments;

(l)      Permitted Intercompany Investments;

(m)     Permitted Acquisitions;

(n)      Investments in Hedging Agreements in the ordinary course of business
and for non-speculative purposes;





36

 

--------------------------------------------------------------------------------

 



(o)      Investments held by a Person that becomes a Loan Party (or is merged,
amalgamated or consolidated with or into a Loan Party) pursuant to a Permitted
Investment after the Effective Date to the extent that such Investments (i)
existed prior to such Person becoming a Loan Party and (ii) were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation;

(p)      Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims;

(q)      Investments made in connection with the Asset Purchase Agreements and
the consummation of the Transactions to fund the operations of the Hi-Tec
Entities for the first full fiscal quarter following the Effective Date, in an
amount not to exceed $3,000,000; and

(r)      so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any other Investments in an aggregate
amount not to exceed $750,000 at any time outstanding.

"Permitted Liens" means:

(a)      Liens securing the Obligations;

(b)      Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 7.01(c)(ii);

(c)      Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

(d)      Liens described on Schedule 7.02(a), provided that any such Lien shall
only secure the Indebtedness that it secures on the Effective Date and any
Permitted Refinancing Indebtedness in respect thereof;

(e)      purchase money Liens or the interests of lessors under Capitalized
Leases on equipment or other fixed or capital assets acquired, constructed,
improved or held by any Loan Party or any of its Subsidiaries in the ordinary
course of its business to secure Permitted Purchase Money Indebtedness so long
as such Lien only (i) attaches to such property and any accessions and/or
improvements thereto, and the proceeds thereof, and (ii) secures the
Indebtedness that was incurred to acquire such property or any Permitted
Refinancing Indebtedness in respect thereof;

(f)      deposits and pledges of cash securing (i) obligations incurred in
respect of workers' compensation, unemployment insurance and other general
liability insurance obligations, other social security laws and regulations or
other forms of governmental insurance





37

 

--------------------------------------------------------------------------------

 



or benefits, (ii) the performance of bids, tenders, leases, contracts (other
than for the payment of money) and statutory obligations or (iii) obligations on
surety bonds, appeal bonds,  performance bonds and other obligations of a
similar nature but only to the extent such deposits or pledges are made or
otherwise arise in the ordinary course of business and secure obligations not
past due;

(g)      with respect to any Facility or other real property, (i) all Liens,
encumbrances and other matters disclosed in the owner’s or mortgagee’s policy of
title insurance issued with respect to such Facility, (ii) easements, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that do not (A) secure obligations for the payment of money
or (B) materially impair the value of such property or its use by any Loan Party
or any of its Subsidiaries in the normal conduct of such Person's business, and
(iii) such other title and survey exceptions as the Administrative Agent has
approved or may approve in writing in the Administrative Agent’s reasonable
discretion;

(h)      Liens of landlords and mortgagees of landlords (i) arising by statute
or under any lease or related Contractual Obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
(and, if set forth by statute, other property) located on the real property
leased or subleased from such landlord, or (iii) for amounts not yet due or that
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP;

(i)      the title and interest of a licensor, sublicenor, lessor or sublessor
in and to property licensed, sublicensed, leased or subleased (other than
through a Capitalized Lease), in each case extending only to such personal
property;

(j)      non-exclusive licenses of Intellectual Property rights in the ordinary
course of business;

(k)      judgment liens (other than for the payment of taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.01(j);

(l)      rights of set-off or bankers' liens or other similar liens upon
deposits of cash or Cash Equivalents in favor of banks, other depository
institutions or securities intermediaries, solely to the extent incurred in
connection with the maintenance of such deposit accounts  or securities accounts
and related cash management services in the ordinary course of business;

(m)     Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;

(n)      Liens on cash securing Indebtedness under letters of credit permitted
under clause (i) of the definition of Permitted Indebtedness; provided that, in
each case, the aggregate amount of such cash does not exceed 105% of the
Indebtedness being secured;





38

 

--------------------------------------------------------------------------------

 



(o)      Liens assumed by the Parent and its Subsidiaries in connection with a
Permitted Acquisition that secure Indebtedness permitted by clause (k) of the
definition of Permitted Indebtedness;

(p)      purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(q)      Liens attaching solely to cash earnest money deposits made by any Loan
Party or escrowed purchase price in connection with Permitted Investments or
Permitted Dispositions;

(r)      Liens incurred by any Loan Party or their Subsidiaries consisting of
non-assignment provisions under service contracts;

(s)      Liens consisting of deposits to secure statutory obligations or public
utility agreements;

(t)      Liens consisting of customary restrictions in agreements for sale of
assets pursuant to a Permitted Disposition during an interim period prior to the
closing of the sale of such assets pursuant to a Permitted Disposition;

(u)      Liens arising by operation of Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods; and

(v)      other Liens which do not secure Indebtedness for borrowed money or
letters of credit and as to which the aggregate amount of the obligations
secured thereby does not exceed $350,000.

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets secured by
a Lien permitted under clause (e) of the definition of "Permitted Liens";
provided that (a) such Indebtedness is incurred within 30 days after such
acquisition, (b) such Indebtedness when incurred shall not exceed the purchase
price of the asset financed and (c) the aggregate principal amount of all such
Indebtedness shall not exceed $100,000 at any time outstanding.

"Permitted Refinancing Indebtedness" means the extension of maturity,
refinancing, exchange, replacement, substitution or modification of Indebtedness
so long as:

(a)      after giving effect to such extension, refinancing, exchange,
replacement, substitution or modification, the principal amount of such
Indebtedness is not greater than the principal amount of Indebtedness
outstanding immediately prior to such transaction (other than by the amount of
premiums paid thereon, interest and the fees and expenses incurred in connection
therewith and by the amount of unfunded commitments with respect thereto);





39

 

--------------------------------------------------------------------------------

 



(b)      such extension, refinancing, exchange, replacement, substitution or
modification does not result in a shortening of the average weighted maturity
(measured as of the date of such transaction) of the Indebtedness subject
thereto;

(c)      such extension, refinancing, exchange, replacement, substitution or
modification is pursuant to terms that are not less favorable to the Loan
Parties and the Lenders than the terms of the Indebtedness (including, without
limitation, terms relating to the collateral (if any) and subordination (if
any)) being extended, refinanced or modified; and

(d)      the Indebtedness that is extended, refinanced, exchanged, replaced,
substituted or modified is not recourse to any Loan Party or any of its
Subsidiaries that is liable on account of the obligations other than those
Persons which were obligated with respect to the Indebtedness that was extended,
refinanced, exchanged, replaced, substituted or modified.

"Permitted Restricted Payments" means any of the following Restricted Payments
made by:

(a)      any Subsidiary of any Borrower to such Borrower;

(b)      the Parent to pay dividends in the form of common Equity Interests;

(c)      the Parent to make (i) distributions to former employees, officers, or
directors of the Loan Parties or their Subsidiaries (or any spouses, ex-spouses,
or estates of any of the foregoing) on account of redemptions of Equity
Interests of the Parent held by such Persons or (ii) Restricted Payments and
repurchases of Equity Interests issued under stock option plans (or other
incentive plans or compensation arrangements) approved by the Parent's Board of
Directors, in each case so long as no Default or Event of Default shall have
occurred and be continuing; provided, however, that, the aggregate amount of all
such redemptions, repurchases or other Restricted Payments made by the Loan
Parties and their Subsidiaries (other than any such Restricted Payment made to
repurchase Equity Interests issued under stock option plans or other incentive
plans or compensation arrangements approved by the Board of Directors on a
cashless basis) during the term of this Agreement does not exceed $250,000 per
Fiscal Year;

(d)      each Loan Party and its Subsidiaries may make distributions to former
employees, officers, or directors of the Loan Parties or their Subsidiaries (or
any spouses, ex-spouses, or estates of any of the foregoing), solely in the form
of forgiveness of Indebtedness of such Persons owing to the Loan Parties or
their Subsidiaries on account of repurchases of the Equity Interests of the
Parent held by such Persons so long as such Indebtedness was incurred by such
Persons solely to acquire Equity Interests of the Parent; and

(e)      any Loan Party may make Restricted Payments to any other Loan Party
(other than a U.S. Loan Party to the Dutch Borrower or a Restricted Guarantor)
and any Subsidiary of any Loan Party (that is not a Loan Party) may make
Restricted Payments to any other Subsidiary of any Loan Party or to any Loan
Party.

"Permitted Specified Liens" means Permitted Liens described in clauses (a), (b)
and (c) of the definition of Permitted Liens, and, solely in the case of Section
7.01(b)(i), including clauses (g), (h) and (i) of the definition of Permitted
Liens.



40

 

--------------------------------------------------------------------------------

 



"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

"Petty Cash Accounts" means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $10,000 for any one account and $50,000
in the aggregate for all such accounts. 

"Plan" means any Employee Plan or Multiemployer Plan.

"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.00%.

"Pro Forma Balance Sheet" has the meaning specified therefor in Section 6.01(g).

"Pro Rata Share" means, with respect to:

(a)      a Lender's obligation to make Revolving Loans and the right to receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (A) such Lender's Revolving Credit Commitment, by (B) the
Total Revolving Credit Commitment, provided, that, if the Total Revolving Credit
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender's Revolving Loans (including Collateral Agent
Advances) and the denominator shall be the aggregate unpaid principal amount of
all Revolving Loans (including Collateral Agent Advances),

(b)      a Lender's obligation to make the Tranche A Term Loan and the right to
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender's Tranche A Term Loan
Commitment, by (ii) the Total Tranche A Term Loan Commitment, provided that if
the Total Tranche A Term Loan Commitment has been reduced to zero, the numerator
shall be the aggregate unpaid principal amount of such Lender's portion of the
Tranche A Term Loan and the denominator shall be the aggregate unpaid principal
amount of the Tranche A Term Loan,

(c)      a Lender's obligation to make the Tranche B Term Loan and the right to
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (i) such Lender's Tranche B Term Loan
Commitment, by (ii) the Total Tranche B Term Loan Commitment, provided that if
the Total Tranche B Term Loan Commitment has been reduced to zero, the numerator
shall be the aggregate unpaid principal amount of such Lender's portion of the
Tranche B Term Loan and the denominator shall be the aggregate unpaid principal
amount of the Tranche B Term Loan, and

(d)      all other matters (including, without limitation, the indemnification
obligations arising under Section 10.05), the percentage obtained by dividing
(i) the sum of such Lender's Revolving Credit Commitment and the unpaid
principal amount of such Lender's portion of the Term Loans and Collateral Agent
Advances, by (ii) the sum of the Total Revolving Credit Commitment and the
aggregate unpaid principal amount of the Term Loans





41

 

--------------------------------------------------------------------------------

 



and Collateral Agent Advances, provided, that, if such Lender's Revolving Credit
Commitment shall have been reduced to zero, such Lender's Revolving Credit
Commitment shall be deemed to be the aggregate unpaid principal amount of such
Lender's Revolving Loans and if the Total Revolving Credit Commitment shall have
been reduced to zero, the Total Revolving Credit Commitment shall be deemed to
be the aggregate unpaid principal amount of all Revolving Loans.

"Process Agent" has the meaning specified therefor in Section 12.10(b).

"Projected Lost Revenue" has the meaning specified therefor in Section 9.01(l).

"Projections" means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(iii), as updated from time to time
pursuant to Section 7.01(a)(vii).

"Prospectus" means the Parent's registration statement on Form S-3, dated June
23, 2015, as supplemented including by the prospectus supplement dated November
29, 2016 (together with any preliminary prospectus supplement used or filed for
use in connection with the Equity Offering, including the preliminary prospectus
supplement dated November 28, 2016), in each case as filed with the SEC.

"Purchase Price" means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants,
payments to principals for consulting services or other similar payments) in
connection with such Acquisition, plus (b) the aggregate amount of liabilities
of the acquired business (net of current assets of the acquired business) that
would be reflected on a balance sheet (if such were to be prepared) of the
Parent and its Subsidiaries after giving effect to such Acquisition, plus (c)
the aggregate amount of all transaction fees, costs and expenses incurred by the
Parent or any of its Subsidiaries in connection with such Acquisition.

"Qualified Cash" means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in deposit accounts in
the name of a Loan Party in the United States or the Netherlands as of such
date, which deposit accounts are subject to Control Agreements.

"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

"Real Property Deliverables" means, in respect of each owned Facility, a
Mortgage, mortgagee policy of title insurance in an amount reasonably acceptable
to the Agents or title opinion (in respect of owned Facilities only), fixture
filings (if applicable), flood insurance certifications and evidence of flood
insurance to the extent required by applicable law, environmental reports and
assessments (if available), surveys (if available), and such other





42

 

--------------------------------------------------------------------------------

 



instruments, documents and certificates as the Collateral Agent may reasonably
require, all of which shall be in form and substance reasonably satisfactory to
the Collateral Agent.

"Recipient" means any Agent, any Lender, as applicable.

"Reference Bank" means JPMorgan Chase Bank, or its successors or any other
commercial bank designated by the Administrative Agent to the Administrative
Borrower from time to time.

"Reference Period" has the meaning specified therefor in Section 9.01(l).

"Reference Rate" means, for any period, the greatest of (a) the rate of interest
last publicly announced by the Reference Bank in New York, New York from time to
time as its reference rate, base commercial lending rate, which rate may not be
the lowest rate then being charged to commercial borrowers by the Reference
Bank, (b) the Federal Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which
rate shall be calculated based on an Interest Period of 1 month and shall be
determined on a daily basis) plus 1.00% per annum, so long as such LIBOR Rate is
offered, ascertainable and not unlawful, and (d) 3.50% per annum. The reference
rate, base rate or prime rate is determined from time to time by the Reference
Bank as a means of pricing some loans to its borrowers and neither is tied to
any external rate of interest or index nor necessarily reflects the lowest rate
of interest actually charged by the Reference Bank to any particular class or
category of customers. Each change in the Reference Rate shall be effective from
and including the date such change is publicly announced as being effective.

"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate. 

"Refinancing" means the repayment, redemption, defeasement, discharge,
refinancing or termination of all third party debt of Parent and its
Subsidiaries and all third party debt of Target and its Subsidiaries, other than
debt specified on Schedule 7.02(b), and the termination and release of all
related commitments to advance funds and guarantees and security interests of
such debt, in each case to the reasonable satisfaction of the Agent, including
without limitation, evidence of the payment in full of all Indebtedness under
the Existing Credit Facilities, together with (A) a termination and release
agreement with respect to the Existing Credit Facilities and all related
documents, duly executed by the Loan Parties and the relevant Existing Lenders,
(B) a termination of security interest in Intellectual Property for each
assignment for security recorded by the Existing Lenders at the United States
Patent and Trademark Office or the United States Copyright Office and covering
any intellectual property of the Loan Parties, (C) termination statements for
all UCC-1 financing statements filed by the Existing Lenders and covering any
portion of the Collateral, and (D) all releases, forms and filings required in
connection with the discharge of any Liens securing such Existing Credit
Facilities.

"Register" has the meaning specified therefor in Section 12.07(f).

"Registered Intellectual Property" means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.





43

 

--------------------------------------------------------------------------------

 



"Registered Loans" has the meaning specified therefor in Section 12.07(f).

"Regulation" has the meaning specified therefor in Section 6.01(ii).

"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.

"Replacement Lender" has the meaning specified therefor in Section 12.02(b).

"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

"Required Lenders"  means Lenders whose Pro Rata Shares (calculated in
accordance with clause (d) of the definition thereof) aggregate at least 50.1%;
provided that the Commitments and the Loans of any Defaulting Lender shall be
disregarded in the determination of Required Lenders.

"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining





44

 

--------------------------------------------------------------------------------

 



the reserve requirements (including any basic, supplemental, marginal, or
emergency reserves) that are in effect on such date with respect to eurocurrency
funding (currently referred to as "eurocurrency liabilities") of that Lender,
but so long as such Lender is not required or directed under applicable
regulations to maintain such reserves, the Reserve Percentage shall be zero.

"Restricted Guarantor" means any Guarantor that, as a result of the Applicable
Limitations, is not able to guarantee all of the Obligations and/or to grant a
Lien on substantially all of its assets to secure the repayment of all of the
Obligations.

"Restricted Payment" means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
Equity Interests to any shareholders or other equity holders of any Loan Party
or any of its Subsidiaries, or make any other distribution of property, assets,
shares of Equity Interests, warrants, rights, options, obligations or securities
thereto as such or (e) the payment of any management, consulting, monitoring or
advisory fees or any other fees or expenses (including the reimbursement thereof
by any Loan Party or any of its Subsidiaries) pursuant to any management,
consulting, monitoring, advisory or other services agreement to any of the
shareholders or other equityholders of any Loan Party or any of its Subsidiaries
or other Affiliates, or to any other Subsidiaries or Affiliates of any Loan
Party.

"Revenue Comparison Amount" has the meaning specified therefor in Section
9.01(l).

"Revolving Credit Commitment" means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the U.S. Borrowers in the amount set
forth opposite such Lender's name in Schedule 1.01(A) hereto or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
this Agreement, as such amount may be terminated or reduced from time to time in
accordance with the terms of this Agreement.

"Revolving Loan" means a loan made by a Lender to the Borrowers pursuant to
Section 2.01(a)(i).

"Revolving Loan Lender" means a Lender with a Revolving Credit Commitment or a
Revolving Loan.

"Revolving Loan Obligations" means any Obligations with respect to the Revolving
Loans (including without limitation, the principal thereof, the interest
thereon, and the fees and expenses specifically related thereto).

"Sale and Leaseback Transaction" means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any





45

 

--------------------------------------------------------------------------------

 



of its Subsidiaries shall sell or transfer any property used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred.

"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

"Secured Party" means any Agent and any Lender.

"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

"Securitization" has the meaning specified therefor in Section 12.07(l).

"Security Agreement" means a Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, made by a Loan Party
in favor of the Collateral Agent for the benefit of the Secured Parties securing
the Obligations.

"Security Documents" means, collectively, the Security Agreement, the Foreign
Security Documents, and any other security documents made by a Loan Party in
favor of the Collateral Agent for the benefit of the Secured Parties and
security the Obligations.

"Settlement Period" has the meaning specified therefor in Section 2.02(d)(i)
hereof.

"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.

"South Africa Asset Purchase Agreement" means the Share Transfer Form between
Hi-Tec Sports PLC, as transferor, and Matrix B.V., as transferee, dated as of
December 7, 2016.

"South Africa License Agreement" means the License Agreement dated as of
December 7, 2016 by and between Hi-Tec, as licensor, the South Africa Partner,
d/b/a Hi-Tec Sports SA, as licensee.





46

 

--------------------------------------------------------------------------------

 



"South Africa Partner" means Hi-Tec Sports SA PTY LTD, a South African
corporation, d/b/a Hi-Tec Sports SA.

"Specified Acquisition Agreement Representations" means the representations and
warranties made by or on behalf of Hi-Tec in the Hi-Tec Acquisition Agreement
that are material to the interests of the Agents and the Lenders, but solely to
the extent that Parent (or any of its Affiliates) has the right not to
consummate the transactions contemplated by the Acquisition Agreement or to
terminate its (or their) obligations under the Hi-Tec Acquisition Agreement as a
result of the failure to satisfy any such representation or warranty.

"Specified Jurisdiction" means Canada, the Netherlands, the United Kingdom and
the United States of America (or any state thereof or the District of Columbia),
and each other jurisdiction identified from time to time by the Collateral Agent
to the Administrative Borrower, to the extent that the value of the aggregate
assets of the Subsidiaries of the Parent in such jurisdiction exceeds $750,000,
or the aggregate revenues or Consolidated EBITDA of the Subsidiaries of the
Parent in such jurisdiction exceeds, for the four consecutive fiscal quarter
period most recently ended for which financial statements have been delivered or
were required to have been delivered, $2,000,000 or $500,000, respectively.

"Specified Representations" means  the representations and warranties in
Sections 6.01(a)(i), 6.01(a)(ii), 6.01(b)(i), 6.01(b)(ii), 6.01(c), 6.01(d),
6.01(k), 6.01(s), 6.01(t), 6.01(w), 6.01(aa), 6.01(bb) and 6.01(hh) (in the case
of perfection, solely to the extent perfection of security interests results
from (a) the filing of Uniform Commercial Code financing statements, (b) the
delivery of certificated securities of Subsidiaries of the Parent included in
the Collateral available to the Collateral Agent on the Effective Date and (c)
the filing of a customary "short form" intellectual property filings with the
United States Patent and Trademark Office or the United States Copyright
Office).

"Standard & Poor's" means S&P Global Ratings and any successor thereto.

"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which (including, without limitation, payment terms, interest rates, covenants,
remedies, defaults and other material terms) are reasonably satisfactory to the
Collateral Agent and the Required Lenders and which has been expressly
subordinated in right of payment to all Indebtedness of such Loan Party under
the Loan Documents (a) by the execution and delivery of a subordination
agreement, in form and substance reasonably satisfactory to the Collateral Agent
and the Required Lenders, or (b) otherwise on terms and conditions reasonably
satisfactory to the Collateral Agent and the Required Lenders; provided,
 however, that the term "Subordinated Indebtedness" shall not include any
subordinated intercompany Indebtedness among the Loan Parties and/or their
Subsidiaries which is permitted to be incurred pursuant to the definition of
Permitted Indebtedness and which is made in the form of subordinated
intercompany notes issued pursuant to, and subject to the terms and provisions
of, the Intercompany Subordination Agreement.

"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such





47

 

--------------------------------------------------------------------------------

 



Person in such Person's consolidated financial statements if such financial
statements were prepared in accordance with GAAP or (b) of which more than 50%
of (i) the outstanding Equity Interests having (in the absence of contingencies)
ordinary voting power to elect a majority of the Board of Directors of such
Person, (ii) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (iii) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such
Person.  References to a Subsidiary shall mean a Subsidiary of the Parent unless
the context expressly provides otherwise.

"Subsidiary Guarantor" means (x) on the Effective Date, each Subsidiary of
Parent (other than any Excluded Subsidiary) that is organized in a Specified
Jurisdiction on the Effective Date and (y) thereafter, each Subsidiary of Parent
(other than any Excluded Subsidiary) that is required to guarantee (and
guarantees) the Obligations pursuant to the terms of this Agreement.  The
Subsidiary Guarantors on the Effective Date are listed on Schedule 1.01(C).

"Target Agreement" means the Restated License Agreement, dated as of February 1,
2008, as amended as of December 1, 2011, January 29, 2013, April 3, 2013 and
January 2, 2014 between the Parent and Target General Merchandise, Inc.

"Taxes"  means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

"Termination Date" means the first date on which all of the Obligations (other
than Contingent Indemnity Obligations) are paid in full in cash and the
Commitments of the Lenders are terminated.

"Termination Event" means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur material liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, (c) the filing of a notice of intent to terminate an Employee Plan
or the treatment of an Employee Plan amendment as a termination under
Section 4041 of ERISA, (d) the institution of proceedings by the PBGC to
terminate an Employee Plan, or (e) any other event or condition that could
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Employee
Plan.

"Term Loan" or "Term Loans" means, individually or collectively (as the context
requires), the Tranche A Term Loans and the Tranche B Term Loans.

"Term Loan Commitment" means, with respect to each Lender, its Tranche A Term
Loan Commitment or its Tranche B Term Loan Commitment.

"Term Loan Lender" means a Lender with a Term Loan Commitment or a Term Loan.





48

 

--------------------------------------------------------------------------------

 



"Term Loan Obligations" means any Obligations with respect to the Term Loans
(including, without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).

"Test Period" has the meaning specified therefor in Section 9.01(l).

"Total Commitment" means the sum of the Total Revolving Credit Commitment and
the Total Term Loan Commitment.

"Total Revolving Credit Commitment" means the sum of the amounts of the Lenders'
Revolving Credit Commitments.  The amount of the Total Revolving Credit
Commitment on the Effective Date is $5,000,000.

"Total Term Loan Commitment" means the sum of the amounts of the Total Tranche A
Term Loan Commitment and the Total Tranche B Term Loan Commitment.  The amount
of the Total Term Loan Commitment on the Effective Date is $45,000,000.

"Tranche A Term Loan" has the meaning specified therefor in the preamble hereto.

"Tranche A Term Loan Lender" means a Lender with a Tranche A Term Loan
Commitment or a Tranche A Term Loan.

"Tranche A Term Loan Commitment" means, with respect to each Lender, the
commitment of such Lender to make the Tranche A Term Loan to the U.S. Borrowers
in the amount set forth in Schedule 1.01(A) or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as the same
may be terminated or reduced from time to time in accordance with the terms of
this Agreement. 

"Tranche A Total Term Loan Commitment" means the sum of the amounts of the
Tranche A Term Loan Lenders' Tranche A Term Loan Commitments.  The amount of the
Total Tranche A Term Loan Commitment on the Effective Date is $28,000,000.

"Tranche B Term Loan" has the meaning specified therefor in the preamble hereto.

"Tranche B Term Loan Lender" means a Lender with a Tranche B Term Loan
Commitment or a Tranche B Term Loan.

"Tranche B Term Loan Commitment" means, with respect to each Lender, the
commitment of such Lender to make the Tranche B Term Loan to the Dutch Borrower
in the amount set forth in Schedule 1.01(A) or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as the same
may be terminated or reduced from time to time in accordance with the terms of
this Agreement.

"Tranche B Total Term Loan Commitment" means the sum of the amounts of the
Tranche B Term Loan Lenders' Tranche B Term Loan Commitments.  The amount of the
Total Tranche B Term Loan Commitment on the Effective Date is $17,000,000.





49

 

--------------------------------------------------------------------------------

 



"Transaction Costs" means the fees, premiums, expenses and other transaction
costs incurred in connection with the Transactions.

"Transactions" means, collectively, (a) the consummation of the Equity Offering
and the Parent's receipt of proceeds from its issuance of Common Stock pursuant
thereto, (b) the Refinancing, (c) the consummation of the Hi-Tec Acquisition,
the Hi-Tec Dispositions, the entry by the Hi-Tec Entities and the Hi-Tec
Operating Partners into the Hi-Tec License Agreements and the other transactions
contemplated by the Hi-Tec Acquisition Agreement and the Asset Purchase
Agreements (including the repayment of certain existing Indebtedness), (d) the
execution and delivery of the Loan Documents and the incurrence of the Term
Loans on the Effective Date under this Agreement and (e) the payment of the
Transaction Costs.

"Transferee" has the meaning specified therefor in Section 2.09(a).

"UCC Filing Authorization Letter" means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.

"UK Act" has the meaning specified therefor in Section 6.01(bb).

"UK Security Documents" means, collectively:

(a)      an English law mortgage of the entire issued share capital of Hi-Tec
Sports PLC between the Collateral Agent as mortgagee, and Hi-Tec Sports
International Holdings B.V., as mortgagor, in and form and substance
satisfactory to the Collateral Agent;

(b)      an English law fixed and floating charge security agreement between
Hi-Tec Sports PLC and Hi-Tec Sports UK Limited, as chargors, and the Collateral
Agent, as chargee, in and form and substance satisfactory to the Collateral
Agent; and

(c)      all notices and acknowledgements required to be delivered or received
(as the case may be) under the Loan Documents referred to in (a) and (b) above.

"Uniform Commercial Code" or "UCC" has the meaning specified therefor in Section
1.04.

"Unrestricted Guarantor" means each Guarantor that is not a Restricted
Guarantor.

"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

"U.S. Borrower" and "U.S. Borrowers" have the meanings specified therefor in the
preamble hereto.





50

 

--------------------------------------------------------------------------------

 



"U.S. Corresponding Liabilities" means the U.S. Obligations of a U.S. Loan
Party, excluding its U.S. Parallel Liability.

"U.S. Loan Party" means any Loan Party that is organized under the laws of the
United States, any state thereof or the District of Columbia.

"U.S. Obligations" means any portion of the Obligations arising under or in
connection with the Tranche A Term Loan or the Revolving Loan.

"U.S. Parallel Liability" means a U.S. Loan Party’s undertaking pursuant to
Section 12.27.

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Internal Revenue Code.

"WARN" has the meaning specified therefor in Section 6.01(p).

"Withholding Agent" means any Loan Party and the Administrative Agent.

"Working Capital" means, at any date of determination thereof, (a) the sum, for
any Person and its Subsidiaries, of (i) the unpaid face amount of all Accounts
of such Person and its Subsidiaries as at such date of determination, plus
(ii) the aggregate amount of prepaid expenses and other current assets of such
Person and its Subsidiaries as at such date of determination (other than cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person), minus (b) the sum, for such Person
and its Subsidiaries, of (i) the unpaid amount of all accounts payable of such
Person and its Subsidiaries as at such date of determination, plus (ii) the
aggregate amount of all accrued expenses and deferred revenues (whether
classified as current or long-term) of such Person and its Subsidiaries as at
such date of determination (other than the current portion of long-term debt and
all accrued interest and taxes).

Section 1.02      Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (c) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.





51

 

--------------------------------------------------------------------------------

 



Section 1.03      Certain Matters of Construction.  References in this Agreement
to "determination" by any Agent include good faith estimates by such Agent (in
the case of quantitative determinations) and good faith beliefs by such Agent
(in the case of qualitative determinations).  A Default or Event of Default
shall be deemed to exist at all times during the period commencing on the date
that such Default or Event of Default occurs to the date on which such Default
or Event of Default is waived in writing pursuant to this Agreement or, in the
case of a Default, is cured within any period of cure expressly provided for in
this Agreement; and an Event of Default shall "continue" or be "continuing"
until such Event of Default has been waived in writing by the Required
Lenders.  Any Lien referred to in this Agreement or any other Loan Document as
having been created in favor of any Agent, any agreement entered into by any
Agent pursuant to this Agreement or any other Loan Document, any payment made by
or to or funds received by any Agent pursuant to or as contemplated by this
Agreement or any other Loan Document, or any act taken or omitted to be taken by
any Agent, shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of the Agents
and the Lenders. Wherever the phrase "to the knowledge of any Loan Party" or
words of similar import relating to the knowledge or the awareness of any Loan
Party are used in this Agreement or any other Loan Document, such phrase shall
mean and refer to the actual knowledge of a senior officer of any Loan
Party.  All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists.  In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

Section 1.04      Accounting and Other Terms.

(a)      Unless otherwise expressly provided herein, each accounting term used
herein shall have the meaning given it under GAAP.  For purposes of determining
compliance with any incurrence or expenditure tests set forth in Section 7.01,
Section 7.02 and Section 7.03, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the exchange rates (as shown on the Bloomberg
currency page for such currency or, if the same does not provide such exchange
rate, by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Agents or, in the event no
such service is selected, on such other basis as is reasonably satisfactory to
the Agents) as in effect on the date of such incurrence or expenditure under any
provision of any such Section that has an aggregate Dollar limitation provided
for therein (and to the extent the respective incurrence or expenditure test
regulates the aggregate amount outstanding at any time and it is expressed in
terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the exchange rates (as shown on the Bloomberg currency page for such currency
or, if the same does not provide such exchange rate, by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Agents or, in the event no such service is selected, on such
other basis as is reasonably satisfactory to the Agents) as in effect on the
date of any new incurrence or expenditures made under any provision





52

 

--------------------------------------------------------------------------------

 



of any such Section that regulates the Dollar amount outstanding at any
time).  Notwithstanding the foregoing, (i) with respect to the accounting for
leases as either operating leases or capital leases and the impact of such
accounting in accordance with FASB ASC 840 (or any other similar promulgation or
methodology under GAAP with respect to the same subject matter as FASB ASC 840)
on the definitions and covenants herein, GAAP as in effect on the Effective Date
shall be applied and (ii) for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Parent and its Subsidiaries shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b)      All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the "Uniform Commercial Code" or the "UCC") and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine.

Section 1.05      Time References.  Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day.  For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding"; provided,  however, that with respect to a computation
of fees or interest payable to any Secured Party, such period shall in any event
consist of at least one full day.

Section 1.06      Obligation to Make Payments in Dollars.  All payments to be
made by any Loan Party of principal, interest, fees and other Obligations under
any Loan Document shall be made in Dollars in same day funds, and no obligation
of any Loan Party to make any such payment shall be discharged or satisfied by
any payment other than payments made in Dollars in same day funds.

ARTICLE II

THE LOANS

Section 2.01      Commitments.  (a)  Subject to the terms and conditions and
relying upon the representations and warranties herein set forth:

(i)      each Revolving Loan Lender severally agrees to make Revolving Loans to
the U.S. Borrowers at any time and from time to time during the term of this
Agreement, in an aggregate principal amount of Revolving Loans at any time
outstanding not to exceed the amount of such Lender's Revolving Credit
Commitment;





53

 

--------------------------------------------------------------------------------

 



(ii)     each Tranche A Term Loan Lender severally agrees to make the Tranche A
Term Loan to the U.S. Borrowers on the Effective Date, in an aggregate principal
amount not to exceed the amount of such Lender's Tranche A Term Loan Commitment;
and

(iii)    each Tranche B Term Loan Lender severally agrees to make the Tranche B
Term Loan to the Dutch Borrower on the Effective Date, in an aggregate principal
amount not to exceed the amount of such Lender's Tranche B Term Loan Commitment.

(b)      Notwithstanding the foregoing:

(i)      The aggregate principal amount of Revolving Loans outstanding at any
time to the U.S. Borrowers shall not exceed the lower of (A) the Total Revolving
Credit Commitment and (B) the Maximum Revolver Amount.  The Revolving Credit
Commitment of each Lender shall automatically and permanently be reduced to zero
on the Final Maturity Date.  Within the foregoing limits, the U.S. Borrowers may
borrow, repay and reborrow, the Revolving Loans after the Effective Date and
prior to the Final Maturity Date, subject to the terms, provisions and
limitations set forth herein.  No Revolving Loans shall be advanced on the
Effective Date.

(ii)     The aggregate principal amount of the Tranche A Term Loan made on the
Effective Date shall not exceed the Tranche A Total Term Loan Commitment.  Any
principal amount of the Tranche A Term Loan which is repaid or prepaid may not
be reborrowed.

(iii)    The aggregate principal amount of the Tranche B Term Loan made on the
Effective Date shall not exceed the Tranche B Total Term Loan Commitment.  Any
principal amount of the Tranche B Term Loan which is repaid or prepaid may not
be reborrowed.

Section 2.02      Making the Loans.  (a)  The Administrative Borrower shall give
the Administrative Agent prior telephonic notice (immediately confirmed in
writing, in substantially the form of Exhibit C hereto (a "Notice of
Borrowing")), not later than 12:00 noon (New York City time) on the date which
is 3 Business Days prior to the date of the proposed Loan (or such shorter
period as the Administrative Agent is willing to accommodate from time to time,
but in no event later than 12:00 noon (New York City time) on the borrowing date
of the proposed Loan).  Such Notice of Borrowing shall be irrevocable and shall
specify (i) the principal amount of the proposed Loan, (ii) in the case of Loans
requested on the Effective Date, whether such Loan is requested to be a
Revolving Loan, the Tranche A Term Loan or the Tranche B Term Loan, (iii)
whether the Loan is requested to be a Reference Rate Loan or a LIBOR Rate Loan
and, in the case of a LIBOR Rate Loan, the initial Interest Period with respect
thereto, (iv) the use of the proceeds of such proposed Loan, and (v) the
proposed borrowing date, which must be a Business Day, and, with respect to the
Tranche A Term Loan and the Tranche B Term Loan, must be the Effective
Date.  The Administrative Agent and the Lenders may act without liability upon
the basis of written, telecopied or telephonic notice believed by the
Administrative Agent in good faith to be from the Administrative Borrower (or
from any Authorized Officer thereof designated in writing purportedly from the
Administrative Borrower to the Administrative Agent).  Each Borrower hereby
waives the right to dispute the





54

 

--------------------------------------------------------------------------------

 



Administrative Agent's record of the terms of any such telephonic Notice of
Borrowing.  The Administrative Agent and each Lender shall be entitled to rely
conclusively on any Authorized Officer's authority to request a Loan on behalf
of the Borrowers until the Administrative Agent receives written notice to the
contrary.  The Administrative Agent and the Lenders shall have no duty to verify
the authenticity of the signature appearing on any written Notice of Borrowing.

(b)      Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrowers shall be bound to make a borrowing in accordance
therewith.  Each Revolving Loan shall be made in a minimum amount of $500,000
and shall be in integral multiples of $100,000 in excess thereof.

(c)      (i)      Except as otherwise provided in this Section 2.02(c), all
Loans under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares of the Total Revolving Credit
Commitment, the Tranche A Total Term Loan Commitment or the Tranche B Total Term
Loan Commitment, as the case may be, it being understood that no Lender shall be
responsible for any default by any other Lender in that other Lender's
obligations to make a Loan requested hereunder, nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in that other Lender's obligation to make a Loan requested hereunder, and each
Lender shall be obligated to make the Loans required to be made by it by the
terms of this Agreement regardless of the failure by any other Lender.

(ii)      Notwithstanding any other provision of this Agreement, and in order to
reduce the number of fund transfers among the Borrowers, the Agents and the
Lenders, the Borrowers, the Agents and the Lenders agree that the Administrative
Agent may (but shall not be obligated to), and the Borrowers and the Lenders
hereby irrevocably authorize the Administrative Agent to, fund, on behalf of the
Revolving Loan Lenders, Revolving Loans pursuant to Section 2.01, subject to the
procedures for settlement set forth in Section 2.02(d); provided,  however, that
(A) the Administrative Agent shall in no event fund any such Revolving Loans if
the Administrative Agent shall have received written notice from the Collateral
Agent or the Required Lenders on the Business Day prior to the date of the
proposed Revolving Loan that one or more of the conditions precedent contained
in Section 5.02 will not be satisfied at the time of the proposed Revolving
Loan, and (B) the Administrative Agent shall not otherwise be required to
determine that, or take notice whether, the conditions precedent in Section 5.02
have been satisfied. If the Administrative Borrower gives a Notice of Borrowing
requesting a Revolving Loan and the Administrative Agent elects not to fund such
Revolving Loan on behalf of the Revolving Loan Lenders, then promptly after
receipt of the Notice of Borrowing requesting such Revolving Loan, the
Administrative Agent shall notify each Revolving Loan Lender of the specifics of
the requested Revolving Loan and that it will not fund the requested Revolving
Loan on behalf of the Revolving Loan Lenders.  If the Administrative Agent
notifies the Revolving Loan Lenders that it will not fund a requested Revolving
Loan on behalf of the Revolving Loan Lenders, each Revolving Loan Lender shall
make its Pro Rata Share of the Revolving Loan available to the
Administrative Agent, in immediately available funds, in the Administrative
Agent's Account no later than 3:00 p.m. (New York City time) (provided that the
Administrative Agent requests payment from such Revolving Loan Lender not later
than 1:00 p.m. (New York City time)) on the date of the proposed Revolving
Loan.  The Administrative Agent will make the proceeds of such Revolving Loans
available to the





55

 

--------------------------------------------------------------------------------

 



applicable Borrowers on the day of the proposed Revolving Loan by causing an
amount, in immediately available funds, equal to the proceeds of all such
Revolving Loans received by the Administrative Agent in the Administrative
Agent's Account or the amount funded by the Administrative Agent on behalf of
the Revolving Loan Lenders to be deposited in an account designated by the
Administrative Borrower.

(iii)      If the Administrative Agent has notified the Revolving Loan Lenders
that the Administrative Agent, on behalf of the Revolving Loan Lenders, will not
fund a particular Revolving Loan pursuant to Section 2.02(c)(ii), the
Administrative Agent may assume that each such Revolving Loan Lender has made
such amount available to the Administrative Agent on such day and the
Administrative Agent, in its sole discretion, may, but shall not be obligated
to, cause a corresponding amount to be made available to the Borrowers on such
day.  If the Administrative Agent makes such corresponding amount available to
the Borrowers and such corresponding amount is not in fact made available to the
Administrative Agent by any such Revolving Loan Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for 3 Business Days and
thereafter at the Reference Rate.  During the period in which such Revolving
Loan Lender has not paid such corresponding amount to the Administrative Agent,
notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the amount so advanced by the Administrative Agent to the
Borrowers shall, for all purposes hereof, be a Revolving Loan made by the
Administrative Agent for its own account.  Upon any such failure by a Revolving
Loan Lender to pay the Administrative Agent, the Administrative Agent shall
promptly thereafter notify the Administrative Borrower of such failure and the
applicable Borrowers shall immediately pay such corresponding amount to the
Administrative Agent for its own account.

(iv)      Nothing in this Section 2.02(c) shall be deemed to relieve any
Revolving Loan Lender from its obligations to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Administrative Agent or
the Borrowers may have against any Revolving Loan Lender as a result of any
default by such Revolving Loan Lender hereunder.

(d)      (i)      With respect to all periods for which the Administrative Agent
has funded Revolving Loans pursuant to Section 2.02(c), on Friday of each week,
or if the applicable Friday is not a Business Day, then on the following
Business Day, or such shorter period as the Administrative Agent may from time
to time select (any such week or shorter period being herein called a
"Settlement Period"), the Administrative Agent shall notify each Revolving Loan
Lender of the unpaid principal amount of the Revolving Loans outstanding as of
the last day of each such Settlement Period.  In the event that such amount is
greater than the unpaid principal amount of the Revolving Loans outstanding on
the last day of the Settlement Period immediately preceding such Settlement
Period (or, if there has been no preceding Settlement Period, the amount of the
Revolving Loans made on the date of such Revolving Loan Lender's initial
funding), each Revolving Loan Lender shall promptly (and in any event not later
than 2:00 p.m. (New York City time) if the Administrative Agent requests payment
from such Lender not later than 12:00 noon (New York City time) on such day)
make available to the Administrative Agent its Pro Rata Share of the difference
in immediately available funds.  In the event that such





56

 

--------------------------------------------------------------------------------

 



amount is less than such unpaid principal amount, the Administrative Agent shall
promptly pay over to each Revolving Loan Lender its Pro Rata Share of the
difference in immediately available funds.  In addition, if the Administrative
Agent shall so request at any time when a Default or an Event of Default shall
have occurred and be continuing, or any other event shall have occurred as a
result of which the Administrative Agent shall determine that it is desirable to
present claims against the Borrowers for repayment, each Revolving Loan Lender
shall promptly remit to the Administrative Agent or, as the case may be, the
Administrative Agent shall promptly remit to each Revolving Loan Lender,
sufficient funds to adjust the interests of the Revolving Loan Lenders in the
then outstanding Revolving Loans to such an extent that, after giving effect to
such adjustment, each such Revolving Loan Lender's interest in the then
outstanding Revolving Loans will be equal to its Pro Rata Share thereof.  The
obligations of the Administrative Agent and each Revolving Loan Lender under
this Section 2.02(d) shall be absolute and unconditional.  Each Revolving Loan
Lender shall only be entitled to receive interest on its Pro Rata Share of the
Revolving Loans which have been funded by such Revolving Loan Lender.

(ii)      In the event that any Revolving Loan Lender fails to make any payment
required to be made by it pursuant to Section 2.02(d)(i), the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for 3 Business Days and thereafter at the
Reference Rate.  During the period in which such Revolving Loan Lender has not
paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrowers shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account.  Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
the Administrative Borrower of such failure and the Borrowers shall immediately
pay such corresponding amount to the Administrative Agent for its own
account.  Nothing in this Section 2.02(d)(ii) shall be deemed to relieve any
Revolving Loan Lender from its obligation to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Administrative Agent or
the Borrowers may have against any Revolving Loan Lender as a result of any
default by such Revolving Loan Lender hereunder.

Section 2.03      Repayment of Loans; Evidence of Debt.  (a)  The outstanding
principal amount of all Revolving Loans shall be due and payable on the Final
Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

(b)      The U.S. Borrowers shall repay the outstanding unpaid principal amount
of the Tranche A Term Loan in consecutive quarterly installments, on the last
Business Day of each fiscal quarter, commencing on January 28, 2017, in an
amount equal to $250,000; provided,  however, that the last installment payment
of the Tranche A Term Loan shall be in the amount necessary to repay in full the
unpaid principal amount of the Tranche A Term Loan.  The outstanding unpaid
principal amount of the Tranche A Term Loan, and all accrued and unpaid interest
thereon, shall be due and payable on the earlier of (i) the Final Maturity Date
and (ii) the





57

 

--------------------------------------------------------------------------------

 



date on which the Tranche A Term Loan is declared due and payable pursuant to
the terms of this Agreement. 

(c)      The Dutch Borrower shall repay the outstanding unpaid principal amount
of the Tranche B Term Loan in consecutive quarterly installments, on the last
Business Day of each fiscal quarter, commencing on January 28, 2017, in an
amount equal to $150,000; provided,  however, that the last installment payment
of the Tranche B Term Loan shall be in the amount necessary to repay in full the
unpaid principal amount of the Tranche B Term Loan.  The outstanding unpaid
principal amount of the Tranche B Term Loan, and all accrued and unpaid interest
thereon, shall be due and payable on the earlier of (i) the Final Maturity Date
and (ii) the date on which the Tranche B Term Loan is declared due and payable
pursuant to the terms of this Agreement. 

(d)      Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.    

(e)      The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.

(f)      The entries made in the accounts maintained pursuant to Section 2.03(d)
or Section 2.03(e) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein (absent manifest error); provided that (i) the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement and (ii) in
the event of any conflict between the entries made in the accounts maintained
pursuant to Section 2.03(d) and the accounts maintained pursuant to Section
2.03(e), the accounts maintained pursuant to Section 2.03(e) shall govern and
control.

(g)      Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the applicable Borrowers shall execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
a form furnished by the Collateral Agent and reasonably acceptable to the
Administrative Borrower.  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 12.07) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.04      Interest.

(a)      Revolving Loans.  Subject to the terms of this Agreement, at the option
of the Administrative Borrower, each Revolving Loan shall be either a Reference
Rate Loan or a





58

 

--------------------------------------------------------------------------------

 



LIBOR Rate Loan.  Each Revolving Loan that is a Reference Rate Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of such Loan until repaid, at a rate per annum equal to the Reference Rate
plus the Applicable Margin.  Each Revolving Loan that is a LIBOR Rate Loan shall
bear interest on the principal amount thereof from time to time outstanding,
from the date of such Loan until repaid, at a rate per annum equal to the LIBOR
Rate for the Interest Period in effect for such Loan plus the Applicable Margin.

(b)      Term Loans. 

(i)      Subject to the terms of this Agreement, at the option of the
Administrative Borrower, the Tranche A Term Loan or any portion thereof shall be
either a Reference Rate Loan or a LIBOR Rate Loan.  Each portion of the Tranche
A Term Loan that is a Reference Rate Loan shall bear interest on the principal
amount thereof from time to time outstanding, from the date of the Tranche A
Term Loan until repaid, at a rate per annum equal to the Reference Rate plus the
Applicable Margin, and each portion of the Tranche A Term Loan that is a LIBOR
Rate Loan shall bear interest on the principal amount thereof from time to time
outstanding, from the date of the Tranche A Term Loan until repaid, at a rate
per annum equal to the LIBOR Rate for the Interest Period in effect for the
Tranche A Term Loan (or such portion thereof) plus the Applicable Margin.

(ii)     Subject to the terms of this Agreement, at the option of the
Administrative Borrower, the Tranche B Term Loan or any portion thereof shall be
either a Reference Rate Loan or a LIBOR Rate Loan.  Each portion of the Tranche
B Term Loan that is a Reference Rate Loan shall bear interest on the principal
amount thereof from time to time outstanding, from the date of the Tranche B
Term Loan until repaid, at a rate per annum equal to the Reference Rate plus the
Applicable Margin, and each portion of the Tranche B Term Loan that is a LIBOR
Rate Loan shall bear interest on the principal amount thereof from time to time
outstanding, from the date of the Tranche B Term Loan until repaid, at a rate
per annum equal to the LIBOR Rate for the Interest Period in effect for the
Tranche B Term Loan (or such portion thereof) plus the Applicable Margin.

(c)      Default Interest.  To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, the principal of, and all accrued and unpaid
interest on, all Loans, fees, indemnities or any other Obligations of the Loan
Parties under this Agreement and the other Loan Documents, shall bear interest,
from the date such Event of Default occurred until the date such Event of
Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate.    

(d)      Interest Payment.  Interest on each Loan shall be payable monthly, in
arrears, on the first day of each month, commencing on the first day of the
month following the month in which such Loan is made and at maturity (whether
upon demand, by acceleration or otherwise.  Interest at the Post-Default Rate
shall be payable on demand.  Each Borrower hereby authorizes the Administrative
Agent to, and the Administrative Agent may, from time to time, charge the Loan
Account of the applicable Borrowers pursuant to Section 4.01 with the amount of
any interest payment due hereunder.





59

 

--------------------------------------------------------------------------------

 



(e)      General.  All interest shall be computed on the basis of a year of 360
days for the actual number of days, including the first day but excluding the
last day, elapsed.

Section 2.05      Reduction of Commitment; Prepayment of Loans.    

(a)      Reduction of Commitments.    

(i)      Revolving Credit Commitments.  The Total Revolving Credit Commitment
shall terminate on the Final Maturity Date.  The U.S. Borrowers may reduce the
Total Revolving Credit Commitment to an amount (which may be zero) not less than
the sum of (A) the aggregate unpaid principal amount of all Revolving Loans then
outstanding and (B) the aggregate principal amount of all Revolving Loans not
yet made as to which a Notice of Borrowing has been given by the Administrative
Borrower under Section 2.02.  Each such reduction shall be (1) in an amount
which is an integral multiple of $1,000,000 (or by the full amount of the Total
Revolving Credit Commitment in effect immediately prior to such reduction if
such amount at that time is less than $1,000,000), (2) made by providing not
less than 3 Business Days' prior written notice to the Administrative Agent (or
such shorter period of time as the Administrative Agent may agree to); provided
that such notice may provide that it is conditioned upon the consummation of
another financing or the consummation of a sale of Equity Interests, in which
case, such notice may be revoked or extended by the Borrower if any such
condition is not satisfied prior to the date of termination of this Agreement in
such notice, (3) irrevocable and (4) accompanied by the payment of the
Applicable Premium, if any, payable in connection with such reduction of the
Total Revolving Credit Commitment.  Once reduced, the Total Revolving Credit
Commitment may not be increased.  Each such reduction of the Total Revolving
Credit Commitment shall reduce the Revolving Credit Commitment of each Lender
proportionately in accordance with its Pro Rata Share thereof.

(ii)     Tranche A Term Loan Commitment.  The Tranche A Total Term Loan
Commitment shall terminate at 5:00 p.m. (New York City time) on the Effective
Date.

(iii)    Tranche B Term Loan Commitment.  The Tranche B Total Term Loan
Commitment shall terminate at 5:00 p.m. (New York City time) on the Effective
Date.

(b)      Optional Prepayment.

(i)      Revolving Loans.  The Borrowers may, at any time and from time to time,
prepay the principal of any Revolving Loan, in whole or in part.  Each
prepayment made pursuant to this Section 2.05(b)(i) in connection with a
reduction of the Total Revolving Credit Commitment pursuant to Section
2.05(a)(i) above shall be accompanied by the payment of the Applicable Premium,
if any, payable in connection with such reduction of the Total Revolving Credit
Commitment.

(ii)     Term Loan.  The Borrowers may, at any time and from time to time, upon
at least 3 Business Days' prior written notice to the Administrative Agent  (or
such shorter period of time as the Administrative Agent may agree to), prepay
the principal of the Term Loans, in whole or in part; provided that such notice
may provide that it is conditioned upon the consummation of another financing or
the consummation of a sale of Equity Interests, in which case, such notice may
be revoked or extended by the Borrower if any such condition is





60

 

--------------------------------------------------------------------------------

 



not satisfied prior to the date of termination of this Agreement in such
notice.  Each prepayment made pursuant to this Section 2.05(b)(ii) shall be
accompanied by the payment of (A) accrued interest to the date of such payment
on the amount prepaid and (B) the Applicable Premium, if any, payable in
connection with such prepayment of the Term Loans.  Each such prepayment shall
be applied against the remaining installments of principal due on the Term Loans
(on a pro rata basis between the Tranche A Term Loan and the Tranche B Term
Loan) in the inverse order of maturity; provided that in no event shall the
Administrative Borrower be permitted to allocate any such prepayment between the
Tranche A Term Loan and the Tranche B Term Loan if the result of such allocation
would be that the aggregate then-outstanding principal amount of the Tranche A
Term Loans is less than 60% of the aggregate then-outstanding principal amount
of the Term Loans; provided, however, that such requirement may be waived by the
Collateral Agent in its discretion.

(iii)    Termination of Agreement.  The Borrowers may, upon at least 5 Business
Days’ prior written notice to the Administrative Agent (or such shorter period
as the Administrative Agent may agree to), terminate this Agreement by paying to
the Administrative Agent, in cash, the Obligations, in full, plus the Applicable
Premium, if any, payable in connection with such termination of this
Agreement; provided that such notice may provide that it is conditioned upon the
consummation of another financing or the consummation of a sale of Equity
Interests, in which case, such notice may be revoked or extended by the Borrower
if any such condition is not satisfied prior to the date of termination of this
Agreement in such notice. If the Administrative Borrower has sent a notice of
termination pursuant to this Section 2.05(b)(iii), then the Lenders' obligations
to extend credit hereunder shall terminate and the Borrowers shall be obligated
to repay the Obligations, in full, plus the Applicable Premium, if any, payable
in connection with such termination of this Agreement on the date set forth as
the date of termination of this Agreement in such notice.

(c)      Mandatory Prepayment.

(i)      Within 3 Business Days of the delivery to the Agents and the Lenders of
audited annual financial statements pursuant to Section 7.01(a)(iii), commencing
with the delivery to the Agents and the Lenders of the financial statements for
the Fiscal Year ended on or about January 29, 2018 or, if such financial
statements are not delivered to the Agents and the Lenders on the date such
statements are required to be delivered pursuant to Section 7.01(a)(iii), on the
date such statements are required to be delivered to the Agents and the Lenders
pursuant to Section 7.01(a)(iii), the Borrowers shall prepay the outstanding
principal amount of the Loans in accordance with Section 2.05(d) in an amount
equal to (A) 50% of the Excess Cash Flow of the Parent and its Subsidiaries for
such Fiscal Year minus (B) the aggregate principal amount of all payments made
by the Borrowers pursuant to Section 2.05(b) for such Fiscal Year (in the case
of payments made by the Borrowers pursuant to Section 2.05(b)(i), only to the
extent that the Total Revolving Credit Commitment is permanently reduced by the
amount of such payments).

(ii)     Immediately upon any Disposition (excluding Dispositions which qualify
as Permitted Dispositions under clauses (a), (b), (c), (d), (e), (f), (g), (i),
(j), (k), (l), (m), (n) or (o) (with respect to such clause (o) only, to the
extent such Disposition occurs within 315 days following the Effective Date) of
the definition of Permitted Disposition) by any Loan Party





61

 

--------------------------------------------------------------------------------

 



or its Subsidiaries, the Borrowers shall prepay the outstanding principal amount
of the Loans in accordance with Section 2.05(d) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
Disposition to the extent that the aggregate amount of Net Cash Proceeds
received by all Loan Parties and their Subsidiaries (and not paid to the
Administrative Agent as a prepayment of the Loans) shall exceed for all such
Dispositions $250,000 in any Fiscal Year.  Nothing contained in this Section
2.05(c)(ii) shall permit any Loan Party or any of its Subsidiaries to make a
Disposition of any property other than in accordance with Section 7.02(c)(ii).

(iii)    Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness), or upon an
Equity Issuance (other than any Equity Issuance pursuant to the exercise by the
underwriter of the Equity Offering of its over-allotment option pursuant to the
terms and conditions of the Equity Offering in order to prepay the Batra A/R
Facility Loan in accordance with Section 7.02(m)(ii)), the Borrowers shall
prepay the outstanding amount of the Loans in accordance with Section 2.05(d) in
an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith.  The provisions of this Section 2.05(c)(iii) shall not be
deemed to be implied consent to any such issuance, incurrence or sale otherwise
prohibited by the terms and conditions of this Agreement.

(iv)     Upon the receipt by any Loan Party or any of its Subsidiaries of any
Extraordinary Receipts, the Borrowers shall prepay the outstanding principal of
the Loans in accordance with Section 2.05(d) in an amount equal to (A) 50% of
the Net Cash Proceeds received by such Person under the circumstances described
in clause (g) of the definition of "Extraordinary Receipts" and (b) 100% of the
Net Cash Proceeds received by such Person under the circumstances described in
clauses (a) through (f) of the definition of "Extraordinary Receipts" to the
extent that the aggregate amount of Net Cash Proceeds received by all Loan
Parties and their Subsidiaries (and not paid to the Administrative Agent as a
prepayment of the Loans) pursuant to this clause (b) shall exceed for all such
Extraordinary Receipts $250,000 in any Fiscal Year.

(v)      Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with a
Disposition or the receipt of Extraordinary Receipts consisting of insurance
proceeds or condemnation awards that are required to be used to prepay the
Obligations pursuant to Section 2.05(c)(ii) or Section 2.05(c)(iv), as the case
may be, up to $250,000 in the aggregate in any Fiscal Year of the Net Cash
Proceeds from all such Dispositions and Extraordinary Receipts (other than, for
the avoidance of doubt, "Extraordinary Receipts" described in clause (g) of the
definition thereof) shall not be required to be so used to prepay the
Obligations to the extent that such Net Cash Proceeds are used to replace,
repair or restore properties or assets (other than current assets) used or
useful in such Person's business, provided that, (A) no Default or Event of
Default has occurred and is continuing on the date such Person receives such Net
Cash Proceeds, (B) the Administrative Borrower delivers a certificate to the
Administrative Agent within 5 days after such Disposition or loss, destruction
or taking, as the case may be, stating that such Net Cash Proceeds shall be used
to replace, repair or restore properties or assets used or useful in such
Person's business within a period specified in such certificate not to exceed
120 days after the date of receipt of such Net Cash Proceeds (which certificate
shall set forth estimates of the Net





62

 

--------------------------------------------------------------------------------

 



Cash Proceeds to be so expended), (C) such Net Cash Proceeds are deposited in an
account subject to a Control Agreement, and (D) upon the earlier of (1) the
expiration of the period specified in the relevant certificate furnished to the
Administrative Agent pursuant to clause (B) above or (2) the occurrence of a
Default or an Event of Default, such Net Cash Proceeds, if not theretofore so
used, shall be used to prepay the Obligations in accordance with Section
2.05(c)(ii) or Section 2.05(c)(iv) as applicable.

(vi)     The Borrowers will immediately prepay the Revolving Loans at any time
when the aggregate principal amount of all Revolving Loans outstanding exceeds
the Maximum Revolver Amount, to the full extent of any such excess.  On each day
that any Revolving Loans are outstanding, the Borrowers shall hereby be deemed
to represent and warrant to the Agents and the Lenders that the Maximum Revolver
Amount calculated as of such day equals or exceeds the aggregate principal
amount of all Revolving Loans outstanding on such day.

(d)      Application of Payments.  Each prepayment pursuant to
subsections (c)(i), (c)(ii), (c)(iii) and (c)(iv) above shall be applied, first,
to the Term Loans, on a pro rata basis between the Tranche A Term Loan and the
Tranche B Term Loan, until paid in full, and second, to the Revolving Loans
(with a corresponding permanent reduction in the Revolving Credit Commitments),
until paid in full.  Each such prepayment of the Term Loans shall be applied
against the remaining installments of principal of the Term Loans on a pro rata
basis between the Tranche A Term Loan and the Tranche B Term Loan in the inverse
order of maturity.  Each prepayment pursuant to clause (c)(vi) above shall be
applied to the Revolving Loans. Notwithstanding the foregoing, (A) payments made
by any CFC of a U.S. Loan Party or with the proceeds of Collateral of a CFC of a
U.S. Loan Party shall be applied only to the Tranche B Term Loan and the Foreign
Obligations related thereto, and (B) after the occurrence and during the
continuance of an Event of Default, if the Administrative Agent has elected, or
has been directed by the Collateral Agent or the Required Lenders, to apply
payments in respect of any Obligations in accordance with Section 4.03(b),
prepayments required under Section 2.05(c) shall be applied in the manner set
forth in Section 4.03(b).

(e)      Waivable Mandatory Prepayments.  Anything contained herein to the
contrary notwithstanding, in the event the Borrowers are required to make any
mandatory prepayments hereunder (a "Waivable Mandatory Prepayment"), not less
than three Business Days prior to the date (the "Required Prepayment Date") on
which Borrowers are required to make such Waivable Mandatory Prepayment, the
Administrative Borrower shall notify the Administrative Agent of the amount of
such prepayment, and the Administrative Agent will promptly thereafter notify
each Lender of the amount of such Lender's Pro Rata Share of such Waivable
Mandatory Prepayment and such Lender's option to refuse such amount (the
"Refusal Option").  Each such Lender may exercise the Refusal Option by giving
written notice to the Administrative Borrower and each Agent of its election to
do so on or before the first Business Day prior to the Required Prepayment Date
(it being understood that any Lender which does not notify the Administrative
Borrower and each Agent of its election to exercise the Refusal Option on or
before the first Business Day prior to the Required Prepayment Date shall be
deemed to have elected, as of such date, not to exercise the Refusal
Option).  On the Required Prepayment Date, the Borrowers shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied (i) in an amount equal to that portion of the





63

 

--------------------------------------------------------------------------------

 



Waivable Mandatory Prepayment payable to those Lenders that have elected not to
exercise the Refusal Option, to prepay the Loans of such Lenders, and (ii) to
the extent of any excess, to those Lenders that have elected not to exercise the
Refusal Option, on a pro rata basis (based upon the portion of the Loan held by
each such Lender that elected not to exercise the Refusal Option, as compared to
the amount of Loans held by all such Lenders that did not elect to exercise the
Refusal Option) to prepay the Loans of such Lenders, or, to the extent any such
Lender refuses the excess amount specified in this clause (ii) (or to the extent
the Loans of all such Lenders have been repaid in full), to the Borrowers for
working capital and general corporate purposes.

(f)      Interest and Fees.  Any prepayment made pursuant to this Section 2.05
(other than prepayments made pursuant to subsection (c)(vi) of this Section
2.05) shall be accompanied by (i) accrued interest on the principal amount being
prepaid to the date of prepayment, (ii) any Funding Losses payable pursuant to
Section 2.08, (iii) the Applicable Premium, if any, payable in connection with
such prepayment of the Loans to the extent required under Section 2.06(b) and
(iv) if such prepayment would reduce the amount of the outstanding Loans to zero
at a time when the Total Revolving Credit Commitment has been terminated, such
prepayment shall be accompanied by the payment of all fees accrued to such date
pursuant to Section 2.06.

(g)      Cumulative Prepayments.  Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.

(h)      Foreign Subsidiary Limitations.  Mandatory prepayments required to be
made pursuant to Sections 2.05(c)(ii) and (c)(iv) as a result of a Foreign
Subsidiary (other than a Borrower) receiving Net Cash Proceeds in respect of
Dispositions or Extraordinary Receipts will be subject to permissibility under
local law and limited by Applicable Limitations (in each case, as reasonably
determined by the Collateral Agent and the Administrative Borrower); provided
that the Borrowers shall use commercially reasonable efforts to take all actions
required by or available under applicable Requirements of Law to permit such
Foreign Subsidiaries to distribute such Net Cash Proceeds to the Borrowers to
allow the applicable Borrowers to make such mandatory prepayments.  Further, if
the Administrative Borrower and the Collateral Agent determine in good faith
that, any Foreign Subsidiary would incur a material tax liability (including any
withholding tax), if all or a portion of the funds required to make such
mandatory prepayments were upstreamed or transferred as a distribution or
dividend (a "Restricted Amount"), the amount the relevant Borrowers will be
required to mandatorily prepay shall be reduced by the Restricted Amount until
such time as the applicable Foreign Subsidiary may upstream or transfer such
Restricted Amount without incurring such tax liability; provided that (x) the
provisions set forth above with respect to any such deduction shall not apply if
an Event of Default is continuing and (y) if the circumstance giving rise to any
Restricted Amount ceases to exist, Parent or the relevant Foreign Subsidiary
shall promptly distribute such Restricted Amount to the applicable Borrower for
mandatory prepayment of the Loans.





64

 

--------------------------------------------------------------------------------

 



Section 2.06      Fees.

(a)      Fee Letter.  As and when due and payable under the terms of the Fee
Letter, the Borrowers shall pay the fees set forth in the Fee Letter.

(b)      Applicable Premium.

(i)      Upon the occurrence of an Applicable Premium Trigger Event, the
Borrower shall pay to the Administrative Agent, for the account of the Lenders
in accordance with their Pro Rata Shares, the Applicable Premium.

(ii)     Any Applicable Premium payable in accordance with this Section 2.06(b)
shall be presumed to be equal to the liquidated damages sustained by the Lenders
as the result of the occurrence of the Applicable Premium Trigger Event and the
Loan Parties agree that it is reasonable under the circumstances currently
existing.  THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING APPLICABLE PREMIUM IN CONNECTION WITH ANY ACCELERATION.

(iii)    The Loan Parties expressly agree that:  (A) the Applicable Premium is
reasonable and is the product of an arm's length transaction between
sophisticated business people, ably represented by counsel; (B) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (C) there has been a course of conduct between the Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; (D) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this paragraph; (E)
their agreement to pay the Applicable Premium is a material inducement to
Lenders to provide the Commitments and make the Loans, and (F) the Applicable
Premium represents a good faith, reasonable estimate and calculation of the lost
profits or damages of the Agents and the Lenders and that it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Agents and the Lenders or profits lost by the Agents and the Lenders as a
result of such Applicable Premium Trigger Event.

(iv)     Nothing contained in this Section 2.06(b) shall permit any prepayment
of the Loans or reduction of the Commitments not otherwise permitted by the
terms of this Agreement or any other Loan Document.

(c)      Audit and Collateral Monitoring Fees (d)      .  The Borrowers
acknowledge that pursuant to Section 7.01(f), representatives of the Agents may
visit any or all of the Loan Parties and/or conduct inspections, audits,
valuations and/or appraisals of any or all of the Loan Parties at any time and
from time to time.  The Borrowers agree to pay (i) $1,500 per day per examiner
plus the examiner's out-of-pocket costs and reasonable expenses incurred in
connection with all such visits, inspections, audits, valuations and/or
appraisals and (ii) the cost of all visits, inspections, audits, valuations
and/or appraisals conducted by a third party on behalf of the Agents; provided
that, so long as no Event of Default shall have occurred and be continuing, no
Borrower shall be obligated to reimburse the Agents for more than one (1) audit
during any calendar year or one (1) examination during any calendar year.





65

 

--------------------------------------------------------------------------------

 



Section 2.07      LIBOR Option.

(a)      The Borrowers may, at any time and from time to time, so long as no
Default or Event of Default has occurred and is continuing, elect to have
interest on all or a portion of the Loans be charged at a rate of interest based
upon the LIBOR Rate (the "LIBOR Option") by notifying the Administrative Agent
prior to 11:00 a.m. (New York City time) at least 3 Business Days prior to (i)
the proposed borrowing date of a Loan (as provided in Section 2.02), (ii) in the
case of the conversion of a Reference Rate Loan to a LIBOR Rate Loan, the
commencement of the proposed Interest Period or (iii) in the case of the
continuation of a LIBOR Rate Loan as a LIBOR Rate Loan, the last day of the then
current Interest Period (the "LIBOR Deadline").  Notice of the Borrowers'
election of the LIBOR Option for a permitted portion of the Loans and an
Interest Period pursuant to this Section 2.07(a) shall be made by delivery to
the Administrative Agent of (A) a Notice of Borrowing (in the case of the
initial making of a Loan) in accordance with Section 2.02 or (B) a LIBOR Notice
prior to the LIBOR Deadline (or by telephonic notice received by the
Administrative Agent before the LIBOR Deadline (to be confirmed by delivery to
the Administrative Agent of a LIBOR Notice received by the Administrative Agent
prior to 5:00 p.m. (New York City time) on the same day)).  Promptly upon its
receipt of each such LIBOR Notice, the Administrative Agent shall provide a copy
thereof to each of the Lenders.  Each LIBOR Notice shall be irrevocable and
binding on the Borrowers.

(b)      Interest on LIBOR Rate Loans shall be payable in accordance with
Section 2.04(d).  On the last day of each applicable Interest Period, unless the
Borrowers properly have exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loans automatically shall convert to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder.  At any time that a Default or an Event of Default has occurred and
is continuing, the Borrowers no longer shall have the option to request that any
portion of the Loans bear interest at the LIBOR Rate and the Administrative
Agent shall have the right to convert the interest rate on all outstanding LIBOR
Rate Loans to the rate of interest then applicable to Reference Rate Loans of
the same type hereunder on the last day of the then current Interest Period.

(c)      Notwithstanding anything to the contrary contained in this Agreement,
the Borrowers (i) shall have not more than 5 LIBOR Rate Loans in effect at any
given time, and (ii) only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $500,000 and integral multiples of $100,000 in excess thereof.

(d)      The Borrowers may prepay LIBOR Rate Loans at any time; provided,
 however, that in the event that LIBOR Rate Loans are prepaid on any date that
is not the last day of the Interest Period applicable thereto, including as a
result of any mandatory prepayment pursuant to Section 2.05(c) or any
application of payments or proceeds of Collateral in accordance with Section
4.03 or Section 4.04 or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, the Borrowers shall indemnify, defend, and hold
the Agents and the Lenders and their participants harmless against any and all
Funding Losses in accordance with Section 2.08.





66

 

--------------------------------------------------------------------------------

 



(e)      Anything to the contrary contained herein notwithstanding, neither any
Agent nor any Lender, nor any of their participants, is required actually to
acquire eurodollar deposits to fund or otherwise match fund any Obligation as to
which interest accrues at the LIBOR Rate.  The provisions of this Article II
shall apply as if each Lender or its participants had match funded any
Obligation as to which interest is accruing at the LIBOR Rate by acquiring
eurodollar deposits for each Interest Period in the amount of the LIBOR Rate
Loans.

Section 2.08      Funding Losses.  In connection with each LIBOR Rate Loan, the
Borrowers shall indemnify, defend, and hold the Agents and the Lenders harmless
against any actual loss, cost, or expense incurred by any Agent or any Lender as
a result of (a) the payment of any principal of any LIBOR Rate Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of a Default or an Event of Default or any mandatory prepayment required
pursuant to Section 2.05(c)), (b) the conversion of any LIBOR Rate Loan other
than on the last day of the Interest Period applicable thereto (including as a
result of a Default or an Event of Default), or (c) the failure to borrow (other
than as a result of a failure of a Defaulting Lender to fund in accordance with
this Agreement), convert, continue or prepay any LIBOR Rate Loan on the date
specified in any Notice of Borrowing or LIBOR Notice delivered pursuant hereto
(such losses, costs, and expenses, collectively, "Funding Losses").  Funding
Losses shall, with respect to any Agent or any Lender, be deemed to equal the
amount reasonably determined by such Agent or such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate
that would have been applicable thereto, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period therefor), minus (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which such
Agent or such Lender would be offered were it to be offered, at the commencement
of such period, Dollar deposits of a comparable amount and period in the London
interbank market.  A certificate of an Agent or a Lender delivered to the
Administrative Borrower setting forth any amount or amounts that such Agent or
such Lender is entitled to receive pursuant to this Section 2.08 shall be
conclusive absent manifest error.

Section 2.09      Taxes.  (a)  Any and all payments by or on account of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction for any and all Taxes, except as required by applicable
law.  If any Loan Party shall be required to deduct any Taxes from or in respect
of any sum payable hereunder to any Secured Party (or any transferee or assignee
thereof, including a participation holder (any such entity, a "Transferee")),
(i) the applicable Withholding Agent shall make such deductions and (ii) the
applicable Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Tax
is an Indemnified Tax, then the sum payable by the applicable Loan Party shall
be increased by the amount (an "Additional Amount") necessary such that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.09) such Secured Party (or such Transferee)
receives the amount equal to the sum it would have received had no such
deductions been made.

 

(b)      In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes.  Each Loan Party
shall deliver to





67

 

--------------------------------------------------------------------------------

 



each Secured Party official receipts, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to such
Secured Party, in each case, in respect of any Taxes payable pursuant to this
Section 2.09 as soon as practicable after payment of such Taxes to a
Governmental Authority.

(c)      The U.S. Loan Parties hereby jointly and severally indemnify and agree
to hold each Secured Party harmless from and against the full amount of any
Indemnified Taxes (including, without limitation, Indemnified Taxes imposed on
any amounts payable under this Section 2.09) paid by such Person, whether or not
such Indemnified Taxes were correctly or legally asserted by the relevant
Governmental Authority.  The Foreign Loan Parties hereby jointly and severally
indemnify and agree to hold each Secured Party harmless from and against the
full amount of any Indemnified Taxes (including, without limitation, Indemnified
Taxes imposed on any amounts payable under this Section 2.09) paid by such
Person to the extent such Indemnified Taxes are imposed on such Person with
respect to the Foreign Obligations, whether or not such Indemnified Taxes were
correctly or legally asserted by the relevant Governmental Authority.  Any
indemnification payments required to be made pursuant to this Section 2.09(c)
shall be paid by the U.S. Loan Parties or the Foreign Loan Parties, as
applicable, within 10 days from the date on which any such Person makes written
demand therefore specifying in reasonable detail the nature and amount of such
Indemnified Taxes.

(d)      Each Lender (or Transferee) that is not a U.S. Person (a "Non-U.S.
Lender") agrees that it shall, no later than the Effective Date (or, in the case
of a Lender which becomes a party hereto pursuant to Section 12.07 hereof after
the Effective Date, promptly after the date upon which such Lender becomes a
party hereto) deliver to the Agents one properly completed and duly executed
copy of either U.S. Internal Revenue Service Form W-8BEN-E, W-8BEN, W-8ECI or
W-8IMY or any subsequent versions thereof or successors thereto, in each case
claiming complete exemption from, or reduced rate of, U.S. Federal withholding
tax on payments of interest hereunder.  In addition, in the case of a Non-U.S.
Lender claiming exemption from U.S. Federal withholding tax under Section 871(h)
or 881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents
to the Agents and the Borrowers that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Internal Revenue Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of the Parent and is not a controlled foreign corporation related to the
Parent (within the meaning of Section 864(d)(4) of the Internal Revenue Code),
and such Non-U.S. Lender agrees that it shall promptly notify the Agents in the
event any such representation is no longer accurate.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of a Transferee that is a participation holder,
on or before the date such participation holder becomes a Transferee hereunder)
and on or before the date, if any, such Non-U.S. Lender changes its applicable
lending office by designating a different lending office (a "New Lending
Office").  In addition, such Lender (or Transferee) or Agent shall deliver such
forms within 20 days after receipt of a written request therefor from the
Administrative Borrower or any Agent, the assigning Lender or the Lender
granting a participation, as applicable.  Notwithstanding any other provision of
this Section 2.09, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.09(d) that such Non-U.S. Lender is not legally able
to deliver.





68

 

--------------------------------------------------------------------------------

 



(e)      Any Secured Party (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.09 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, would not require such Secured Party (or Transferee) to
disclose any information such Secured Party (or Transferee) deems confidential
and would not, in the sole determination of such Secured Party (or Transferee),
be otherwise disadvantageous to such Secured Party (or Transferee).

(f)      If any Secured Party (or a Transferee) shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of Taxes or
Other Taxes with respect to which any Loan Party has made an indemnity payment
or paid additional amounts, pursuant to this Section 2.09, it shall promptly
notify the Administrative Borrower of the availability of such refund claim and
shall, within 30 days after receipt of a request by the Administrative Borrower,
make a claim to such Governmental Authority for such refund at the Loan Parties'
expense.  If any Secured Party (or a Transferee) receives a refund (including
pursuant to a claim for refund made pursuant to the preceding sentence) in
respect of any Taxes or Other Taxes with respect to which any Loan Party has
made an Indemnity payment or paid additional amounts pursuant to this Section
2.09, it shall within 30 days from the date of such receipt pay over such refund
to the Administrative Borrower, net of all out‑of‑pocket expenses of such
Secured Party (or Transferee).

(g)      If a payment made to a Lender (or Transferee) or any Agent under any
Loan Document would be subject to U.S. Federal withholding tax imposed by FATCA
if such Lender (or Transferee) or Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender (or
Transferee) or Agent shall deliver to the Administrative Borrower and the Agents
at the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Borrower or the Agents such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Agents as may be
necessary for the Administrative Borrower and the Agents to comply with their
obligations under FATCA and to determine that such Lender (or Transferee) or
Agent has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(g), "FATCA" shall include any amendments made to FATCA after the date of this
Agreement.  Any forms, certifications or other documentation under this clause
(g) shall be delivered by each Lender (or Transferee) and each Agent.

(h)      The obligations of the Loan Parties under this Section 2.09 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

Section 2.10      Increased Costs and Reduced Return.  (a)  If any Secured Party
shall have determined that any Change in Law shall, subject to Section 2.08
(which shall be





69

 

--------------------------------------------------------------------------------

 



controlling with respect to the matters covered thereby) (i) subject such
Secured Party, or any Person controlling such Secured Party to any tax, duty or
other charge with respect to this Agreement or any Loan made by such Agent or
such Lender, or change the basis of taxation of payments to such Secured Party
or any Person controlling such Secured Party of any amounts payable hereunder
(except, in each case, Indemnified Taxes and Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and Other Connection Taxes that
are imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes), (ii) impose, modify or deem applicable
any reserve, special deposit or similar requirement against any Loan or against
assets of or held by, or deposits with or for the account of, or credit extended
by, such Secured Party or any Person controlling such Secured Party (other than
those taken into account in determining the LIBOR Rate) or (iii) impose on such
Secured Party or any Person controlling such Secured Party any other condition
(other than with respect to Taxes) regarding this Agreement or any Loan, and the
result of any event referred to in clauses (i), (ii) or (iii) above shall be to
increase the cost to such Secured Party of making any Loan, or agreeing to make
any Loan, or to reduce any amount received or receivable by such Secured Party
hereunder, then, upon demand by such Secured Party, the Borrowers shall pay to
such Secured Party such additional amounts as will compensate such Secured Party
for such increased costs or reductions in amount.

(b)      If any Secured Party shall have determined that any Change in Law
either (i) affects or would affect the amount of capital required or expected to
be maintained by such Secured Party or any Person controlling such Secured
Party, and such Secured Party determines that the amount of such capital is
increased as a direct or indirect consequence of any Loans made or maintained,
such Secured Party's or such other controlling Person's other obligations
hereunder, or (ii) has or would have the effect of reducing the rate of return
on such Secured Party's or such other controlling Person's capital to a level
below that which such Secured Party or such controlling Person could have
achieved but for such circumstances as a consequence of any Loans made or
maintained, or any agreement to make Loans, or such Secured Party's or such
other controlling Person's other obligations hereunder (in each case, taking
into consideration, such Secured Party's or such other controlling Person's
policies with respect to capital adequacy), then, upon demand by such Secured
Party, the Borrowers shall pay to such Secured Party from time to time such
additional amounts as will compensate such Secured Party for such cost of
maintaining such increased capital or such reduction in the rate of return on
such Secured Party's or such other controlling Person's capital.

(c)      All amounts payable under this Section 2.10 shall bear interest from
the date that is 10 days after the date of demand by any Secured Party until
payment in full to such Secured Party at the Reference Rate.  A certificate of
such Secured Party claiming compensation under this Section 2.10, specifying the
event herein above described and the nature of such event shall be submitted by
such Secured Party to the Administrative Borrower, setting forth the additional
amount due and an explanation of the calculation thereof, and such Secured
Party's reasons for invoking the provisions of this Section 2.10, and shall be
final and conclusive absent manifest error.

(d)      Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender's right to demand such compensation; provided that the
Borrowers shall not be required





70

 

--------------------------------------------------------------------------------

 



to compensate a Lender pursuant to the foregoing provisions of this Section 2.10
for any increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender notifies the Administrative Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e)      The obligations of the Loan Parties under this Section 2.10 shall
survive the Termination Date.

Section 2.11      Changes in Law; Impracticability or Illegality.    

(a)      The LIBOR Rate may be adjusted by the Administrative Agent with respect
to any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate.  In any such event, the
affected Lender shall give the Administrative Borrower and the Administrative
Agent notice of such a determination and adjustment and the Administrative Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, the Administrative Borrower may, by notice
to such affected Lender (i) require such Lender to furnish to the Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (ii) repay the
LIBOR Rate Loans with respect to which such adjustment is made (together with
any amounts due under Section 2.09).

(b)      In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to the Administrative
Borrower and the Administrative Agent, and the Administrative Agent promptly
shall transmit the notice to each other Lender and (i) in the case of any LIBOR
Rate Loans of such Lender that are outstanding, the date specified in such
Lender's notice shall be deemed to be the last day of the Interest Period of
such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Reference Rate
Loans of the same type hereunder, and (ii) the Borrowers shall not be entitled
to elect the LIBOR Option (including in any borrowing, conversion or
continuation then being requested) until such Lender determines that it would no
longer be unlawful or impractical to do so.





71

 

--------------------------------------------------------------------------------

 



(c)      The obligations of the Loan Parties under this Section 2.11 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

Section 2.12      Mitigation Obligations; Replacement of Lenders.

(a)      If any Lender requires the Borrowers to pay any Additional Amounts
under Section 2.09 or requests compensation under Sections 2.10 or 2.11(a), then
such Lender shall (at the request of the Administrative Borrower) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to such Section in the future, and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender.  The Borrowers hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b)      If any Lender requires the Borrowers to pay any Additional Amounts
under Section 2.09 or requests compensation under Section 2.10 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with clause (a) above, or if any Lender is a Defaulting
Lender, then the Administrative Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.07), all of its
interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

(i)      the Borrowers shall have paid to the Agents any assignment fees
specified in Section 12.07;

(ii)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.08 and Section 2.09) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from payments required to
be made pursuant to Section 2.09 or a claim for compensation under Section 2.10,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv)     such assignment does not conflict with applicable law.

Prior to the effective date of such assignment, the assigning Lender shall
execute and deliver an Assignment and Acceptance, subject only to the conditions
set forth above.  If the assigning Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
assignment, the assigning Lender shall be deemed to have executed and delivered
such Assignment and Acceptance.  Any such assignment shall be made in accordance





72

 

--------------------------------------------------------------------------------

 



with the terms of Section 12.07.  A Lender shall not be required to make any
such assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Administrative Borrower to
require such assignment and delegation cease to apply.

ARTICLE III

[INTENTIONALLY OMITTED]

 

ARTICLE IV

APPLICATION OF PAYMENTS; DEFAULTING LENDERS;

JOINT AND SEVERAL LIABILITY OF BORROWERS

Section 4.01      Payments; Computations and Statements.  (a)  The Borrowers
will make each payment under this Agreement not later than 1:00 p.m. (New York
City time) on the day when due, in lawful money of the United States of America
and in immediately available funds, to the Administrative Agent's Account.  All
payments received by the Administrative Agent after 1:00 p.m. (New York City
time) on any Business Day will, unless otherwise agreed to by the Administrative
Agent be credited to the Loan Account on the next succeeding Business Day.  All
payments shall be made by the Borrowers without set-off, counterclaim,
recoupment, deduction or other defense to the Agents and the Lenders, except as
otherwise permitted by Section 2.09.  Except as provided in Section 2.02, after
receipt, the Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal ratably to the
Lenders in accordance with their Pro Rata Shares and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.  The Lenders and
the Borrowers hereby authorize the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account of the
applicable Borrowers with any amount due and payable by such Borrowers under any
Loan Document; provided, that the Administrative Agent shall not charge the Loan
Account with respect to unpaid third party expenses required to be paid by any
Borrower pursuant to this Agreement (including, without limitation, legal fees
and expenses of counsel) which are not outstanding for more than 5 Business Days
after presentation of an invoice to the Administrative Borrower.  Each of the
Lenders and the Borrowers agrees that the Administrative Agent shall have the
right to make such charges whether or not any Default or Event of Default shall
have occurred and be continuing or whether any of the conditions precedent in
Section 5.02 have been satisfied.  Any amount charged to the Loan Account of the
U.S. Borrowers shall be deemed a Revolving Loan hereunder made by the Revolving
Loan Lenders to the Borrowers, funded by the Administrative Agent on behalf of
the Revolving Loan Lenders and subject to Section 2.02 of this Agreement.  Any
amount charged to the Loan Account of the Dutch Borrower shall be deemed
Obligations hereunder.  The Lenders and the Borrowers confirm that any charges
which the Administrative Agent may so make to the Loan Account of the Borrowers
as herein provided will be made as an accommodation to the Borrowers and solely
at the Administrative Agent's discretion, provided that the Administrative Agent
shall, subject to the restrictions set forth in this Section 4.01(a), from time
to time upon the request of the Collateral Agent, charge the Loan





73

 

--------------------------------------------------------------------------------

 



Account of the Borrowers with any amount due and payable under any Loan
Document.  Whenever any payment to be made under any such Loan Document shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall in such
case be included in the computation of interest or fees, as the case may
be.  All computations of per annum fees shall be made by the Administrative
Agent on the basis of a year of 360 days for the actual number of days.  Each
determination by the Administrative Agent of an interest rate or fees hereunder
shall be conclusive and binding for all purposes in the absence of manifest
error.

(b)      The Administrative Agent shall provide the Administrative Borrower,
promptly after the end of each calendar month, a summary statement (in the form
from time to time used by the Administrative Agent) of the opening and closing
daily balances in the Loan Account of the Borrowers during such month, the
amounts and dates of all Loans made to the Borrowers during such month, the
amounts and dates of all payments on account of the Loans to the Borrowers
during such month and the Loans to which such payments were applied, the amount
of interest accrued on the Loans to the Borrowers during such month, and the
amount and nature of any charges to the Loan Account made during such month on
account of fees, commissions, expenses and other Obligations.  All entries on
any such statement shall be presumed to be correct and, if the Administrative
Borrower has not objected in good faith within 30 days after the same is sent,
shall be final and conclusive absent manifest error.

Section 4.02      Sharing of Payments.  Except as provided in Section 2.02
hereof, if any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of any
Obligation in excess of its ratable share of payments on account of similar
obligations obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in such similar obligations held by
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided,  however, that (a) if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and each Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender's ratable share (according to the
proportion of (i) the amount of such Lender's required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid by the purchasing Lender in respect of the total amount so recovered
and (b) the provisions of this Section shall not be construed to apply to
(i) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (ii) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, other than to any Loan Party or any Subsidiary thereof (as to which the
provisions of this Section shall apply).  The Borrowers agree that any Lender so
purchasing a participation from another Lender pursuant to this Section may, to
the fullest extent permitted by law, exercise all of its rights (including the
Lender's right of set-off) with respect to such participation as fully as if
such Lender were the direct creditor of the Borrowers in the amount of such
participation.





74

 

--------------------------------------------------------------------------------

 



Section 4.03      Apportionment of Payments.  Subject to Section 2.02 hereof:

(a)      All payments of principal and interest in respect of outstanding Loans,
all payments of fees (other than the fees set forth in Section 2.06 hereof) and
all other payments in respect of any other Obligations, shall be allocated by
the Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of Loans, as designated by the
Person making payment when the payment is made.

(b)      After the occurrence and during the continuance of an Event of Default,

(i)      the Administrative Agent may, and upon the direction of the Collateral
Agent or the Required Lenders shall, apply all payments by the U.S. Loan
Parties, including without limitation, all proceeds of the Collateral of any
U.S. Loan Party, subject to the provisions of this Agreement, (i) first, ratably
to pay the Obligations in respect of any fees, expense reimbursements,
indemnities and other amounts then due and payable to the Agents until paid in
full; (ii) second, to pay interest then due and payable in respect of the
Collateral Agent Advances until paid in full; (iii) third, to pay principal of
the Collateral Agent Advances until paid in full; (iv) fourth, ratably to pay
the Revolving Loan Obligations in respect of any fees (other than any Applicable
Premium), expense reimbursements, indemnities and other amounts then due and
payable to the Revolving Loan Lenders until paid in full; (v) fifth, ratably to
pay principal of the Revolving Loans until paid in full; (vi) sixth, ratably to
pay the Term Loan Obligations in respect of any fees (other than any Applicable
Premium), expense reimbursements, indemnities and other amounts then due and
payable to the Tranche A Term Loan Lenders until paid in full; (vii) seventh,
ratably to pay interest then due and payable in respect of the Tranche A Term
Loans until paid in full; (viii) eighth, ratably to pay principal of the Tranche
A Term Loans until paid in full; (ix) ninth, ratably to pay the U.S. Obligations
in respect of any Applicable Premium then due and payable to the Lenders until
paid in full; (x) tenth, to the ratable repayment of all other U.S. Obligations
then due and payable; and (xi) eleventh, as set forth in Section 4.03(b)(ii)
below; and

(ii)      the Administrative Agent may, and upon the direction of the Collateral
Agent or the Required Lenders shall, apply all payments by the Foreign Loan
Parties, including without limitation, all proceeds of the Collateral of any
Foreign Loan Party, subject to the provisions of this Agreement, (i) first,
ratably to pay the Obligations in respect of any fees, expense reimbursements,
indemnities and other amounts then due and payable to the Agents until paid in
full; (ii) second, to pay interest then due and payable in respect of the
Collateral Agent Advances in respect of the Foreign Obligations until paid in
full; (iii) third, to pay principal of the Collateral Agent Advances in respect
of the Foreign Obligations until paid in full; (iv) fourth, ratably to pay the
Term Loan Obligations in respect of any fees (other than any Applicable
Premium), expense reimbursements, indemnities and other amounts then due and
payable to the Tranche B Term Loan Lenders until paid in full; (v) fifth,
ratably to pay interest then due and payable in respect of the Tranche B Term
Loans until paid in full; (vi) sixth, ratably to pay principal of the Tranche B
Term Loans until paid in full; (vii) seventh, ratably to pay the Foreign
Obligations in respect of any Applicable Premium then due and payable to the
Lenders until paid in full; and (viii) eighth, to the ratable payment of all
other Foreign Obligations then due and payable.





75

 

--------------------------------------------------------------------------------

 



(c)      For purposes of Section 4.03(b), "paid in full" means payment in cash
of all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not the same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding, except to the extent that default or overdue interest
(but not any other interest) and loan fees, each arising from or related to a
default, are disallowed in any Insolvency Proceeding.

(d)      In the event of a direct conflict between the priority provisions of
this Section 4.03 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 4.03 shall control and govern.

Section 4.04      Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(a)      Such Defaulting Lender's right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 12.02.

(b)      The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by any Borrower to the Administrative Agent
for such Defaulting Lender's benefit, and, in the absence of such transfer to
such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender's Loans were funded
by the other Lenders) or, if so directed by the Administrative Borrower and if
no Default or Event of Default has occurred and is continuing (and to the extent
such Defaulting Lender's Loans were not funded by the other Lenders), retain the
same to be re-advanced to the Borrowers as if such Defaulting Lender had made
such Loans to the Borrowers.  Subject to the foregoing, the Administrative Agent
may hold and, in its discretion, re-lend to the Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
the Administrative Agent for the account of such Defaulting Lender.

(c)      Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrowers to replace the Defaulting Lender with one or more substitute
Lenders, and the Defaulting Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Defaulting Lender shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.  Prior to the effective date
of such replacement, the Defaulting Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Defaulting Lender being repaid
its share of the outstanding Obligations without any premium or penalty of any
kind whatsoever.  If the Defaulting Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the





76

 

--------------------------------------------------------------------------------

 



Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Acceptance.  The replacement of any Defaulting Lender shall be made in
accordance with the terms of Section 12.07.  In no event shall the Borrowers be
required to pay fees in respect of any Defaulting Lender’s unfunded Commitments
unless another Lender has funded such Defaulting Lender’s Pro Rata Share of any
Loans in respect of such Commitment.

(d)      The operation of this Section shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.

(e)      This Section shall remain effective with respect to such Lender until
either (i) the Obligations under this Agreement shall have been declared or
shall have become immediately due and payable or (ii) the non-Defaulting
Lenders, the Agents, and the Borrowers shall have waived such Defaulting
Lender's default in writing, and the Defaulting Lender makes its Pro Rata Share
of the applicable defaulted Loans and pays to the Agents all amounts owing by
such Defaulting Lender in respect thereof; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrowers while such Lender was a Defaulting Lender; provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender's having
been a Defaulting Lender.

Section 4.05      Administrative Borrower; Joint and Several Liability of the
Borrowers.

(a)      Each Borrower hereby irrevocably appoints the Parent as the borrowing
agent and attorney-in-fact for the Borrowers (the "Administrative Borrower")
which appointment shall remain in full force and effect unless and until the
Agents shall have received prior written notice signed by all of the Borrowers
that such appointment has been revoked and that another Borrower has been
appointed Administrative Borrower.  Each Borrower hereby irrevocably appoints
and authorizes the Administrative Borrower (i) to provide to the Agents and
receive from the Agents all notices with respect to Loans obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Loan Account and
Collateral of the Borrowers in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to the Borrowers in order to utilize
the collective borrowing powers of the Borrowers in the most efficient and
economical manner and at their request, and that neither the Agents nor the
Lenders shall incur liability to the Borrowers as a result hereof.  Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.





77

 

--------------------------------------------------------------------------------

 



(b)      Each U.S. Borrower hereby accepts joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agents and the Lenders under this Agreement
and the other Loan Documents, for the mutual benefit, directly and indirectly,
of each of the U.S. Borrowers and in consideration of the undertakings of the
other U.S. Borrowers to accept joint and several liability for the
Obligations.  Each of the U.S. Borrowers, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other U.S. Borrowers, with
respect to the payment and performance of all of the Obligations (including,
without limitation, any Obligations arising under this Section 4.05), it being
the intention of the parties hereto that all of the Obligations shall be the
joint and several obligations of each of the U.S. Borrowers without preferences
or distinction among them.  If and to the extent that any of the U.S. Borrowers
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event, the other U.S. Borrowers will make such
payment with respect to, or perform, such Obligation.  Subject to the terms and
conditions hereof, the Obligations of each of the U.S. Borrowers under the
provisions of this Section 4.05 constitute the absolute and unconditional, full
recourse Obligations of each of the U.S. Borrowers, enforceable against each
such Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.

(c)      The provisions of this Section 4.05 are made for the benefit of the
Agents, the Lenders and their successors and assigns, and may be enforced by
them from time to time against any or all of the Borrowers as often as occasion
therefor may arise and without requirement on the part of the Agents, the
Lenders or such successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy.  The
provisions of this Section 4.05 shall remain in effect until all of the
Obligations shall have been paid in full in cash or otherwise fully satisfied.

(d)      Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.





78

 

--------------------------------------------------------------------------------

 



ARTICLE V

CONDITIONS TO LOANS

Section 5.01      Conditions Precedent to Effectiveness.  This Agreement shall
become effective as of the Business Day (the "Effective Date") when each of the
following conditions precedent shall have been satisfied in a manner reasonably
satisfactory to the Agents:

(a)      Payment of Fees, Etc.  The Borrowers shall have paid on or before the
Effective Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04 that have been invoiced.

(b)      Representations and Warranties.  The Closing Representations and
Warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" or words of similar import in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification).

(c)      Legality.  The making of the initial Loans shall not contravene any
law, rule or regulation applicable to any Secured Party, including without
limitation Regulation T, U or X.

(d)      Delivery of Documents.  The Collateral Agent shall have received on or
before the Effective Date the following, each in form and substance satisfactory
to the Collateral Agent and, unless indicated otherwise, dated the Effective
Date and, if applicable, duly executed by the Persons party thereto (provided
that, in the case of any such documents to which any Hi-Tec Entities are party,
such documents will become effective with respect to the Hi-Tec Entities
immediately upon the consummation of the Hi-Tec Acquisition):

(i)      this Agreement, duly executed by each of the parties hereto;

(ii)     the Security Agreement, together with the original stock certificates
representing all of the Equity Interests and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers executed in blank and
other proper instruments of transfer;

(iii)    a UCC Filing Authorization Letter, together with evidence reasonably
satisfactory to the Collateral Agent of the filing of appropriate financing
statements on Form UCC‑1 in such office or offices as may be necessary or, in
the opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by each Security Agreement;

(iv)     the results of searches for any effective UCC financing statements, tax
Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens), to the
extent applicable in the relevant jurisdiction;





79

 

--------------------------------------------------------------------------------

 



(v)      a Perfection Certificate;

(vi)     the Acquisition Collateral Assignment;

(vii)    the Escrow Agreement;

(viii)   the Disbursement Letter;

(ix)     the Fee Letter;

(x)      the Intercompany Subordination Agreement;

(xi)     a certificate of an Authorized Officer of each Loan Party, certifying
(A) other than with respect to the deed of incorporation of Hi-Tec International
Holdings B.V., as to copies of the Governing Documents of such Loan Party, and
with respect to any Loan Party incorporated in the Netherlands an up-to-date
excerpt from the Dutch trade register in respect to such Loan Party, together
with all amendments thereto (including, without limitation, a true and complete
copy of the charter, certificate of formation, certificate of limited
partnership or other publicly filed organizational document of each Loan Party
certified as of a recent date not more than 30 days prior to the Effective Date
by an appropriate official of the jurisdiction of organization of such Loan
Party which shall set forth the same complete name of such Loan Party as is set
forth herein and the organizational number of such Loan Party, if an
organizational number is issued in such jurisdiction), (B) as to a copy of the
resolutions or written consents of such Loan Party authorizing (1) the
borrowings hereunder and the transactions contemplated by the Loan Documents to
which such Loan Party is or will be a party, and (2) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith, (C) with respect
to any Loan Party incorporated in the Netherlands, as to any request for advice
submitted to any works council (ondernemingsraad) and any unconditional and
positive advice of any such works council, (D) the names and true signatures of
the representatives of such Loan Party authorized to sign each Loan Document (in
the case of a Borrower, including, without limitation, Notices of Borrowing,
LIBOR Notices and all other notices under this Agreement and the other Loan
Documents) to which such Loan Party is or will be a party and the other
documents to be executed and delivered by such Loan Party in connection herewith
and therewith, together with evidence of the incumbency of such authorized
officers and (E) as to the matters set forth in Section 5.01(b), (e), (f), (g),
(h), (i) and (k);

(xii)    a certificate of the chief financial officer of the Parent (A)
attaching a copy of the Financial Statements, the Pro Forma Balance Sheet and
the Projections described in Section 6.01(g) hereof and certifying as to the
compliance with the representations and warranties set forth in Section
6.01(g)(i), Section 6.01(g)(ii) and Section 6.01(gg)(ii) and (B) certifying that
after giving effect to all Loans to be made on the Effective Date, the
Availability is not be less than $5,000,000;

(xiii)   a certificate of the chief financial officer of Parent, certifying as
to (A) the Solvency of the Parent and its Subsidiaries and (B) the Solvency of
the Parent and its Domestic Subsidiaries, in each case on a consolidated basis
(immediately before and after giving





80

 

--------------------------------------------------------------------------------

 



effect to the making of the Loans on the Effective Date and the consummation of
the other Transactions) substantially in the form of Exhibit E;

(xiv)    a certificate of an Authorized Officer of the Administrative Borrower
certifying that (A) the attached copies of (1) the Hi-Tec Acquisition Documents,
the Asset Purchase Agreements and the other Acquisition Documents, (2) the
Hi-Tec License Agreements and (3) the Escrow Agreement as in effect on the
Effective Date are true, complete and correct copies thereof and (B) such
agreements remain in full force and effect and that none of the Loan Parties has
breached or defaulted in any of its obligations under such agreements;

(xv)     the Prospectus;

(xvi)    a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date not more
than 30 days prior to the Effective Date as to the subsistence in good standing
of (to the extent such concept is applicable in the relevant jurisdiction), and
the payment of taxes by, such Loan Party in such jurisdictions;

(xvii)   an opinion of Morrison & Foerster LLP, U.S. counsel to the Loan
Parties, as to such matters as the Collateral Agent may reasonably request;

(xviii)  evidence of the insurance coverage required by Section 7.01 and the
terms of each Security Agreement, together with evidence of the payment of all
premiums due in respect thereof for such period as the Collateral Agent may
request;

(xix)    evidence of the issuance of the warranty and indemnity insurance policy
number 30160009 by AIG Europe Limited in connection with the Transactions, for
the benefit of the Dutch Borrower and/or its Affiliates, with a date of issue of
November 29, 2016; and

(xx)     evidence of the payment in full of all Indebtedness under the Existing
Credit Facilities, together with (A) a termination and release agreement with
respect to the Existing Credit Facilities and all related documents, duly
executed by or on behalf of the Loan Parties and the Existing Lenders, (B) a
termination of security interest in Intellectual Property for each assignment
for security recorded by the Existing Lenders at the United States Patent and
Trademark Office or the United States Copyright Office and covering any
intellectual property of the Loan Parties, and (C) UCC‑3 termination statements
for all UCC-1 financing statements filed by the Existing Lenders and covering
any portion of the Collateral.

(e)      Material Adverse Effect.  (i) since January 30, 2016, no change, event,
circumstance, or development shall have occurred which constitutes or could
reasonably be expected to have a Material Adverse Effect and (ii) since December
31, 2015, no change, event, circumstance, or development shall have occurred
which constitutes or could reasonably be expected to have a Material Adverse
Effect with respect to the Hi-Tec Entities.

(f)      Consummation of Equity Offering.      The Equity Offering shall have
been, or substantially concurrently with the making of the Loans on the
Effective Date will be,





81

 

--------------------------------------------------------------------------------

 



consummated in accordance with the terms of the Prospectus, and the Parent shall
have received no less than $37,976,000 in net proceeds (before expenses) from
the issuance of Common Stock pursuant thereto (including pursuant to the
exercise by the underwriter of the Equity Offering of its over-allotment option
pursuant to the terms and conditions of the Equity Offering).

(g)      Consummation of Batra A/R Facility Loan.  The Batra A/R Facility Loan
shall have been, or substantially concurrently with the making of the Loans on
the Effective Date will be, consummated in accordance with Batra A/R Facility
Loan (which will be in full force and effect), and the Dutch Borrower shall have
received gross proceeds of no less than $5,000,000 from the Batra A/R Facility
Loan.

(h)      Consummation of Hi-Tec Acquisition.  The Hi-Tec Acquisition shall have
been, or substantially concurrently with the making of the Loans on the
Effective Date will be, consummated in accordance with the Hi-Tec Acquisition
Agreement.

(i)      Consummation of the Hi-Tec Dispositions.  Each of the Hi-Tec
Dispositions shall have been, or substantially concurrently with the making of
the Loans on the Effective Date will be, consummated in accordance with the
respective Asset Purchase Agreements, and the Borrowers shall have received
aggregate net proceeds of no less than $27,800,000 from the Hi-Tec Dispositions
pursuant to the applicable Asset Purchase Agreements.

(j)      Entry into Hi-Tec License Agreements.  The respective Hi-Tec Entities
and the respective Hi-Tec Operating Partners party to the Hi-Tec License
Agreements shall have, prior to or substantially concurrently with the making of
the Loans on the Effective Date, executed the Hi-Tec License Agreements, and
such Hi-Tec License Agreements shall be in full force and effect, and the
Borrowers shall have received net proceeds of no less than $7,000,000 in the
aggregate from the prepayment of minimum guarantees from the applicable Hi-Tec
Operating Partners pursuant to the applicable Hi-Tec License Agreements.

(k)      Leverage Ratio.  On a pro forma basis after giving effect to the making
of the Term Loans on the Effective Date and the consummation of the other
Transactions, the Leverage Ratio of the Parent and its Subsidiaries for the
trailing twelve month period ended October 31, 2016 (with Consolidated EBITDA
determined  in accordance with the last sentence of the definition thereof)
shall not be greater than 4.11 to 1.00.

(l)      Approvals.  All consents, authorizations and approvals of, and filings
and registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans
shall have been obtained and shall be in full force and effect.

(m)      Proceedings.  There shall exist no claim, action, suit, investigation,
litigation or proceeding, pending or threatened in any court or before any
Governmental Authority which related to the making of the initial Loans or the
consummation of the other Transactions, or which could reasonably be expected to
have a Material Adverse Effect.

(n)      KYC.  The Agents and the Lenders shall have each received all
documentation and other information requested by regulatory authorities with
respect to the Loan





82

 

--------------------------------------------------------------------------------

 



Parties under applicable "know your customer" and anti-money laundering rules
and regulations, including, without limitation, the USA PATRIOT Act, the results
of which shall be reasonably satisfactory to the Agents and the Lenders.

Section 5.02      Conditions Precedent to All Loans After the Effective
Date.  The obligation of any Agent or any Lender to make any Loan after the
Effective Date is subject to the fulfillment, in a manner reasonably
satisfactory to the Administrative Agent, of each of the following conditions
precedent:

(a)      Payment of Fees, Etc.  The Borrowers shall have paid all fees, costs,
expenses and taxes then payable by the Borrowers pursuant to this Agreement and
the other Loan Documents, including, without limitation, Section 2.06 and
Section 12.04 hereof.

(b)      Representations and Warranties; No Event of Default.  The following
statements shall be true and correct, and the submission by the Administrative
Borrower to the Administrative Agent of a Notice of Borrowing with respect to
each such Loan, and the Borrowers' acceptance of the proceeds of such Loan,
shall each be deemed to be a representation and warranty by each Loan Party on
the date of such Loan that:  (i) the representations and warranties contained in
Article VI and in each other Loan Document are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
materiality or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to materiality or "Material Adverse Effect"
in the text thereof, which representations and warranties shall be true and
correct in all respects subject to such qualification) on and as of such earlier
date), (ii) at the time of and after giving effect to the making of such Loan
and the application of the proceeds thereof, no Default or Event of Default has
occurred and is continuing or would result from the making of the Loan to be
made, on such date, (iii) the making of such Loan shall not result in the Credit
Limiter being exceeded and (iv) the conditions set forth in this Section 5.02
have been satisfied as of the date of such request.

(c)      Legality.  The making of such Loan shall not contravene any law, rule
or regulation applicable to any Secured Party.

(d)      Notices.  The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02 hereof.

Section 5.03      Conditions Subsequent to Effectiveness.  As an accommodation
to the Loan Parties, the Agents and the Lenders have agreed to execute this
Agreement and to make the Loans on the Effective Date notwithstanding the
failure by the Loan Parties to satisfy the conditions set forth below on or
before the Effective Date.  In consideration of such accommodation, the Loan
Parties agree that, in addition to all other terms, conditions and provisions
set forth in this Agreement and the other Loan Documents, including, without





83

 

--------------------------------------------------------------------------------

 



limitation, those conditions set forth in Section 5.01, the Loan Parties shall
satisfy each of the conditions subsequent set forth below on or before the date
applicable thereto (it being understood that (i) the failure by the Loan Parties
to perform or cause to beperformed any such condition subsequent on or before
the date applicable thereto shall constitute an Event of Default and (ii) to the
extent that the existence of any such condition subsequent would otherwise cause
any representation, warranty or covenant in this Agreement or any other Loan
Document to be breached, the Required Lenders hereby waive such breach for the
period from the Effective Date until the date on which such condition subsequent
is required to be fulfilled pursuant to this Section 5.03):

(a)      no later than 30 days after the Effective Date (or such later date as
the Agents shall agree in their sole discretion), the delivery to the Collateral
Agent of all Control Agreements that, in the reasonable judgment of the Agents,
are required for the Loan Parties to comply with the Loan Documents as of the
Effective Date, each duly executed by, in addition to the applicable Loan Party,
the applicable financial institution, with respect to each of the accounts that
are set forth on Schedule IV to the Security Agreement or, with respect to
accounts administered or held with any financial institution in the Netherlands,
as set forth in the applicable Dutch Security Documents;

(b)      the Loan Parties shall use commercially reasonable efforts to deliver,
no later than 30 days after the Effective Date (or such longer time as the
Agents shall agree in their sole discretion), to the Collateral Agent a landlord
waiver, in form and substance reasonably satisfactory to the Collateral Agent
and which may be included as a provision contained in the relevant Lease,
executed by each landlord with respect to each of the Leases of real property
located in the United States and that are set forth on Schedule III to the
Security Agreement;

(c)      no later than 30 days after the Effective Date (or such longer time as
the Agents shall agree in their sole discretion), the delivery to the Collateral
Agent of evidence reasonably satisfactory to the Collateral Agent of corrective
amendments filed with the U.S. Patent and Trademark Office in respect of seven
trademarks of Spell C. LLC, a Delaware limited liability company, previously
identified by the Collateral Agent to the Parent;

(d)      no later than 2 days (with respect to the deed of pledge of shares
described in clause (a) of "Dutch Deeds of Pledge of Shares") or 4 days (with
respect to the other Dutch Security Documents and the deed of incorporation of
Hi-Tec International Holdings B.V.) after the Effective Date (or such longer
time as the Agents shall agree in their sole discretion), the delivery to the
Collateral Agent of each of the Dutch Security Documents and commercially
reasonable efforts to effect the delivery of the deed of incorporation of Hi-Tec
International Holdings B.V., together with an opinion of Loyens & Loeff, Dutch
counsel to the Agents, as to such matters as the Collateral Agent may reasonably
request;

(e)       no later than 10 days after the Effective Date (or such longer time as
the Agents shall agree in their sole discretion), the delivery to the Collateral
Agent of each of the UK Security Documents, together an opinion of Stephenson
Harwood LP, UK counsel to the Agents, as to such matters as the Collateral Agent
may reasonably request;





84

 

--------------------------------------------------------------------------------

 



(f)       no later than 10 days after the Effective Date (or such longer time as
the Agents shall agree in their sole discretion), the delivery to the Collateral
Agent of each of the Canadian Security Documents, together an opinion of Fasken
Martineau, Canadian counsel to the Loan Parties, as to such matters as the
Collateral Agent may reasonably request; and

(g)      no later than 10 days after the Effective Date (or such longer time as
the Agents shall agree in their sole discretion), with respect to the insurance
coverage referred to in Section 5.01(d), the delivery of such endorsements as to
the named insureds, mortgagees or loss payees thereunder as the Collateral Agent
may request and providing that such policy may be terminated or canceled (by the
insurer or the insured thereunder) only upon 30 days' prior written notice to
the Collateral Agent and each such named insured, mortgagee or loss payee.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01      Representations and Warranties.  Each Loan Party hereby
represents and warrants to the Secured Parties as follows:

(a)      Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing (to the extent such concept is applicable
in the relevant jurisdiction) under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the
Borrowers, to make the borrowings hereunder, and to execute and deliver each
Loan Document to which it is a party, and to consummate the transactions
contemplated thereby, and (iii) is duly qualified to do business and is in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
in each jurisdiction in which the character of the properties owned or leased by
it or in which the transaction of its business makes such qualification
necessary, except (solely for the purposes of this subclause (iii)) where the
failure to be so qualified and in good standing could not reasonably be expected
to have a Material Adverse Effect.

(b)      Authorization, Etc.   The execution, delivery and performance by each
Loan Party of each Loan Document to which it is or will be a party, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable material
Requirement of Law or (C) any material Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except (solely
for the purposes of subclause (iv)), to the extent where such contravention,
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal could not reasonably be expected to have a Material Adverse Effect.

(c)      Governmental Approvals.   No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required in
connection with





85

 

--------------------------------------------------------------------------------

 



the due execution, delivery and performance by any Loan Party of any Loan
Document to which it is or will be a party other than filings and recordings
with respect to Collateral to be made, or otherwise delivered to the Collateral
Agent for filing or recordation, on the Effective Date.

(d)      Enforceability of Loan Documents.   This Agreement is, and each other
Loan Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.

(e)      Capitalization.  On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, the authorized
Equity Interests of the Parent and each of its Subsidiaries and the issued and
outstanding Equity Interests of the Parent and each of its Subsidiaries are as
set forth on Schedule 6.01(e).  All of the issued and outstanding shares of
Equity Interests of the Parent and each of its Subsidiaries have been validly
issued and are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights.  All Equity
Interests of such Subsidiaries of the Parent are owned by the Parent free and
clear of all Liens (other than Permitted Specified Liens).  Except as described
on Schedule 6.01(e), there are no outstanding debt or equity securities of the
Parent or any of its Subsidiaries and no outstanding obligations of the Parent
or any of its Subsidiaries convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Parent or any
of its Subsidiaries, or other obligations of the Parent or any of its
Subsidiaries to issue, directly or indirectly, any shares of Equity Interests of
the Parent or any of its Subsidiaries.

(f)      Litigation.  Except as set forth in Schedule 6.01(f), there is no
pending or, to the knowledge of any Loan Party, threatened (in writing) action,
suit or proceeding affecting any Loan Party or any of its properties before any
court or other Governmental Authority or any arbitrator that (i) if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(ii) relates to this Agreement or any other Loan Document or any transaction
contemplated hereby or thereby. 

(g)      Financial Statements. 

(i)      The Financial Statements, copies of which have been delivered to each
Agent and each Lender, fairly present in all material respects the consolidated
financial condition of the Parent and its Subsidiaries as at the respective
dates thereof and the consolidated results of operations of the Parent and its
Subsidiaries for the fiscal periods ended on such respective dates, all in
accordance with GAAP (subject, in the case of interim statements, to the absence
of year-end footnotes and subject to audit adjustments that are not
material).  All material indebtedness and other liabilities (including, without
limitation, Indebtedness, liabilities for taxes, long-term leases and other
unusual forward or long-term commitments), direct or contingent, of the Parent
and its Subsidiaries, to the extent required by GAAP to be set forth, are set
forth in the Financial Statements.  Since January 30, 2016 (or, solely in the
case of the Hi-Tec Entities prior to and without giving effect to the Hi-Tec
Acquisition, since December 31, 2015





86

 

--------------------------------------------------------------------------------

 



until immediately prior to the Effective Date) no event or development has
occurred that has had or could reasonably be expected to have a Material Adverse
Effect.

(ii)     The Parent has heretofore furnished to the Agents the unaudited pro
forma consolidated balance sheet of the Parent and its Subsidiaries as of
October 31, 2016 (the "Pro Forma Balance Sheet") after giving effect to the
Transactions as if they had occurred on such date.  Such Pro Forma Balance Sheet
accurately reflects all adjustments required to made to give effect to the
Transactions, assuming that the Transactions had occurred at such date, and has
been prepared in good faith by the Parent.

(iii)    The Parent has heretofore furnished to the Agents (A) projected
quarterly balance sheets, income statements and statements of cash flows of the
Parent and its Subsidiaries for the period from November 2016, through the end
of the Fiscal Year ended January 29, 2018, and (B) projected annual balance
sheets, income statements and statements of cash flows of the Parent and its
Subsidiaries for the Fiscal Years ending in 2019 through 2021, which projected
financial statements shall be updated from time to time pursuant to Section
7.01(a)(vii).

(h)      Compliance with Law, Etc.  No Loan Party or any of its Subsidiaries is
in violation of (i) any of its Governing Documents, (ii) any material
Requirement of Law, or (iii) any Material Contract binding on or otherwise
affecting it or any of its properties, except in the cases of this subclause
(iii) where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.

(i)      ERISA.  Except as set forth on Schedule 6.01(i) or as could not
reasonably be expected to have a Material Adverse Effect, (i) each Employee Plan
is in substantial compliance with ERISA and the Internal Revenue Code, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) if required to be filed, the most recent annual
report (Form 5500 Series) with respect to each Employee Plan, including any
required Schedule B (Actuarial Information) thereto, copies of which have been
filed with the Internal Revenue Service, is complete and correct and fairly
presents the funding status of such Employee Plan, and since the date of such
report there has been no material adverse change in such funding status,
(iv) copies of each agreement entered into with the PBGC, the U.S. Department of
Labor or the Internal Revenue Service with respect to any Employee Plan (if any)
have been delivered to the Agents, (v) no Employee Plan had an accumulated or
waived funding deficiency or permitted decrease which would create a deficiency
in its funding standard account or has applied for an extension of any
amortization period within the meaning of Section 412 of the Internal Revenue
Code at any time during the previous 60 months, and (vi) no Lien imposed under
the Internal Revenue Code or ERISA exists or is likely to arise on account of
any Employee Plan within the meaning of Section 412 of the Internal Revenue
Code.  Except as set forth on Schedule 6.01(i), no Loan Party or any of its
ERISA Affiliates has incurred any withdrawal liability under ERISA with respect
to any Multiemployer Plan, or is aware of any facts indicating that it or any of
its ERISA Affiliates may in the future incur any such withdrawal liability.  No
Loan Party or any of its ERISA Affiliates has (i) engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code with respect to an Employee Plan, (ii) failed to pay any
required installment or other payment required under Section 412 of the Internal
Revenue Code





87

 

--------------------------------------------------------------------------------

 



on or before the due date for such required installment or payment, (iii)
engaged in a transaction within the meaning of Section 4069 of ERISA or (iv)
incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid, in each case of clauses (i) through (iv), except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions, proceedings or lawsuits (other than claims for benefits in the
normal course) asserted or instituted against (i) any Employee Plan or its
assets, or (ii) any Loan Party or any of its ERISA Affiliates with respect to
any Employee Plan.  Except as required by Section 4980B of the Internal
Revenue  Code, no Loan Party or any of its ERISA Affiliates maintains an
employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Loan Party or any of its
ERISA Affiliates or coverage after a participant's termination of employment or,
if later, the end of a former employee’s severance period, in each case of
clauses (i) and (ii), except if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

(j)      Taxes, Etc.  (i) All foreign, Federal and material provincial, state
and local tax returns and other reports required by applicable Requirements of
Law to be filed by any Loan Party have been filed, or extensions have been
obtained, and (ii) all taxes, assessments and other governmental charges imposed
upon any Loan Party or any property of any Loan Party which have become due and
payable on or prior to the date hereof have been paid, except (x) unpaid Taxes
in an aggregate amount at any one time not in excess of $250,000, and (y) Taxes
contested in good faith by proper proceedings which stay the imposition of any
penalty or Lien and with respect to which adequate reserves have been set aside
for the payment thereof on the Financial Statements in accordance with GAAP.

(k)      Regulations T, U and X.  No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or for any purpose
that violates, or is inconsistent with, the provisions of Regulation T, U and X.

(l)      Nature of Business.

(i)      No Loan Party is engaged in any business other than as set forth on
Schedule 6.01(l) and business activities reasonably related or incidental
thereto.

(ii)     Other than as permitted under Section 7.02(d)(ii), the Dutch Borrower
does not have any material liabilities (other than liabilities arising under the
Loan Documents), own any material assets (other than the Equity Interests of its
Subsidiaries) or engage in any operations or business (other than the ownership
of its Subsidiaries).

(m)     Adverse Agreements, Etc.  No Loan Party or any of its Subsidiaries is a
party to any Contractual Obligation or subject to any restriction or limitation
in any Governing Document or any judgment, order, regulation, ruling or other
requirement of a court or other





88

 

--------------------------------------------------------------------------------

 



Governmental Authority, which (either individually or in the aggregate) has, or
in the future could reasonably be expected (either individually or in the
aggregate) to have, a Material Adverse Effect.

(n)      Permits, Etc.  Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business and Facility currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent the failure to
have or be in compliance therewith could not reasonably be expected to have a
Material Adverse Effect.  No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect, except to
the extent that any such condition, event or claim could not reasonably be
expected to have a Material Adverse Effect.

(o)      Properties.  Each Loan Party has good and marketable title to, valid
leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens
(except for defects in title that do not materially interfere with its ability
to conduct its business as currently conducted).  All such properties and assets
are in good working order and condition, ordinary wear and tear and casualty and
condemnation excepted.

(p)      Employee and Labor Matters.  Except as could reasonably be expected to
have a Material Adverse Effect, there is no (i) unfair labor practice complaint
pending or, to the knowledge of any Loan Party, threatened against any Loan
Party before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Loan Party which arises out of or
under any collective bargaining agreement, (ii) strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened against any Loan
Party or (iii) to the  knowledge of each Loan Party, union representation
question existing with respect to the employees of any Loan Party or union
organizing activity taking place with respect to any of the employees of any
Loan Party.  No Loan Party has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act ("WARN") or similar state law,
which remains unpaid or unsatisfied.  The hours worked and payments made to
employees of any Loan Party have been in substantial compliance with the Fair
Labor Standards Act or any other applicable legal requirements.  All material
payments due from any Loan Party on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of such Loan Party.

(q)      Environmental Matters.  Except as set forth on Schedule 6.01(q),
(i) the operations of each Loan Party are in compliance in all material respects
with all Environmental Laws; (ii) there has been no Release at any of the
properties owned or operated by any Loan Party or, to the knowledge of any Loan
Party, a predecessor in interest, or at any disposal or treatment facility which
received Hazardous Materials generated by any Loan Party or any predecessor in
interest which could reasonably be expected to have a Material Adverse Effect;
(iii) no Environmental Action has been asserted against any Loan Party or, to
the knowledge of any Loan Party, any predecessor in interest nor does any Loan
Party have knowledge or notice of





89

 

--------------------------------------------------------------------------------

 



any threatened or pending Environmental Action against any Loan Party or any
predecessor in interest which could reasonably be expected to have a Material
Adverse Effect; (iv) to the knowledge of any Loan Party, no Environmental
Actions have been asserted against any facilities that may have received
Hazardous Materials generated by any Loan Party or any predecessor in interest
which could reasonably be expected to have a Material Adverse Effect; (v) no
property now or formerly owned or operated by a Loan Party has been used as a
treatment or disposal site for any Hazardous Material for which such Loan Party
could reasonably be expected to be liable under Environmental Laws; (vi) no Loan
Party has failed to report to the proper Governmental Authority any Release
which is required to be so reported by any Environmental Laws which could
reasonably be expected to have a Material Adverse Effect; (vii) each Loan Party
holds all licenses, permits and approvals required under any Environmental Laws
in connection with the operation of the business carried on by it, except for
such licenses, permits and approvals as to which a Loan Party's failure to
maintain or comply with could not reasonably be expected to have a Material
Adverse Effect; and (viii) no Loan Party has received any notification pursuant
to any Environmental Laws that (A) any work, repairs, construction or Capital
Expenditures are required to be made as a condition of continued compliance with
any Environmental Laws, or any license, permit or approval issued pursuant
thereto or (B) any license, permit or approval referred to above is about to be
reviewed, made, subject to limitations or conditions, revoked, withdrawn or
terminated, in each case, except as could not reasonably be expected to have a
Material Adverse Effect.

(r)      Insurance.  Each Loan Party maintains the insurance and required
services and financial assurance as required by law and as required by Section
7.01(h).  Schedule 6.01(r) sets forth a list of all insurance maintained by each
Loan Party on the Effective Date.

(s)      Use of Proceeds.  The proceeds of the Term Loans shall be used on the
Effective Date, together with the proceeds from the Parent's issuance of Common
Stock pursuant to the Equity Offering, the proceeds received by the Borrowers in
connection with the consummation of the Hi-Tec Dispositions and from the
prepayment of minimum guarantees from the Hi-Tec Operating Partners pursuant to
the Asset Purchase Agreements, and cash on hand of the Borrowers, to (a)
consummate the Refinancing, (b) consummate the Hi-Tec Acquisition in accordance
with the Hi-Tec Acquisition Agreement (including the Escrow Agreement) and (c)
the payment of the Transaction Costs.  The proceeds of the Revolving Loans shall
be used after the Effective Date to fund working capital of the U.S. Borrower
and its Subsidiaries.

(t)      Solvency.  Immediately before and after giving effect to the
transactions contemplated by this Agreement and immediately before and after
giving effect to each Loan, each Loan Party is, and the Loan Parties on a
consolidated basis are, Solvent.

(u)      Intellectual Property.  Except as set forth on Schedule 6.01(u), each
Loan Party owns or licenses or otherwise has the right to use all Intellectual
Property rights that are necessary for the operation of its business, without
infringement upon or conflict with the rights of any other Person with respect
thereto, except for such infringements and conflicts which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Set forth on Schedule 6.01(u) is a complete and accurate list as of the
Effective Date of (i) each item of Registered Intellectual Property owned by
each Loan Party and (ii) each





90

 

--------------------------------------------------------------------------------

 



Intellectual Property Contract to which each Loan Party is bound (excluding any
non-exclusive license of software that is widely commercially available).  No
trademark or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon or conflicts with any rights owned by any other Person, and
no claim or litigation regarding any of the foregoing is pending or threatened,
except for such infringements and conflicts which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  No patent, invention, device, application, principle or any statute,
law, rule, regulation, standard or code pertaining to Intellectual Property is
pending or proposed, which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

(v)      Material Contracts.  Set forth on Schedule 6.01(v) is a complete and
accurate list as of the Effective Date of all Material Contracts of each Loan
Party, showing the parties thereto and amendments and modifications
thereto.  Each such Material Contract (i) is in full force and effect and is
binding upon and enforceable against each Loan Party that is a party thereto
and, to the best knowledge of such Loan Party, all other parties thereto in
accordance with its terms, (ii) has not been otherwise amended or modified, and
(iii) is not in default due to the action of any Loan Party or, to the best
knowledge of any Loan Party, any other party thereto.

(w)     Investment Company Act.  None of the Loan Parties is (i) an "investment
company" or an "affiliated person" or "promoter" of, or "principal underwriter"
of or for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.

(x)      [Reserved].

(y)      [Reserved].

(z)      Consummation of Hi-Tec Acquisition and the Hi-Tec Dispositions.  The
Parent has delivered to the Agents complete and correct copies of the
Acquisition Documents, including all schedules and exhibits thereto.  The
Acquisition Documents set forth the entire agreement and understanding of the
parties thereto relating to the subject matter thereof, and there are no other
agreements, arrangements or understandings, written or oral, relating to the
matters covered thereby.  The execution, delivery and performance of the
Acquisition Documents has been duly authorized by all necessary action
(including, without limitation, the obtaining of any consent of stockholders or
other holders of Equity Interests required by law or by any applicable corporate
or other organizational documents) on the part of each such Person.  No
authorization or approval or other action by, and no notice to filing with or
license from, any Governmental Authority is required for such sale other than
such as have been obtained on or prior to the Effective Date.  Each Acquisition
Document is the legal, valid and binding obligation of the parties thereto,
enforceable against such parties in accordance with its terms.  All conditions
precedent to each of the Hi-Tec Acquisition Agreement and the Asset Purchase
Agreements have been fulfilled or (with the prior written consent of the Agents)
waived, no Acquisition Document has been amended or otherwise modified, and
there has been no breach of any material term or condition of any Acquisition
Document.





91

 

--------------------------------------------------------------------------------

 



(aa)     Anti-Money Laundering and Anti-Terrorism Laws.  

(i)      None of the Loan Parties, nor, to the knowledge of the Loan Parties,
any Affiliate of any of the Loan Parties, has violated in the past six years or
is in violation of any of the Anti-Money Laundering and Anti-Terrorism Laws or
has engaged in or conspired to engage in, in the past six years, any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the Anti-Money Laundering and Anti-Terrorism Laws.

(ii)     None of the Loan Parties, nor, to the knowledge of the Loan Parties,
any Affiliate of any of the Loan Parties, nor any officer or director of any of
the Loan Parties, nor any of the Loan Parties' respective agents acting or
benefiting in any capacity in connection with the Loans or other transactions
hereunder, is a Blocked Person.    

(iii)    To the knowledge of the Loan Parties, none of the Loan Parties, nor any
of their agents acting in any capacity in connection with the Loans or other
transactions hereunder, (A) conducts any business with or for the direct benefit
of any Blocked Person or engages in making or receiving any contribution of
funds, goods or services to, from or for the direct benefit of any Blocked
Person, or (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked or subject to blocking pursuant to
any OFAC Sanctions Programs, except to the extent authorized under the
Anti-Money Laundering and Anti-Terrorism Laws.

(bb)     Anti-Bribery and Anti-Corruption Laws.

(i)      Each Loan Party is in compliance with the U.S. Foreign Corrupt
Practices Act of 1977, as amended (the "FCPA"), the UK Bribery Act 2010 (the "UK
Act") and the anti-bribery and anti-corruption laws of those jurisdictions in
which they do business (collectively, the "Anti-Corruption Laws"), as applicable
to such Loan Party.

(ii)      None of the Loan Parties has, within the past five years:

(A)      offered, promised, paid, given, or authorized the payment or giving of
any money, gift or other thing of value, directly or indirectly, to or for the
benefit of any employee, official, representative, or other person acting on
behalf of any foreign (i.e., non-U.S.) Governmental Authority thereof, or of any
public international organization, or any foreign political party or official
thereof, or candidate for foreign political office (collectively, "Foreign
Official"), for the purpose of: (1) influencing any act or decision of such
Foreign Official in his, her, or its official capacity; or (2) inducing such
Foreign Official to do, or omit to do, an act in violation of the lawful duty of
such Foreign Official, or (3) securing any improper advantage, in order to
obtain or retain business for, or with, or to direct business to, any Person; or

(B)      acted or attempted to act in any manner which would subject any of the
Loan Parties to liability under any Anti-Corruption Law.

(iii)    There are, and have been, no allegations, investigations or inquiries
by any Governmental Authority with regard to a potential violation of any
Anti-Corruption Law by any of the Loan Parties or, to the knowledge of such Loan
Parties, any of their respective





92

 

--------------------------------------------------------------------------------

 



current or former directors, officers, employees, stockholders or agents, or
other persons acting or purporting to act on their behalf. 

(iv)     The Loan Parties have adopted, implemented and maintain anti-bribery
and anti-corruption policies and procedures that are reasonably designed to
ensure compliance with the Anti-Corruption Laws.

(cc)     Proper Legal Form.  The Loan Documents are in proper legal form under
the laws of each Specified Jurisdiction to be valid, legal, effective,
enforceable or admissible into evidence in the courts of each Specified
Jurisdiction, except for any other procedural steps that have been taken or that
can be taken at any time without significant expense or delay and without
prejudice to any rights or remedies the Secured Parties may have under the Loan
Documents.

(dd)     No Recordation.  It is not necessary that any Loan Document or any
other document be filed, registered or recorded with, or executed or notarized
before, any court, public office or other authority in any Specified
Jurisdiction or that any registration charge or stamp or similar tax be paid on
or in respect of any Loan Document or any other document in order to ensure the
legality, validity, effectiveness, enforceability, priority or admissibility in
evidence of such Loan Document.

(ee)     Proceedings to Enforce Agreement.  In any proceeding in a Specified
Jurisdiction to enforce any Loan Document governed by New York law, the choice
of New York law as the governing law of such Loan Document will be recognized
and applied, the irrevocable submission of it to the jurisdiction of the courts
of the State of New York or of the United States of America for the Southern
District of New York will be valid, legal, binding and enforceable, and any
judgment obtained in such a court will be recognized and enforceable in each
Specified Jurisdiction without reconsideration as to the merits of such
judgment.

(ff)     Exchange Controls.  Each Loan Party has the ability to lawfully pay
solely and exclusively in Dollars the total amount which is, or may become,
payable by it to the Lender under the Loan Documents and it has complied with
its reporting obligations to the applicable Governmental Authorities in each
Specified Jurisdiction.

(gg)     Full Disclosure. 

(i)      All written information and other materials (but excluding the
Projections and general economic or industry specific information) concerning
the Loan Parties and their respective assets and businesses (collectively,
the "Information") which has been, or is hereafter, made available by, or on
behalf of the Loan Parties and their respective Subsidiaries is, or when
delivered will be, when considered as a whole, complete and correct in all
material respects and does not, or will not when furnished, taken as a whole,
contain any untrue statement of material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances under which such statement has been made (giving
effect to any supplements and updates provided thereto); and

(ii)      with respect to the Projections, such Projections were prepared in
good faith on the basis of (A) assumptions, methods and tests stated therein
which are believed by the Loan Parties to be reasonable at the time such
projections were prepared (it being





93

 

--------------------------------------------------------------------------------

 



understood that such projections are as to future events and are not to be
viewed as facts, are subject to significant uncertainties and contingencies,
many of which are beyond the Loan Parties’ control, that no assurance can be
given that any particular Projections will be realized and that actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results and such differences may be material)
and (B) information believed by the Loan Parties to have been accurate based
upon the information available to the Loan Parties at the time such Projections
were furnished to the Lender.

(hh)     Security Interests. Each Security Document creates a legal, valid and
enforceable security interest in favor of the Collateral Agent, for the benefit
of the Secured Parties, in the Collateral secured thereby.  The Perfection
Requirements (as defined in the Security Agreement) and/or the taking of the
other perfection actions described in the relevant Security Document result in
the perfection of such security interests.  Subject to Section 5.03 and the
satisfaction of the Perfection Requirements and/or other such perfection
actions, such security interests are, or in the case of Collateral in which any
grantor of such security interests obtains rights after the date hereof, will
be, perfected, first priority security interests, subject in priority only to
the Permitted Liens, and the recording of such instruments of assignment
described above.

ARTICLE VII

COVENANTS OF THE LOAN PARTIES

Section 7.01      Affirmative Covenants.  Until the Termination Date, unless the
Required Lenders shall otherwise consent in writing, each Loan Party will:

(a)      Reporting Requirements.  Furnish to each Agent and each Lender:

(i)      as soon as available, and in any event within 45 days after the end of
each fiscal month of the Parent and its Subsidiaries commencing with the first
fiscal month of the Parent and its Subsidiaries ending after the Effective Date,
internally prepared consolidated and consolidating balance sheets and profit and
loss statements (by brand) as at the end of such fiscal month;

(ii)     as soon as available and in any event within 45 days after the end of
each fiscal quarter of the Parent and its Subsidiaries commencing with the first
fiscal quarter of the Parent and its Subsidiaries ending after the Effective
Date, consolidated and consolidating balance sheets, statements of income,
stockholders' equity and cash flows of the Parent and its Subsidiaries as at the
end of such quarter, and for the period commencing at the end of the immediately
preceding Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the figures for the corresponding date or period
set forth in (A) the financial statements for the immediately preceding Fiscal
Year and (B) the Projections, all in reasonable detail and certified by an
Authorized Officer of the Parent as fairly presenting, in all material respects,
the financial position of the Parent and its Subsidiaries as of the end of such
quarter and the results of operations and cash flows of the Parent and its
Subsidiaries for such quarter and for such year-to-date period, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements of the Parent and its





94

 

--------------------------------------------------------------------------------

 



Subsidiaries furnished to the Agents and the Lenders, subject to the absence of
footnotes and normal year-end adjustments;

(iii)    as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Parent and its Subsidiaries, consolidated and
consolidating balance sheets, statements of income, stockholders' equity and
cash flows of the Parent and its Subsidiaries as at the end of such Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
date or period set forth in (A) the financial statements for the immediately
preceding Fiscal Year, and (B) the Projections, all in reasonable detail and
prepared in accordance with GAAP, and accompanied by a report and an opinion,
prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by the
Parent and reasonably satisfactory to the Agents (which opinion shall be without
(1) a "going concern" or like qualification or exception, (2) any qualification
or exception as to the scope of such audit (other than as a result of the
upcoming maturity date of Indebtedness under this Agreement occurring within 12
months of the date of such audit), or (3) any qualification which relates to the
treatment or classification of any item and which, as a condition to the removal
of such qualification, would require an adjustment to such item, the effect of
which would be to cause any noncompliance with the provisions of Section 7.03),
together with a written statement of such accountants, (only to the extent such
accountants are able to do so without additional cost to the Loan Parties),
(x) to the effect that, in making the examination necessary for their
certification of such financial statements, they have not obtained any knowledge
of the existence of an Event of Default or a Default under Section 7.03 and
(y) if such accountants shall have obtained any knowledge of the existence of an
Event of Default or such Default, describing the nature thereof;

(iv)     simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of the Parent (a
"Compliance Certificate"):

(A)      stating that such Authorized Officer has reviewed the provisions of
this Agreement and the other Loan Documents and has made or caused to be made
under his or her supervision a review of the condition and operations of the
Parent and its Subsidiaries during the period covered by such financial
statements with a view to determining whether the Parent and its Subsidiaries
were in compliance with all of the provisions of this Agreement and such Loan
Documents at the times such compliance is required hereby and thereby, and that
such review has not disclosed, and such Authorized Officer has no knowledge of,
the occurrence and continuance during such period of an Event of Default or
Default or, if an Event of Default or Default had occurred and continued or is
continuing, describing the nature and period of existence thereof and the action
which the Parent and its Subsidiaries propose to take or have taken with respect
thereto,

(B)      in the case of the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (i), (ii) and (iii) of this Section
7.01(a), (1) attaching a schedule showing the calculation of the financial
covenants specified in Section 7.03 and (2) in the cases of clauses (ii) and
(iii) of this Section 7.01(a) only, including (y) a discussion and analysis of
the financial condition and results of operations of the Parent and its
Subsidiaries for the portion of the Fiscal Year then elapsed (provided, that the
discussion and analysis of the





95

 

--------------------------------------------------------------------------------

 



financial condition and results of operations of the Parent and its Subsidiaries
included in any Form 10-Q or Form 10-K filed by the Parent shall be deemed to
satisfy the requirements of this clause (y)) and (z) discussing the reasons for
any significant variations from the Projections for such period and the figures
for the corresponding period in the previous Fiscal Year, and

(C)      in the case of the delivery of the financial statements of the Parent
and its Subsidiaries required by clause (iii) of this Section 7.01(a), attaching
(1) a summary of all material insurance coverage maintained as of the date
thereof by any Loan Party, together with such other related documents and
information as the Administrative Agent may reasonably require, (2) the
calculation of the Excess Cash Flow in accordance with the terms of Section
2.05(c)(i) and (3) confirmation that there have been no changes to the
information contained in each of the Perfection Certificates delivered on the
Effective Date or the date of the most recently updated Perfection Certificate
delivered pursuant to this clause (iv) and/or attaching an updated Perfection
Certificate identifying any such changes to the information contained  therein;

(v)      as soon as available and in any event within 45 days after the end of
each fiscal quarter of the Parent and its Subsidiaries commencing with the first
fiscal quarter of the Parent and its Subsidiaries ending after the Effective
Date, reports in form and detail satisfactory to the Agents and certified by an
Authorized Officer of the Administrative Borrower as being accurate and complete
(A) listing all Accounts of the Loan Parties as of such day, which shall include
the amount and age of each such Account, showing separately those which are more
than 30, 60, 90 and 120 days old, together with a reconciliation of such
schedule with the schedule delivered to the Agents pursuant to this
clause (v)(A) for the immediately preceding fiscal quarter and such other
information as any Agent may reasonably request, and (B) listing all accounts
payable of the Loan Parties as of each such day which shall include the amount
and age of each such account payable, and such other information as any Agent
may reasonably request;

(vi)     promptly upon request of any Agent or Lender, and in any event within 3
Business Days after the end of each week during which such a request is made,
reports in form and detail reasonably satisfactory to the Agents and certified
by an Authorized Officer of the Parent as being accurate and complete of cash
balances of the Parent and its Subsidiaries by jurisdiction;

(vii)    as soon as available and in any event not later than 5 Business Days
following the approval of such Projections by the Board of Directors of the
Parent (but in any case no later than 45 days after the end of each Fiscal
Year), a certificate of an Authorized Officer of the Parent (A) attaching
Projections for the Parent and its Subsidiaries, supplementing and superseding
the Projections previously required to be delivered pursuant to this Agreement,
prepared on a monthly basis and otherwise in form and substance reasonably
satisfactory to the Agents, for the immediately succeeding Fiscal Year for the
Parent and its Subsidiaries and (B) certifying that the representations and
warranties set forth in Section 6.01(gg)(ii) are true and correct with respect
to the Projections; provided,  however, if the Parent shall not have obtained
approval of such Projections from its Board of Directors prior to the last day
of any Fiscal Year, then the Parent shall deliver draft Projections to the Agent
within 15 days of the last day of such Fiscal Year and then deliver to the Agent
such revised Projections within 5 Business Days following the approval by the
Board of Directors of the Parent;





96

 

--------------------------------------------------------------------------------

 



(viii)   promptly after submission to any Governmental Authority, all material
documents and material information furnished to such Governmental Authority in
connection with any investigation of any Loan Party involving allegations of
wrongdoing against any Loan Party (other than routine inquiries by such
Governmental Authority), to the extent such disclosure is not prohibited by any
Requirement of Law;

(ix)     as soon as possible, and in any event within 3 days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that could reasonably be expected to have a Material Adverse Effect,
the written statement of an Authorized Officer of the Administrative Borrower
setting forth the details of such Event of Default or Default or other event or
development having a Material Adverse Effect and the action which the affected
Loan Party proposes to take with respect thereto;

(x)      (A) as soon as possible after any Loan Party or any ERISA Affiliate
thereof knows or has reason to know that (1) any Reportable Event with respect
to any Employee Plan has occurred, (2) any other Termination Event with respect
to any Employee Plan has occurred, or (3) an accumulated funding deficiency has
been incurred or an application has been made to the Secretary of the Treasury
for a waiver or modification of the minimum funding standard (including
installment payments) or an extension of any amortization period under Section
412 of the Internal Revenue Code with respect to an Employee Plan, a statement
of an Authorized Officer of the Administrative Borrower setting forth the
details of such occurrence and the action, if any, which such Loan Party or such
ERISA Affiliate proposes to take with respect thereto, (B) promptly after
receipt thereof by any Loan Party or any ERISA Affiliate thereof from the PBGC,
copies of each notice received by any Loan Party or any ERISA Affiliate thereof
of the PBGC's intention to terminate any Plan or to have a trustee appointed to
administer any Plan, (C) promptly after the filing thereof with the Internal
Revenue Service if requested by any Agent, copies of each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) with respect to each
Employee Plan and Multiemployer Plan, (D) promptly after any Loan Party or any
ERISA Affiliate thereof knows or has reason to know that a required installment
within the meaning of Section 412 of the Internal Revenue Code has not been made
when due with respect to an Employee Plan, (E) promptly after receipt thereof by
any Loan Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer
Plan or from the PBGC, a copy of each notice received by any Loan Party or any
ERISA Affiliate thereof concerning the imposition or amount of withdrawal
liability under Section 4202 of ERISA or indicating that such Multiemployer Plan
may enter reorganization status under Section 4241 of ERISA, and (F) promptly
after any Loan Party or any ERISA Affiliate thereof sends notice of a plant
closing or mass layoff (as defined in WARN) to employees, copies of each such
notice sent by such Loan Party or such ERISA Affiliate thereof;

(xi)     promptly after the commencement thereof but in any event not later than
5 days after service of process with respect thereto on, or the obtaining of
knowledge thereof by, any Loan Party, notice of each action, suit or proceeding
before any court or other Governmental Authority or other regulatory body or any
arbitrator which, if adversely determined, could reasonably be expected to have
a Material Adverse Effect;





97

 

--------------------------------------------------------------------------------

 



(xii)     as soon as practicable, copies of any amendment, waiver or
notification that any Loan Party executes or receives in connection with any
Material Contract that could reasonably be expected to be adverse to the
interests of the Lenders;

(xiii)    as soon as practicable, receipt or delivery thereof, copies of any
material notices that any Loan Party executes or receives in connection with the
sale or other Disposition of the Equity Interests of, or all or substantially
all of the assets of, any Loan Party;

(xiv)    promptly after (A) the sending or filing thereof, copies of all
statements, reports and other information any Loan Party sends to any holders of
its Indebtedness or its securities or files with the SEC or any national
(domestic or foreign) securities exchange and (B) the receipt thereof, a copy of
any material notice received from any holder of its Indebtedness;

(xv)     promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof;

(xvi)    promptly upon request, any certification or other evidence requested
from time to time by any Lender in its sole discretion, confirming the
Borrowers' compliance with Section 7.02(r);

(xvii)   simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), if, as a result of any change in accounting principles and
policies from those used in the preparation of the Financial Statements that is
permitted by Section 7.02(q), the consolidated financial statements of the
Parent and its Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of
this Section 7.01(a) will differ in any material respect from the consolidated
financial statements that would have been delivered pursuant to such
subdivisions had no such change in accounting principles and policies been made,
then, together with the first delivery of such financial statements after such
change, one or more statements of reconciliation for all such prior financial
statements in form and substance reasonably satisfactory to the Agents; and

(xviii)  promptly upon request, such other information (other than information
subject to confidentiality obligations with a third party or attorney-client
privilege or the sharing of which information is prohibited by applicable law,
in which case, to the extent reasonably practical to provide the same, redacted
summaries of such information shall be provided) concerning the condition or
operations, financial or otherwise, of any Loan Party as any Agent may from time
to time may reasonably request.

(b)      Additional Borrowers, Guarantors and Collateral Security.  Cause:

(i)      each Subsidiary (other than an Excluded Subsidiary) of any Loan Party
organized under the laws of any Specified Jurisdiction that is not in existence
on the Effective Date, each Subsidiary of any Loan Party which is a
non-borrowing Subsidiary on the Effective Date (or upon formation or
acquisition) but later ceases to be an Excluded Subsidiary (including any
Immaterial Subsidiary ceasing to be an Immaterial Subsidiary pursuant to the
terms of the definition thereof), and any Subsidiary organized in a jurisdiction
that becomes a





98

 

--------------------------------------------------------------------------------

 



Specified Jurisdiction after the Effective Date, to execute and deliver to the
Collateral Agent promptly and in any event within 5 Business Days after the
formation or change in status of, or on the date of any acquisition of, such
Subsidiary, (A) a Joinder Agreement, pursuant to which such Subsidiary shall be
made a party to this Agreement as a Borrower or a Guarantor, (B) a supplement to
the Security Agreement or other Security Document, together with (1)
certificates, if any, evidencing all of the Equity Interests of any Person owned
by such Subsidiary required to be pledged under the terms of the Security
Agreement or other Security Document, (2) undated stock powers for such Equity
Interests executed in blank, and (3) such opinions of counsel as the Collateral
Agent may reasonably request, (C) to the extent required under the terms of this
Agreement, one or more Mortgages creating on the fee-owned real property of such
Subsidiary a perfected, first priority Lien (in terms of priority, subject only
to Permitted Specified Liens) on such real property and such other Real Property
Deliverables as may be reasonably required by the Collateral Agent with respect
to each such real property, and (D) such other agreements, instruments,
approvals or other documents reasonably requested by the Collateral Agent in
order to create, perfect, establish the first priority of or otherwise protect
any Lien purported to be covered by any such Security Document or otherwise to
effect the intent that such Subsidiary shall become bound by all of the terms,
covenants and agreements contained in the Loan Documents and that substantially
all property and assets of such Subsidiary shall become Collateral for the
Obligations;

(ii)     each owner (that is a Loan Party) of the Equity Interests of any such
Subsidiary to execute and deliver promptly and in any event within 10 Business
Days, or such longer date as the Collateral Agent may agree to in its sole
discretion, after the formation or acquisition of such Subsidiary a Pledge
Amendment (as defined in the Security Agreement) or comparable document pursuant
to the applicable Security Document, together with (A) certificates, if any,
evidencing all of the Equity Interests of such Subsidiary required to be pledged
under the terms of the applicable Security Documents, (B) undated stock powers
or other appropriate instruments of assignment for such certificated Equity
Interests executed in blank, (C) such opinions of counsel as the Collateral
Agent may reasonably request and (D) such other agreements, instruments,
approvals or other documents reasonably requested by the Collateral Agent; and

(iii)    notwithstanding the foregoing, no CFC of a U.S. Loan Party shall be
required to become a Guarantor with respect to the U.S. Obligations (and, as
such, shall not be required to deliver the documents required by clause (i)
above to secure the U.S. Obligations) and no property or assets of any CFC shall
be required to be pledged or otherwise subject to a Lien under the Loan
Documents to secure the U.S. Obligations; provided,  however, that if the Equity
Interests of such CFC are owned by a U.S. Loan Party, such U.S. Loan Party shall
deliver, all such documents, instruments, agreements (including, without
limitation, at the reasonable request of the Collateral Agent, a pledge
agreement governed by the laws of the jurisdiction of organization of such CFC,
but only to the extent that such CFC is organized under the laws of a Specified
Jurisdiction), and certificates, if any, described in clause (ii) above to the
Collateral Agent, and take all commercially reasonable actions reasonably
requested by the Collateral Agent or otherwise necessary to grant and to perfect
a first-priority Lien (subject to Permitted Specified Liens) in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders to secure the
U.S. Obligations, in sixty five percent (65%) of the voting Equity Interests of
such CFC and one hundred percent (100%) of all non-voting Equity Interests of
such CFC





99

 

--------------------------------------------------------------------------------

 



owned by such Loan Party.  Nothing contained in this clause (iii) shall limit
the obligation of such CFC to become a Guarantor with respect to the Obligations
that do not constitute U.S. Obligations, including, without limitation, the
Foreign Obligations.

(c)      Compliance with Laws; Payment of Taxes.

(i)      Comply, and cause each of its Subsidiaries to comply, in all material
respects, with all Requirements of Law (including, without limitation, all
Environmental Laws), judgments and awards (including any settlement of any claim
that, if breached, could give rise to any of the foregoing).

(ii)     Pay, and cause each of its Subsidiaries to pay, in full before
delinquency or before the expiration of any extension period, all Taxes imposed
upon any Loan Party or any of its Subsidiaries or any property of any Loan Party
or any of its Subsidiaries except (x) Taxes in an aggregate amount for all such
Taxes not exceeding $250,000,  at any one time, and (y) Taxes contested in good
faith by proper proceedings which stay the imposition of any penalty or Lien and
with respect to which adequate reserves have been set aside for the payment
thereof in accordance with GAAP.

(d)      Preservation of Existence, Etc.  Except as otherwise permitted under
Section 7.02(c), maintain and preserve, and cause each of its Subsidiaries to
maintain and preserve, its existence, rights and privileges, and become or
remain, and cause each of its Subsidiaries to become or remain, duly qualified
and in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except to the extent that the failure to be
so qualified could not reasonably be expected to have a Material Adverse Effect.

(e)      Keeping of Records and Books of Account.  Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete (in
all material respects) entries made to permit the preparation of financial
statements in accordance with GAAP.

(f)      Inspection Rights.  Subject to the limitations set forth in Section
2.06(e), permit, and cause each of its Subsidiaries to permit, the agents and
representatives of any Agent at any time and from time to time during normal
business hours, at the expense of the Borrowers, to examine and make copies of
and abstracts from its records and books of account, to visit and inspect its
properties, to verify materials, leases, notes, accounts receivable, deposit
accounts and its other assets, to conduct audits, valuations, appraisals or
examinations and to discuss its affairs, finances and accounts with any of its
directors, officers, managerial employees, independent accountants or any of its
other representatives so long as (unless an Event of Default has occurred and is
continuing) the Administrative Borrower has been given a reasonable opportunity
to have a representative present at any such meeting (and if the Administrative
Borrower so elects to have a representative present at such meeting, then such
meeting shall be held at a time and location that is reasonably acceptable to
both the Administrative Borrower and the Agents), and such meeting shall be upon
reasonable prior notice and during normal business hours.  In furtherance of the
foregoing, each Loan Party hereby authorizes its independent accountants, and
the independent accountants of each of its Subsidiaries, to discuss the affairs,





100

 

--------------------------------------------------------------------------------

 



finances and accounts of such Person (independently or together with
representatives of such Person) with the agents and representatives of any Agent
in accordance with this Section 7.01(f), so long as (unless an Event of Default
has occurred and is continuing) the Administrative Borrower has been given a
reasonable opportunity to have a representative present at any such meeting (and
if the Administrative Borrower so elects to have a representative present at
such meeting, and such meeting shall be held at a time and location that is
reasonably acceptable to both the Administrative Borrower and the Agents).

(g)      Maintenance of Properties, Etc.    Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties which
are necessary in the proper conduct of its business in good working order and
condition, ordinary wear and tear, and casualty and condemnation excepted, and
comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder, except to the extent the failure to so maintain and preserve or so
comply could not reasonably be expected to have a Material Adverse Effect.

(h)      Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
property, worker's compensation and business interruption insurance) with
respect to its properties (including all real properties leased or owned by it)
and business, in such amounts, subject to such deductibles and self-insurance
retentions, and covering such risks as is required by any Governmental Authority
having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Collateral Agent.  All policies covering the Collateral are
to be made payable to the Collateral Agent for the benefit of the Agents and the
Lenders, as its interests may appear, in case of loss, under a standard
non‑contributory "lender" or "secured party" clause and are to contain such
other provisions as the Collateral Agent may reasonably require to fully protect
the Lenders' interest in the Collateral and to any payments to be made under
such policies.  All certificates of insurance are to be delivered to the
Collateral Agent and the policies are to be premium prepaid, with the loss
payable (in the case of liability insurance) endorsement and additional insured
and mortgagee endorsements (in the case of property insurance) in favor of the
Collateral Agent and such other Persons as the Collateral Agent may designate
from time to time, and shall provide for not less than 30 days' (10 days' in the
case of non-payment) prior written notice to the Collateral Agent of the
exercise of any right of cancellation.  If any Loan Party or any of its
Subsidiaries fails to maintain such insurance, the Collateral Agent may arrange
for such insurance, but at the Borrowers' expense and without any responsibility
on the Collateral Agent's part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of
claims.  Upon the occurrence and during the continuance of an Event of Default,
the Collateral Agent shall have the sole right, in the name of the Lenders, any
Loan Party and its Subsidiaries, to file claims under any insurance policies, to
receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.





101

 

--------------------------------------------------------------------------------

 



(i)      Obtaining of Permits, Etc.  Obtain, maintain and preserve, and cause
each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations that are necessary or useful in the
proper conduct of its business, in each case, except to the extent the failure
to obtain, maintain, preserve or take such action could not reasonably be
expected to have a Material Adverse Effect.

(j)      Environmental.  (i)  Keep any real property either owned or operated by
it or any of its Subsidiaries free of any Environmental Liens; (ii) comply, and
cause each of its Subsidiaries to comply, with all Environmental Laws in all
material respects and provide to the Collateral Agent any non-privileged
documentation of such compliance which the Collateral Agent may reasonably
request; (iii) provide the Agents written notice within 5 Business Days of any
Release of a Hazardous Material in excess of any reportable quantity from or
onto property at any time owned or operated by it or any of its Subsidiaries for
which any Loan Party could reasonably be expected to be liable under
Environmental Law and take any Remedial Actions required to abate said Release;
and (iv) provide the Agents with written notice within 10 days of the receipt of
any of the following:  (A) notice that an Environmental Lien has been filed
against any property of any Loan Party or any of its Subsidiaries;
(B) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Loan Party or any of its Subsidiaries; and
(C) notice of a violation, citation or other administrative order issued
pursuant to Environmental Law, in each case, which could reasonably be expected
to have a Material Adverse Effect.

(k)      Fiscal Year.  Cause the Fiscal Year of the Parent and its Subsidiaries
to end on or about the Saturday nearest to January 31 of each calendar year
unless the Agents consent to a change in such Fiscal Year (and appropriate
related changes to this Agreement).

(l)      [Reserved].

(m)      After Acquired Real Property.  Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any fee interest in any real property
(wherever located) (each such interest being a "New Facility") with a Current
Value (as defined below) in excess of $500,000, promptly so notify the
Collateral Agent within 30 days after such acquisition, setting forth a
description of the interest acquired, the location of the real property, any
structures or improvements thereon and either an appraisal or such Loan Party's
good-faith estimate of the current value of such real property (for purposes of
this Section, the "Current Value").  The Collateral Agent shall notify such Loan
Party whether it intends to require a Mortgage (and any other Real Property
Deliverables) with respect to such New Facility, except that Collateral Agent
shall not require a Mortgage or any other Real Property Deliverables for any
Facility as to which the Collateral Agent shall determine in its reasonable
discretion that the costs and burdens of obtaining a security interest are
excessive in relation to the value afforded thereby.  Upon receipt of such
notice requesting a Mortgage (and any other Real Property Deliverables), the
Person that has acquired such New Facility shall furnish the same to the
Collateral Agent within 60 days (or such longer period as the Collateral Agent
may agree to in its sole discretion) after receipt of such request.  The
Borrowers shall pay all fees and expenses, including, without limitation,
reasonable attorneys' fees and expenses, and all title insurance charges and
premiums, in connection with each Loan Party's obligations under this Section
7.01(m).





102

 

--------------------------------------------------------------------------------

 



(n)      Anti-Bribery and Anti-Corruption Laws.  Maintain, and cause each of its
Subsidiaries to maintain, anti-bribery and anti-corruption policies and
procedures that are reasonably designed to ensure compliance with the
Anti-Corruption Laws.

(o)      Lender Meetings.  Upon the reasonable request of any Agent or the
Required Lenders (which request, so long as no Event of Default shall have
occurred and be continuing, shall not be made more than once during each Fiscal
Year), participate in a meeting with the Agents and the Lenders at the
Borrowers' corporate offices (or at such other location as may be agreed to by
the Administrative Borrower and such Agent or the Required Lenders) at such time
as may be agreed to by the Administrative Borrower and such Agent or the
Required Lenders.

(p)      Further Assurances.  Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may reasonably require from time to
time in order (i) to carry out more effectively the purposes of this Agreement
and the other Loan Documents, (ii) to subject to valid and perfected first
priority Liens any of the Collateral or any other property of any Loan Party and
its Subsidiaries, (iii) to establish and maintain the validity and effectiveness
of any of the Loan Documents and the validity, perfection and priority of the
Liens intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer and confirm unto each Secured Party the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan
Document.  In furtherance of the foregoing, to the maximum extent permitted by
applicable law, each Loan Party (i) authorizes each Agent to execute any such
agreements, instruments or other documents in such Loan Party's name and to file
such agreements, instruments or other documents in any appropriate filing
office, (ii) authorizes each Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Loan Party, and (iii) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of such Loan Party prior to the date hereof.

Section 7.02      Negative Covenants.  Until the Termination Date, each Loan
Party shall not, unless the Required Lenders shall otherwise consent in writing:

(a)      Liens, Etc.    Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon
or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
Requirement of Law of any jurisdiction, a financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor (other than an
unauthorized financing statement (or the equivalent thereof) that names it or
any of its Subsidiaries as debtor so long as such unauthorized financing
statement is promptly terminated after the Loan Parties obtain knowledge
thereof); sign or suffer to exist any security agreement authorizing any secured
party thereunder to file such financing statement (or the equivalent thereof)
other than, as to all of the above, Permitted Liens.





103

 

--------------------------------------------------------------------------------

 



(b)      Indebtedness.  Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

(c)      Fundamental Changes; Dispositions.    

(i)      Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate
with any Person, or permit any of its Subsidiaries to do (or agree to do) any of
the foregoing; provided,  however, that 

(A)      any wholly-owned Subsidiary of any Loan Party (other than a Borrower)
may be merged into such Loan Party or another wholly-owned Subsidiary of such
Loan Party, or may consolidate or amalgamate with another wholly-owned
Subsidiary of such Loan Party, so long as (1) no other provision of this
Agreement would be violated thereby, (2) such Loan Party gives the Agents at
least 5 days’ prior written notice, if such Subsidiary is a Loan Party, or
notifies the Agents within 5 days, if such Subsidiary is not a Loan Party, of
such merger, consolidation or amalgamation accompanied by true, correct and
complete copies of all material agreements, documents and instruments relating
to such merger, consolidation or amalgamation, including, without limitation,
the certificate or certificates of merger or amalgamation to be filed with each
appropriate Secretary of State (with a copy as filed promptly after such
filing), (3) no Default or Event of Default shall have occurred and be
continuing either before or after giving effect to such transaction, (4) the
Lenders' rights in any Collateral, including, without limitation, the existence,
perfection and priority of any Lien thereon, are not adversely affected by such
merger, consolidation or amalgamation and (5) the surviving Subsidiary, if any,
if not already a Loan Party, is joined as a Loan Party hereunder pursuant to a
Joinder Agreement and is a party to the applicable Security Documents and the
Equity Interests of such Subsidiary are the subject of a Security Document, in
each case, which is in full force and effect on the date of and immediately
after giving effect to such merger, consolidation or amalgamation;

(B)      any Subsidiary of a Borrower that is not a Loan Party may dissolve or
liquidate; provided that if in connection with any such dissolution or
liquidation, the dissolving entity transfers its assets to another Person and if
in connection with such transaction a Loan Party is a transferor of assets, then
to the extent constituting an Investment, such Investment must be a Permitted
Investment;

(C)      any Subsidiary of a Borrower that is not a Loan Party may merge,
amalgamate or consolidate with or dissolve or liquidate into any other Person in
order to effect a Permitted Investment;

(D)      except in the case of a merger, dissolution, liquidation or
consolidation of a Loan Party, any merger, dissolution, liquidation or
consolidation, the purpose of which is to effect a Permitted Disposition may be
effected;

(E)      any Loan Party (other than the Borrowers) may merge, amalgamate or
consolidate with or liquidate or dissolve into any other Person so long as an





104

 

--------------------------------------------------------------------------------

 



Unrestricted Loan Party is the surviving Person, or, if a Loan Party (other than
a Borrower) is a Restricted Guarantor, such Restricted Guarantor may merger,
amalgamate or consolidate with or liquidate or dissolve into any other Loan
Party which remains as the surviving Person; and

(F)      any Subsidiary of a Borrower that is not a Loan Party may merge,
amalgamate or consolidate with or liquidate or dissolve into any other
Subsidiary of any Borrower.

(ii)      Make any Disposition, whether in one transaction or a series of
related transactions, of all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or permit any of its Subsidiaries to do any of the foregoing; provided,
 however, that any Loan Party and its Subsidiaries may make Permitted
Dispositions.

(d)      Change in Nature of Business.

(i)      Make, or permit any of its Subsidiaries to make, any change in the
nature of its business as described in Section 6.01(l).

(ii)     In the case of the Dutch Borrower,

(A)      incur any Indebtedness other than (1) Indebtedness under the Loan
Documents or otherwise in connection with the Transactions and (2) Contingent
Obligations with respect to Permitted Indebtedness;

(B)      create, incur, assume or suffer to exist any Liens other than (1) Liens
created under the Loan Documents or (2) Permitted Liens consisting of deposits
made in the ordinary course of business or arising by operation of any
Requirements of Law; or

(C)      engage in any business activity or own any material assets other than
(1) holding the Equity Interests of Hi-Tec and, indirectly, any Subsidiary of
Hi-Tec (and/or any joint venture of any thereof); (2) performing its obligations
under the Loan Documents and other Indebtedness and Liens (including the
granting of Liens) described in clauses (A) and (B) above; (3) issuing its own
Equity Interests (including, for the avoidance of doubt, the making of any
dividend or distribution on account of, or any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value of, any shares
of any class of Equity Interests); (4) filing tax reports and paying taxes and
other customary obligations in the ordinary course (and contesting any taxes);
(5) preparing reports to Governmental Authorities and to its shareholders; (6)
holding director and shareholder meetings, preparing organizational records and
other organizational activities required to maintain its separate organizational
structure or to comply with applicable Requirements of Law; (7) providing
indemnification for its officers, directors, members of management, employees
and advisors or consultants; (8) the performance of its obligations under any
document, agreement and/or Investment contemplated by the Transactions or
Investments consisting of Contingent Obligations in the ordinary course of
business; (9) complying with applicable Requirements of Law (including with
respect to the maintenance of its existence); and (10) activities incidental to
any of the foregoing.





105

 

--------------------------------------------------------------------------------

 



(e)      Loans, Advances, Investments, Etc.  Make or commit or agree to make, or
permit any of its Subsidiaries make or commit or agree to make, any Investment
in any other Person except for Permitted Investments.

(f)      Sale and Leaseback Transactions.  Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.

(g)      [Reserved].

(h)      Restricted Payments.  Make or permit any of its Subsidiaries to make
any Restricted Payment other than Permitted Restricted Payments.

(i)      Federal Reserve Regulations.  Permit any Loan or the proceeds of any
Loan under this Agreement to be used for any purpose that would cause such Loan
to be a margin loan under the provisions of Regulation T, U or X of the Board.

(j)      Transactions with Affiliates.  Enter into, renew, extend or be a party
to, or permit any of its Subsidiaries to enter into, renew, extend or be a party
to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent necessary or desirable for the prudent operation of its
business, for fair consideration and on terms no less favorable to it or its
Subsidiaries than would be obtainable in a comparable arm's length transaction
with a Person that is not an Affiliate thereof, and that are fully disclosed to
the Agents prior to the consummation thereof, if they involve one or more
payments by the Parent or any of its Subsidiaries in excess of $250,000 for any
single transaction or series of related transactions, (ii) transactions with
another Loan Party, (iii) transactions permitted by Section 7.02(e) and Section
7.02(h), (iv) sales of Qualified Equity Interests of the Parent to Affiliates of
the Parent not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith, (v) reasonable
and customary director and officer compensation (including bonuses and stock
option programs), benefits and indemnification arrangements, in each case
approved by the Board of Directors (or a committee thereof) of such Loan Party
or such Subsidiary, (vi) the Transactions, and (vii) transactions between or
among the Loan Parties otherwise not prohibited by this Agreement.

(k)      Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:

(A)      this Agreement and the other Loan Documents;





106

 

--------------------------------------------------------------------------------

 



(B)      any agreement in effect on the date of this Agreement and described on
Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided, that, any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable to the Agents and
the Lenders than the encumbrance or restriction under or pursuant to the
agreement so extended, replaced or continued;

(C)      any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);

(D)      in the case of clause (iv), (1) customary restrictions on the
subletting, assignment or transfer of any specified property or asset set forth
in a lease, license, asset sale agreement or similar contract for the conveyance
of such property or asset and (2) instrument or other document evidencing a
Permitted Lien (or the Indebtedness secured thereby) from restricting on
customary terms the transfer of any property or assets subject thereto;

(E)      Permitted Liens or customary restrictions on dispositions of real
property interests in reciprocal easement agreements;

(F)      customary restrictions in agreements for the sale of assets on the
transfer or encumbrance of such assets during an interim period prior to the
closing of the sale of such assets;

(G)      customary restrictions in contracts that prohibit the assignment of
such contract; or

(H)      customary restrictions on (i) the Equity Interests of a joint venture
or (ii) the operation of a joint venture, in each case, set forth in an
agreement governing a joint venture to which such Loan Party or any of its
Subsidiaries is a party.

(l)      Limitations on Negative Pledges.  Enter into, incur or permit to exist,
or permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Loan Party
or any Subsidiary of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
or that requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (i) this Agreement and the
other Loan Documents, (ii) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by Section 7.02(b) of this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (iii) any customary restrictions and conditions contained in
agreements relating to the sale or other disposition of assets or of a
Subsidiary pending such sale or other disposition; provided that such
restrictions and conditions apply only to the assets or Subsidiary to be sold or
disposed of and such sale or disposition is permitted hereunder, (iv) customary
restrictions in leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (v) customary provisions regarding confidentiality or restricting
assignment, pledges or transfer of





107

 

--------------------------------------------------------------------------------

 



any agreement entered into in the ordinary course of business, and (vi)
customary restrictions with respect to (A) the Equity Interests of a joint
venture and (B) the operation of a joint venture, in each case of this clause
(vi), set forth in an agreement governing a joint venture to which such Loan
Party or any of its Subsidiaries is a party.

(m)     Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements; Etc.    

(i)      Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or its Subsidiaries' Indebtedness or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such Indebtedness if such
amendment, modification or change would shorten the final maturity or average
life to maturity of, or require any payment to be made earlier than the date
originally scheduled on, such Indebtedness, would increase the interest rate
applicable to such Indebtedness, would add any covenant or event of default,
would change the subordination provision, if any, of such Indebtedness, or would
otherwise be adverse to the Lenders or the issuer of such Indebtedness in any
respect;

(ii)     except for the Obligations, (A) make any voluntary or optional payment
(including, without limitation, any payment of interest in cash that, at the
option of the issuer, may be paid in cash or in kind), prepayment, redemption,
defeasance, sinking fund payment or other acquisition for value of any of its or
its Subsidiaries' Indebtedness (including, without limitation, by way of
depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
(B) refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness (other than with respect to Permitted Refinancing Indebtedness),
(C) make any payment, prepayment, redemption, defeasance, sinking fund payment
or repurchase of any Subordinated Indebtedness in violation of the subordination
provisions thereof or any subordination agreement with respect thereto; provided
that the Batra A/R Loan Facility, notwithstanding that it is Subordinated
Indebtedness, may be repaid with the cash proceeds of (1) the Batra A/R made
available to the Dutch Borrower, (2) adjustments to the purchase price of the
Hi-Tec Acquisition received by the Dutch Borrower in connection with the Batra
A/R pursuant to Section 5.2 and Schedule 8 of the Hi-Tec Acquisition Agreement
or (3) Common Stock issued pursuant to the exercise by the underwriter of the
Equity Offering of its over-allotment option pursuant to the terms and
conditions of the Equity Offering, but only using proceeds issued after the
initial issuance date of the Equity Offering, which are issued in excess of 5%
of the initial issuance size of such Equity Offering (without giving effect to
such over-allotment option exercise) and to the extent such excess cash proceeds
are made available to the Dutch Borrower, and the Batra A/R Loan Facility may,
unless an Event of Default has occurred and is continuing, be paid regularly
scheduled interest as and when due, or (D) make any payment, prepayment,
redemption, defeasance, sinking fund payment or repurchase of any Indebtedness
as a result of any asset sale, change of control, issuance and sale of debt or
equity securities or similar event, or give any notice with respect to any of
the foregoing; provided, that this clause (ii) shall not apply to (1) Permitted
Intercompany Investments, (2) Permitted Purchase Money Indebtedness and (3)
Permitted Indebtedness under clause (k) of the definition of Permitted
Indebtedness;





108

 

--------------------------------------------------------------------------------

 



(iii)    amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders' agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iii) in a manner adverse in any material
respect to the Agents or the Lenders; or

(iv)     agree to any amendment, modification or other change to or waiver of
any of its rights under any Material Contract or any Acquisition Document if
such amendment, modification, change or waiver would be adverse in any material
respect to the Agents and the Lenders.

(n)      Investment Company Act of 1940.  No Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, nor is any Loan Party controlled by such a company.

(o)      ERISA.  (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor, except to the extent that the
penalty for all prohibited transactions could not reasonably be expected to
result in a Material Adverse Effect;  (iii) fail to make any contribution or
payment to any Multiemployer Plan which it or any ERISA Affiliate may be
required to make under any agreement relating to such Multiemployer Plan, or any
law pertaining thereto, except to the extent that such failure could not
reasonably be expected to result in a Material Adverse Effect; or (iv) fail, or
permit any ERISA Affiliate to fail, to pay any required installment or any other
payment required for an Employee Plan under Section 412 of the Internal Revenue
Code on or before the due date for such installment or other payment except to
the extent that such failure could not reasonably be expected to result in a
Material Adverse Effect.

(p)      Environmental.  Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by it or any of its Subsidiaries, except to the extent such actions could
not reasonably be expected to have a Material Adverse Effect.

(q)      Accounting Methods.  Modify or change, or permit any of its
Subsidiaries to modify or change, its method of accounting or accounting
principles from those utilized in the preparation of the Financial Statements
(other than as may be required to conform to GAAP).

(r)      Anti-Money Laundering and Anti-Terrorism Laws.

(i)      None of the Loan Parties, nor (to the knowledge of any Loan Party) any
of their Affiliates, shall, except to the extent authorized under the Anti-Money
Laundering and Anti-Terrorism Laws:





109

 

--------------------------------------------------------------------------------

 



(A)      conduct any business or engage in any transaction or dealing with or
for the benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

(B)      deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked or subject to blocking pursuant to the
OFAC Sanctions Programs;

(C)      use any of the proceeds of the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any violation
of the Anti-Money Laundering and Anti-Terrorism Laws or any specified unlawful
activity as that term is defined in the Money Laundering Control Act of 1986, 18
U.S.C. §§ 1956 and 1957; or   

(D)      violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering and Anti-Terrorism Laws.

(ii)     None of the Loan Parties, nor any Affiliate of any of the Loan Parties,
nor any officer, director or principal shareholder or owner of any of the Loan
Parties, nor any of the Loan Parties' respective agents acting or benefiting in
any capacity in connection with the Loans or other transactions hereunder, shall
be or shall become a Blocked Person.

(s)      Anti-Bribery and Anti-Corruption Laws.  None of the Loan Parties shall:

(i)      offer, promise, pay, give, or authorize the payment or giving of any
money, gift or other thing of value, directly or indirectly, to or for the
benefit of any Foreign Official for the purpose of: (1) influencing any act or
decision of such Foreign Official in his, her, or its official capacity; or (2)
inducing such Foreign Official to do, or omit to do, an act in violation of the
lawful duty of such Foreign Official, or (3) securing any improper advantage, in
order to obtain or retain business for, or with, or to direct business to, any
Person; or

(ii)     act or attempt to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.

(t)      Centre of Main Interest. No Loan Party whose jurisdiction of
incorporation or organization is in a member state of the European Union shall
deliberately change its “centre of main interests” (as that term is used in
Article 3(1) of the Regulation) in a manner which would reasonably be expected
to be materially adverse to the interests of the Lenders.

Section 7.03      Financial Covenants.  Until the Termination Date, each Loan
Party shall not, unless the Required Lenders shall otherwise consent in writing:

(a)      Leverage Ratio.  Permit the Leverage Ratio of the Parent and its
Subsidiaries (commencing with the fiscal quarter ending on or about April 28,
2017), for any period of 4 consecutive fiscal quarters of the Parent and its
Subsidiaries for which the last quarter ends on or about a date set forth below
to be greater than the ratio set forth opposite such date:





110

 

--------------------------------------------------------------------------------

 



 

 

 

Fiscal Quarter End

Leverage Ratio

April 28, 2017

3.00 to 1.00

July 31, 2017

3.00 to 1.00

October 31, 2017

2.50 to 1.00

February 3, 2018

2.25 to 1.00

April 30, 2018

2.25 to 1.00

July 31, 2018 and thereafter

2.00 to 1.00

 

(b)      Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio of
the Parent and its Subsidiaries (commencing with the fiscal quarter ending on or
about April 28, 2017), for any period of 4 consecutive fiscal quarters of the
Parent and its Subsidiaries for which the last quarter ends on or about a date
set forth below to be less than the ratio set forth opposite such date:

 

 

Fiscal Quarter End

Fixed Charge Coverage Ratio

April 28, 2017

1.50 to 1.00

July 31, 2017

1.50 to 1.00

October 31, 2017

1.50 to 1.00

February 3, 2018

1.50 to 1.00

April 30, 2018 and thereafter

1.75 to 1.00

 

ARTICLE VIII

CASH MANAGEMENT ARRANGEMENTS
AND OTHER COLLATERAL MATTERS

Section 8.01      Cash Management Arrangements.  (a)  The Loan Parties shall
(i) establish and maintain cash management services of a type and on terms
reasonably satisfactory to the Agents at one or more of the banks set forth on
Schedule 8.01 (each a "Cash Management Bank") and (ii) except as otherwise
provided under Section 8.01(b), deposit or cause to be deposited promptly, and
in any event no later than the next Business Day after the date of receipt
thereof, all proceeds in respect of any Collateral, all Collections (of a nature
susceptible to a deposit in a bank account) and all other amounts received by
any Loan Party (including payments made by Account Debtors directly to any Loan
Party) into a Cash Management Account.





111

 

--------------------------------------------------------------------------------

 



(b)       Within 30 days after the Effective Date, the Loan Parties shall, with
respect to each Cash Management Account (other than Excluded Accounts), deliver
to the Collateral Agent a Control Agreement with respect to such Cash Management
Account and, from and after the date that is 30 days following the Effective
Date, the Loan Parties shall not maintain, and shall not permit any of their
Subsidiaries to maintain, cash, Cash Equivalents or other amounts in any deposit
account or securities account, unless the Collateral Agent shall have received a
Control Agreement in respect of each such Cash Management Account (other than
Excluded Accounts or newly acquired deposit or securities accounts in connection
with Permitted Acquisitions (each, an "Acquired Account"), in which case the
Loan Parties shall cause such Acquired Account to become subject to a Control
Agreement within 30 days following the closing of such Permitted Acquisition (or
such longer time as may be agreed to by the Collateral Agent in its sole
discretion)).

(c)      Upon the terms and subject to the conditions set forth in a Control
Agreement with respect to a Cash Management Account, all amounts received in
such Cash Management Account shall at the Administrative Agent's direction be
wired each Business Day into the Administrative Agent's Account, except that, so
long as no Event of Default has occurred and is continuing, the Administrative
Agent will not direct the Cash Management Bank to transfer funds in such Cash
Management Account to the Administrative Agent's Account.

(d)      So long as no Default or Event of Default has occurred and is
continuing, the Borrowers may amend Schedule 8.01 to add or replace a Cash
Management Bank or Cash Management Account; provided,  however, that (i) except
with respect to an Acquired Account (the institution maintaining an Acquired
Account, an “Acquired Cash Management Bank”) prior to the time of the opening of
such Cash Management Account, each Loan Party and such prospective Cash
Management Bank shall have executed and delivered to the Collateral Agent a
Control Agreement and (ii) with respect to any Acquired Account and Acquired
Cash Management Bank, Schedule 8.01 shall be automatically amended upon the
closing of a Permitted Acquisition to reflect such Acquired Account(s) and
Acquired Cash Management Bank.  Each Loan Party shall close any of its Cash
Management Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
of notice from the Collateral Agent that the creditworthiness of any Cash
Management Bank is no longer acceptable in the Collateral Agent's reasonable
judgment, or the Collateral Agent's liability under any Control Agreement with
such Cash Management Bank, or that the operating performance, funds transfer, or
availability of procedures or performance of such Cash Management Bank with
respect to Cash Management Accounts, is no longer acceptable in the Collateral
Agent's reasonable judgment.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.01      Events of Default.  Each of the following events shall
constitute an event of default (each, an "Event of Default"):

(a)      any Borrower shall fail to pay, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), all or any
portion of the principal of





112

 

--------------------------------------------------------------------------------

 



the Loans, any Collateral Agent Advance, any interest on any Loan or any fee,
indemnity or other amount payable under this Agreement or any other Loan
Document; 

(b)      any representation or warranty made or deemed made by or on behalf of
any Loan Party or by any officer of the foregoing under or in connection with
any Loan Document or under or in connection with any certificate or other
writing delivered to any Secured Party pursuant to any Loan Document shall have
been incorrect in any material respect (or in any respect if such representation
or warranty is qualified or modified as to materiality or "Material Adverse
Effect" in the text thereof) when made or deemed made; 

(c)      any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 5.03, Section 7.01(a), Section 7.01(c), Section
7.01(d), Section 7.01(f), Section 7.01(h), Section 7.01(k), Section 7.01(m),
Section 7.01(o), Section 7.02 or Section 7.03 or Article VIII, or any Loan Party
shall fail to perform or comply with any covenant or agreement contained in any
Security Document to which it is a party or any Mortgage to which it is a party;

(d)      any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in subsections (a), (b) and (c) of this Section
9.01, such failure, if capable of being remedied, shall remain unremedied for 15
days after the earlier of the date a senior officer of any Loan Party has
knowledge of such failure and the date written notice of such default shall have
been given by any Agent to such Loan Party;

(e)      any Loan Party shall fail to pay when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) any principal,
interest or other amount payable in respect of Indebtedness (excluding
Indebtedness evidenced by this Agreement) having an aggregate principal amount
outstanding in excess of $750,000, and such failure shall continue after the
applicable grace or cure period, if any, specified in the agreement or
instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;

(f)      any Loan Party (i) shall institute any proceeding or voluntary case
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for any such Person or for any substantial part of its
property, (ii) shall be generally not paying its debts as such debts become due
or shall admit in writing its inability to pay its debts generally, (iii) shall
make a general assignment for the benefit of creditors, (iv) incorporated or
organized in the Netherlands shall have filed a notice under Section 36 of the
Tax Collection Act





113

 

--------------------------------------------------------------------------------

 



of the Netherlands (Invorderingswet 1990) or Section 60 of the Social Insurance
Financing Act of the Netherlands (Wet Financiering Sociale Verzekeringen) in
conjunction with Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or (v) shall take any action to authorize or effect any
of the actions set forth above in this subsection (f);

(g)      any proceeding shall be instituted against any Loan Party seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, and either such proceeding shall
remain undismissed or unstayed for a period of 45 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against any such Person or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property) shall occur;

(h)      any material provision of any Loan Document shall at any time for any
reason (other than pursuant to the express terms thereof) cease to be valid and
binding on or enforceable against any Loan Party intended to be a party thereto,
or the validity or enforceability thereof shall be contested by any party
thereto, or a proceeding shall be commenced by any Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;

(i)      any Security Document, any Mortgage or any other security document,
after delivery thereof pursuant hereto, shall for any reason (except as a result
of an action or failure to act on the part of any Agent within its reasonable
control after having been provided with the information required by the Loan
Documents) fail or cease to create a valid and perfected and, except to the
extent permitted by the terms hereof or thereof, first priority Lien in favor of
the Collateral Agent for the benefit of the Agents and the Lenders on any
Collateral with a value in excess of $750,000 that is purported to be covered
thereby; 

(j)      one or more judgments, orders or awards (or any settlement of any
litigation or other proceeding that, if breached, could result in a judgment,
order or award) for the payment of money exceeding $1,000,000 in the aggregate
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has been notified and
has not denied coverage) shall be rendered against any Loan Party and remain
unsatisfied and (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgment, order, award or settlement or (ii) there shall
be a period of 10 consecutive days after entry thereof during which (A) a stay
of enforcement thereof is not in effect or (B) the same is not vacated,
discharged, stayed or bonded pending appeal;

(k)      any Loan Party is enjoined, restrained or in any way prevented by the
order of any court or any Governmental Authority from conducting, or otherwise
ceases to conduct for any reason whatsoever, all or any material part of its
business for more than 15 days;





114

 

--------------------------------------------------------------------------------

 



(l)      (x) if in any twelve month period (each, a "Test Period") there is a
loss or termination of, or failure to renew, one or more contracts (excluding,
in any event, the impact of non-renewal of the Target Agreement as previously
disclosed to the Administrative Agent prior to the Effective Date) that in the
aggregate represent $5,000,000 per annum or more in revenue of the Parent and
its Subsidiaries (the "Projected Lost Revenue"), then at the end of the six
month period immediately following a Test Period (the "Reference Period"), the
Parent shall calculate the difference between (A) the revenue of the Parent and
its Subsidiaries for the twelve month period most recently concluded at the end
of the Reference Period (the "Initial Revenue Period"), but excluding in such
calculation revenue received from such agreements, contracts or arrangements
that were lost, terminated or failed to be renewed during the relevant Test
Period and (B) the revenue of the Parent and its Subsidiaries for the twelve
month period most recently concluded immediately prior to the Initial Revenue
Period (such difference between (A) and (B), the "Revenue Comparison Amount",
which such amount shall not in any case be deemed to be less than zero), and (y)
the amount that is the difference between (1) the Projected Lost Revenue minus
(2) the Revenue Comparison Amount is greater than $5,000,000, unless the Parent
and its Subsidiaries shall have entered into one or more new, modified or
reinstated license agreements or other contracts or contractual arrangements
(whether through the entry into new contracts or agreements, modifications of
existing contracts or agreements or the reinstatement of previously expired or
terminated contracts or agreements), that provide for, in the aggregate, future
additional revenue per annum (in excess of the revenue received from such
agreements, contracts or arrangements during the Initial Revenue Period) equal
to or in excess of the Projected Lost Revenue;

(m)     the indictment of any Loan Party under any criminal statute, or
commencement of criminal or civil proceedings against any Loan Party, pursuant
to which statute or proceedings the penalties or remedies sought or available
include forfeiture to any Governmental Authority of any material portion of the
property of any Loan Party;

(n)      any Loan Party or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, any Loan Party or any of its ERISA
Affiliates incurs a withdrawal liability in an annual amount exceeding $750,000;
or a Multiemployer Plan enters reorganization status under Section 4241 of
ERISA, and, as a result thereof any Loan Party's or any of its ERISA Affiliates'
annual contribution requirements with respect to such Multiemployer Plan
increases in an annual amount exceeding $750,000;

(o)      any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Loan
Party by any Agent, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan's vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $750,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount); or

(p)      a Change of Control shall have occurred,





115

 

--------------------------------------------------------------------------------

 



then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Administrative Borrower, (i) terminate
or reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans then
outstanding to be accelerated and due and payable, whereupon all or such portion
of the aggregate principal of all Loans, all accrued and unpaid interest
thereon, all fees and all other amounts payable under this Agreement and the
other Loan Documents shall become due and payable immediately, together with the
payment of the Applicable Premium with respect to the Commitments so terminated
and the Loans so repaid, without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by each Loan Party and
(iii) exercise any and all of its other rights and remedies under applicable
law, hereunder and under the other Loan Documents; provided,  however, that upon
the occurrence of any Event of Default described in subsection (f) or (g) of
this Section 9.01 with respect to any Loan Party, without any notice to any Loan
Party or any other Person or any act by any Agent or any Lender, all Commitments
shall automatically terminate and all Loans then outstanding, together with all
accrued and unpaid interest thereon, all fees and all other amounts due under
this Agreement and the other Loan Documents, including, without limitation, the
Applicable Premium, shall be accelerated and become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party.

ARTICLE X

AGENTS

Section 10.01      Appointment.  Each Lender (and each subsequent maker of any
Loan by its making thereof) hereby irrevocably appoints, authorizes and empowers
the Administrative Agent and the Collateral Agent to perform the duties of each
such Agent as set forth in this Agreement and the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto,
including:  (i) to receive on behalf of each Lender any payment of principal of
or interest on the Loans outstanding hereunder and all other amounts accrued
hereunder for the account of the Lenders and paid to such Agent, and, subject to
Section 2.02 of this Agreement, to distribute promptly to each Lender its Pro
Rata Share of all payments so received; (ii) to distribute to each Lender copies
of all material notices and agreements received by such Agent and not required
to be delivered to each Lender pursuant to the terms of this Agreement, provided
that the Agents shall not have any liability to the Lenders for any Agent's
inadvertent failure to distribute any such notices or agreements to the Lenders;
(iii) to maintain, in accordance with its customary business practices, ledgers
and records reflecting the status of the Obligations, the Loans, and related
matters and to maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Collateral and related matters;
(iv) to execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Loans and Collateral Agent Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document; (vi) to perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to the Loan Parties, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such





116

 

--------------------------------------------------------------------------------

 



Agent by the terms of this Agreement or any other Loan Document; (vii)  to incur
and pay such fees necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to this Agreement or any other Loan
Document; (viii) subject to Section 10.03, to take such action as such Agent
deems appropriate on its behalf to administer the Loans and the Loan Documents
and to exercise such other powers delegated to such Agent by the terms hereof or
the other Loan Documents (including, without limitation, the power to give or to
refuse to give notices, waivers, consents, approvals and instructions and the
power to make or to refuse to make determinations and calculations); and (ix) to
act with respect to all Collateral under the Loan Documents, including for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations.  As to any
matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Loans), the Agents shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), and such
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents) shall be binding upon all Lenders and all makers of Loans; provided,
 however, the Agents shall not be required to take any action which, in the
reasonable opinion of any Agent, exposes such Agent to liability or which is
contrary to this Agreement or any other Loan Document or applicable law.





117

 

--------------------------------------------------------------------------------

 



Section 10.02      Nature of Duties; Delegation.  (a) The Agents shall have no
duties or responsibilities except those expressly set forth in this Agreement or
in the other Loan Documents.  The duties of the Agents shall be mechanical and
administrative in nature.  The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any
Lender.  Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon the Agents any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein.  Each Lender shall make its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Loans hereunder
and shall make its own appraisal of the creditworthiness of the Loan Parties and
the value of the Collateral, and the Agents shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the initial Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender, each Agent
shall provide to such Lender any documents or reports delivered to such Agent by
the Loan Parties pursuant to the terms of this Agreement or any other Loan
Document.  If any Agent seeks the consent or approval of the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) to the taking or refraining
from taking any action hereunder, such Agent shall send notice thereof to each
Lender.  Each Agent shall promptly notify each Lender any time that the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) have instructed such Agent
to act or refrain from acting pursuant hereto.

(b)      Each Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Lender).  Any such Person shall benefit from this Article X to
the extent provided by the applicable Agent.

Section 10.03      Rights, Exculpation, Etc.    The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Without limiting the generality of the foregoing, the
Agents (i) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07 hereof, signed by such payee and in form reasonably
satisfactory to the Collateral Agent; (ii) may consult with legal counsel
(including, without limitation, counsel to any Agent or counsel to the Loan
Parties), independent public accountants, and other experts selected by any of
them and shall not be liable for any action taken or omitted to be taken in good
faith by any of them in accordance with the advice of such counsel or experts;
(iii) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, certificates, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Person, the existence
or possible existence of any Default or Event of Default, or to





118

 

--------------------------------------------------------------------------------

 



inspect the Collateral or other property (including, without limitation, the
books and records) of any Person; (v) shall not be responsible to any Lender for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or the other Loan Documents or any other instrument
or document furnished pursuant hereto or thereto; and (vi) shall not be deemed
to have made any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent's Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the
Collateral.  The Agents shall not be liable for any apportionment or
distribution of payments made in good faith pursuant to Section 4.03, and if any
such apportionment or distribution is subsequently determined to have been made
in error, and the sole recourse of any Lender to whom payment was due but not
made shall be to recover from other Lenders any payment in excess of the amount
which they are determined to be entitled.  The Agents may at any time request
instructions from the Lenders with respect to any actions or approvals which by
the terms of this Agreement or of any of the other Loan Documents the Agents are
permitted or required to take or to grant, and if such instructions are promptly
requested, the Agents shall be absolutely entitled to refrain from taking any
action or to withhold any approval under any of the Loan Documents until they
shall have received such instructions from the Required Lenders.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents).

Section 10.04      Reliance.  Each Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Loan Documents and its
duties hereunder or thereunder, upon advice of counsel selected by it.

Section 10.05      Indemnification.  To the extent that any Agent is not
reimbursed and indemnified by any Loan Party, and whether or not such Agent has
made demand on any Loan Party for the same, the Lenders will, within five days
of written demand by such Agent, reimburse such Agent for and indemnify such
Agent from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, client charges and expenses of counsel or any other advisor to such
Agent), advances or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Agent in any way relating to
or arising out of this Agreement or any of the other Loan Documents or any
action taken or omitted by such Agent under this Agreement or any of the other
Loan Documents, in proportion to each Lender's Pro Rata Share, including,
without limitation, advances and disbursements made pursuant to Section 10.08;
provided,  however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements for which there has been a final
non-appealable judicial determination by a court of competent jurisdiction that
such liability resulted from such Agent's gross negligence or willful
misconduct.  The obligations of the Lenders under this Section 10.05 shall
survive the payment in full of the Loans and the termination of this Agreement.





119

 

--------------------------------------------------------------------------------

 



Section 10.06      Agents Individually.  With respect to its Pro Rata Share of
the Total Commitment hereunder and the Loans made by it, each Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan.  The terms "Lenders" or "Required Lenders" or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders.  Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

Section 10.07      Successor Agent.  (a)  Any Agent may at any time give at
least 30 days prior written notice of its resignation to the Lenders and the
Administrative Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Administrative
Borrower, to appoint a successor Agent.  If no such successor Agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the "Resignation Effective Date"), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders appoint a successor Agent with, so
long as no Event of Default has occurred and is continuing, the consent of the
Administrative Borrower (such consent not to be unreasonably withheld, delayed
or conditioned).  Whether or not a successor Agent has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)      With effect from the Resignation Effective Date, (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (other than its obligations under Section 12.19 hereof and
except that in the case of any Collateral held by such Agent on behalf of the
Lenders under any of the Loan Documents, the retiring Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (ii) all payments, communications and determinations provided to be made by,
to or through such retiring Agent shall instead be made by or to each Lender
directly, until such time, if any, as a successor Agent shall have been
appointed as provided for above.  Upon the acceptance of a successor's Agent's
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (other than its
obligations under Section 12.19 hereof).  After the retiring Agent's resignation
hereunder and under the other Loan Documents, the provisions of this Article,
Section 12.04 and Section 12.15 shall continue in effect for the benefit of such
retiring Agent in respect of any actions taken or omitted to be taken by it
while the retiring Agent was acting as Agent.

Section 10.08      Collateral Matters.

(a)      The Collateral Agent may from time to time make such disbursements and
advances ("Collateral Agent Advances") which the Collateral Agent, in its
reasonable discretion, deems necessary or desirable to preserve, protect,
prepare for sale or lease or dispose of the Collateral or any portion thereof,
to enhance the likelihood or maximize the amount of repayment by the Borrowers
of the Loans and other Obligations or to pay any other amount





120

 

--------------------------------------------------------------------------------

 



chargeable to the Borrowers pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 12.04.  The
Collateral Agent Advances shall be repayable on demand and be secured by the
Collateral and shall bear interest at a rate per annum equal to the rate then
applicable to Revolving Loans that are Reference Rate Loans.  The Collateral
Agent Advances shall constitute Obligations hereunder which may be charged to
the Loan Account in accordance with Section 4.01.  The Collateral Agent shall
notify each Lender and the Administrative Borrower in writing of each such
Collateral Agent Advance, which notice shall include a description of the
purpose of such Collateral Agent Advance.  Without limitation to its obligations
pursuant to Section 10.05, each Lender agrees that it shall make available to
the Collateral Agent, upon the Collateral Agent's demand, in Dollars in
immediately available funds, the amount equal to such Lender's Pro Rata Share of
each such Collateral Agent Advance.  If such funds are not made available to the
Collateral Agent by such Lender, the Collateral Agent shall be entitled to
recover such funds on demand from such Lender, together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to the Collateral Agent, at the Federal Funds Rate for three Business Days
and thereafter at the Reference Rate.

(b)      The Lenders hereby irrevocably authorize the Collateral Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon termination of the Total Commitment
and payment and satisfaction of all Loans and all other Obligations (other than
Contingent Indemnity Obligations) in accordance with the terms hereof; or
constituting property being sold or disposed of in the ordinary course of any
Loan Party's business or otherwise in compliance with the terms of this
Agreement and the other Loan Documents; or constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Lenders in
accordance with Section 12.02.  Upon request by the Collateral Agent at any
time, the Lenders will confirm in writing the Collateral Agent's authority to
release particular types or items of Collateral pursuant to this Section
10.08(b).

(c)      Without in any manner limiting the Collateral Agent's authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b).  Upon receipt by the
Collateral Agent of confirmation from the Lenders of its authority to release
any particular item or types of Collateral, and upon prior written request by
any Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized
by the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided,  however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent's reasonable opinion, would expose the Collateral
Agent to liability or create any obligations or entail any consequence other
than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Lien upon (or obligations of any Loan Party in respect of) all interests in
the Collateral retained by any Loan Party.

(d)      Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender





121

 

--------------------------------------------------------------------------------

 



shall have any right individually to realize upon any of the Collateral under
any Loan Document or to enforce any Guaranty, it being understood and agreed
that all powers, rights and remedies under the Loan Documents may be exercised
solely by the Collateral Agent for the benefit of the Lenders in accordance with
the terms thereof, (ii) in the event of a foreclosure by the Collateral Agent on
any of the Collateral pursuant to a public or private sale, the Administrative
Agent, the Collateral Agent or any Lender may be the purchaser of any or all of
such Collateral at any such sale and (iii) the Collateral Agent, as agent for
and representative of the Agents and the Lenders (but not any other Agent or any
Lender or Lenders in its or their respective individual capacities unless the
Required Lenders shall otherwise agree in writing) shall be entitled (either
directly or through one or more acquisition vehicles) for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral to be sold (A) at any public or private sale, (B) at any sale
conducted by the Collateral Agent under the provisions of the Uniform Commercial
Code (including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial
Code), (C) at any sale or foreclosure conducted by the Collateral Agent (whether
by judicial action or otherwise) in accordance with applicable law or (D) any
sale conducted pursuant to the provisions of any Debtor Relief Law (including
Section 363 of the Bankruptcy Code), to use and apply all or any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale.

(e)      The Collateral Agent shall have no obligation whatsoever to any Lender
to assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent's own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.

Section 10.09      Agency for Perfection.  Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party.  Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent's request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent's instructions.  In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the





122

 

--------------------------------------------------------------------------------

 



Loan Documents.  Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

Section 10.10      No Reliance on any Agent's Customer Identification Program.  
 Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced ("CIP Regulations"), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby:  (1)
any identity verification procedures, (2) any recordkeeping, (3) comparisons
with government lists, (4) customer notices or (5) other procedures required
under the CIP Regulations or other regulations issued under the USA PATRIOT
Act.  Each Lender, Affiliate, participant or assignee subject to Section 326 of
the USA PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.

Section 10.11      No Third Party Beneficiaries.  Other than Sections 10.07 and
10.08, the provisions of this Article are solely for the benefit of the Secured
Parties, and no Loan Party shall have rights as a third-party beneficiary of any
of such provisions.

Section 10.12      No Fiduciary Relationship.  It is understood and agreed that
the use of the term "agent" herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

Section 10.13      Reports; Confidentiality; Disclaimers.  By becoming a party
to this Agreement, each Lender:

(a)      is deemed to have requested that each Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report with respect to the Parent or any of its Subsidiaries (each, a "Report")
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,

(b)      expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,

(c)      expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that any Agent or other party performing
any audit or examination will inspect only specific information regarding the
Parent and its Subsidiaries and will rely significantly upon the Parent's and
its Subsidiaries' books and records, as well as on representations of their
personnel,





123

 

--------------------------------------------------------------------------------

 



(d)      agrees to keep all Reports and other material, non-public information
regarding the Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.19, and

(e)      without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of the Borrowers, and (ii) to pay and protect, and indemnify, defend and
hold any Agent and any other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys' fees and costs) incurred by any such Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

Section 10.14      Collateral Custodian (a)      .  Upon the occurrence and
during the continuance of any Default or Event of Default, the Collateral Agent
or its designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents' and the Lenders' interests.  Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral.  All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrowers and charged to the Loan Account.

Section 10.15      Collateral Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Collateral Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether any Agent
shall have made any demand on the Borrowers) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

(a)      to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) allowed in such
judicial proceeding; and

(b)      to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;and any custodian,
receiver, examiner, assignee, trustee, liquidator, sequestrator or other similar
official in any such judicial proceeding is hereby authorized by each Secured
Party to make such





124

 

--------------------------------------------------------------------------------

 



payments to the Collateral Agent and, in the event that the Collateral Agent
shall consent to the making of such payments directly to the Secured Parties, to
pay to the Collateral Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Collateral Agent and its agents and
counsel, and any other amounts due the Collateral Agent hereunder and under the
other Loan Documents.

ARTICLE XI

GUARANTY

Section 11.01      Guaranty.  Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of (A) in the case of
each Guarantor that is a U.S. Loan Party, all Obligations and (B) in the case of
each Guarantor that is a Foreign Loan Party, the Foreign Obligations now or
hereafter existing under any Loan Document, whether for principal, interest
(including, without limitation, all interest that accrues after the commencement
of any Insolvency Proceeding of any Borrower, whether or not a claim for
post-filing interest is allowed in such Insolvency Proceeding), fees,
commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrowers, being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this Article XI.  Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower.  In no event shall the obligation
of any Guarantor hereunder exceed the maximum amount such Guarantor could
guarantee under any Debtor Relief Law.

Section 11.02      Guaranty Absolute.  Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations for which it is responsible pursuant
to Section 11.01 will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Secured
Parties with respect thereto.  Each Guarantor agrees that this Article XI
constitutes a guaranty of payment when due and not of collection and waives any
right to require that any resort be made by any Agent or any Lender to any
Collateral.  The obligations of each Guarantor under this Article XI are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Loan Party or whether
any Loan Party is joined in any such action or actions.  The liability of each
Guarantor under this Article XI shall be, until the Termination Date,
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:

(a)      any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;





125

 

--------------------------------------------------------------------------------

 



(b)      any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

(c)      any taking, exchange, release or non-perfection of any Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Guaranteed Obligations;

(d)      the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;

(e)      any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or

(f)      any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

Section 11.03      Waiver.  Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this Article XI and any requirement that the
Secured Parties exhaust any right or take any action against any Loan Party or
any other Person or any Collateral, (iii) any right to compel or direct any
Secured Party to seek payment or recovery of any amounts owed under this Article
XI from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party, any other Person or any Collateral, (iv)
any requirement that any Secured Party protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any Loan Party, any other Person or any Collateral,
and (v) any other defense available to any Guarantor.  Each Guarantor agrees
that the Secured Parties shall have no obligation to marshal any assets in favor
of any Guarantor or against, or in payment of, any or all of the
Obligations.  Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 11.03 is knowingly made in contemplation of
such benefits.  Each Guarantor hereby waives any right to revoke this Article
XI, and acknowledges that this Article XI is continuing in nature and applies to
all Guaranteed Obligations, whether existing now or in the future.

Section 11.04      Continuing Guaranty; Assignments.  This Article XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash





126

 

--------------------------------------------------------------------------------

 



payment in full of the Guaranteed Obligations (other than Contingent Indemnity
Obligations) and all other amounts payable under this Article XI and the Final
Maturity Date, (b) be binding upon each Guarantor, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Secured Parties and
their successors, pledgees, transferees and assigns.  Without limiting the
generality of the foregoing clause (c), any Lender may pledge, assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or any portion of its Commitments
and Loans owing to it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted such
Lender herein or otherwise, in each case as provided in Section 12.07.

Section 11.05      Subrogation.  No Guarantor will exercise any rights that it
may now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this Article XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Secured Parties against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than Contingent Indemnity Obligations) and all
other amounts payable under this Article XI shall have been paid in full in cash
and the Final Maturity Date shall have occurred.  If any amount shall be paid to
any Guarantor in violation of the immediately preceding sentence at any time
prior to the later of the payment in full in cash of the Guaranteed Obligations
(other than Contingent Indemnity Obligations) and all other amounts payable
under this Article XI and the Final Maturity Date, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Article XI, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Article XI thereafter
arising.  If (i) any Guarantor shall make payment to the Secured Parties of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Article XI shall be paid in
full in cash and (iii) the Final Maturity Date shall have occurred, the Secured
Parties will, at such Guarantor's request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

Section 11.06      Contribution.  All Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made on any
date by a Guarantor under this Guaranty such that its Aggregate Payments exceeds
its Fair Share as of such date, such Guarantor shall be entitled to a
contribution from each of the other Guarantors in an amount sufficient to cause
each Guarantor's Aggregate Payments to equal its Fair Share as of such date. 
"Fair Share" means, with respect to any Guarantor as of any date of
determination, an amount equal to (a) the ratio of (i) the Fair Share
Contribution Amount with respect to such Guarantor, to (ii) the aggregate of the
Fair Share Contribution Amounts with respect to all





127

 

--------------------------------------------------------------------------------

 



Guarantors multiplied by, (b) the aggregate amount paid or distributed on or
before such date by all Guarantors under this Guaranty in respect of the
obligations Guaranteed.  "Fair Share Contribution Amount" means, with respect to
any Guarantor as of any date of determination, the maximum aggregate amount of
the obligations of such Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the "Fair Share Contribution Amount" with respect to any Guarantor
for purposes of this Section 11.06, any assets or liabilities of such Guarantor
arising by virtue of any rights to subrogation, reimbursement or indemnification
or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Guarantor.  "Aggregate Payments"
means, with respect to any Guarantor as of any date of determination, an amount
equal to (A) the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 11.06), minus (B) the aggregate
amount of all payments received on or before such date by such Guarantor from
the other Guarantors as contributions under this Section 11.06.  The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Guarantor.  The
allocation among Guarantors of their obligations as set forth in this Section
11.06 shall not be construed in any way to limit the liability of any Guarantor
hereunder.  Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 11.06.

ARTICLE XII

MISCELLANEOUS

Section 12.01      Notices, Etc.

(a)      Notices Generally.  All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand, sent by registered
or certified mail (postage prepaid, return receipt requested), overnight
courier, telecopier or, subject to clause (b) below, by electronic
communication.  In the case of notices or other communications to any Loan
Party, Administrative Agent or the Collateral Agent, as the case may be, they
shall be sent to the respective address set forth below (or, as to each party,
at such other address as shall be designated by such party in a written notice
to the other parties complying as to delivery with the terms of this Section
12.01):

Cherokee Inc.
5990 Sepulveda Boulevard

Sherman Oaks, CA 91411
Attention:  Chief Financial Officer
Telephone:  (818) 909-9868

Email: jasonb@cherokeeglobalbrands.com

with a copy to:

Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105
Attention: Dario D. Avram
Telephone:  (415) 268-7479



128

 

--------------------------------------------------------------------------------

 



Email: DarioAvram@mofo.com

if to the Administrative Agent or the Collateral Agent, to it at the following
addresses:

Cerberus Business Finance LLC
875 Third Avenue
New York, New York  10022
Attention: Mr. Daniel Wolf
Telephone:  (212) 891-2121
Telecopier:  (212) 891-1541
Email:  dwolf@cerberuscapital.com

Cerberus California, LLC
11812 San Vicente Blvd, Suite 300
Los Angeles, CA 90049
Attention: Mr. Joseph Spano
Telephone:  (424) 832-5622
Email:  jspano@cerberuscalifornia.com

in each case, with a copy to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention:  Frederic L. Ragucci
Telephone:  212-756-2000
Telecopier:  212-593-5955
Email:  frederic.ragucci@srz.com

All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (i) notices
sent by overnight courier service shall be deemed to have been given when
received, (ii) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (iii) notices by electronic communication shall be deemed
to have been given as set forth in clause (b)(ii) below, provided,  further that
notices to any Agent pursuant to Article II shall not be effective until
received by such Agent.

(b)      Electronic Communications.

(i)      Each Agent and the Administrative Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic





129

 

--------------------------------------------------------------------------------

 



communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agents that it is incapable of receiving notices under such Article
by electronic communication.

(ii)     Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.

Section 12.02      Amendments, Etc.  (a) No amendment or waiver of any provision
of this Agreement or any other Loan Document (excluding the Fee Letter), and no
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed (x) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Agents and the
Lenders or extending an existing Lien over additional property, by the Agents
and the Borrowers (or by the Administrative Borrower on behalf of the
Borrowers), (y) in the case of any other waiver or consent, by the Required
Lenders (or by the Collateral Agent with the consent of the Required Lenders)
and (z) in the case of any other amendment, by the Required Lenders (or by the
Collateral Agent with the consent of the Required Lenders) and the Borrowers (or
by the Administrative Borrower on behalf of the Borrowers), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided,  however, that no amendment, waiver or
consent shall:

(i)      increase the Commitment of any Lender, reduce the principal of, or
interest on, the Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Loans payable
to any Lender, in each case, without the written consent of such Lender;

(ii)     increase the Total Commitment without the written consent of each
Lender;

(iii)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;





130

 

--------------------------------------------------------------------------------

 



(iv)     amend the definition of "Required Lenders" or "Pro Rata Share" without
the written consent of each Lender;

(v)      release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Collateral Agent for the benefit of the Agents
and the Lenders, or release any Borrower or any Guarantor (except in connection
with a Disposition of the Equity Interests thereof permitted by Section
7.02(c)(ii)), in each case, without the written consent of each Lender; or

(vi)     amend, modify or waive Section 4.02, Section 4.03 or this Section 12.02
of this Agreement without the written consent of each Lender.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, or any
of their respective Affiliates to purchase Loans on a non-pro rata basis, become
an eligible assignee pursuant to Section 12.07 and/or make offers to make
optional prepayments on a non-pro rata basis shall require the prior written
consent of the Required Lenders rather than the prior written consent of each
Lender directly affected thereby and (C) the consent of the Borrowers shall not
be required to change any order of priority set forth in Section 2.05(d) and
Section 4.03.    Notwithstanding anything to the contrary herein, no Defaulting
Lender, Loan Party, equity holder of the Parent or any of their respective
Affiliates that is a Lender shall have any right to approve or disapprove any
amendment, waiver or consent under the Loan Documents and any Loans held by such
Person for purposes hereof shall be automatically deemed to be voted pro rata
according to the Loans of all other Lenders in the aggregate (other than such
Defaulting Lender, Loan Party, equity holder of the Parent or Affiliate).

(b)      If any action to be taken by the Lenders hereunder requires the
consent, authorization, or agreement of all of the Lenders or any Lender
affected thereby, and a Lender (the "Holdout Lender") fails to give its consent,
authorization, or agreement, then the Collateral Agent, upon at least 5 Business
Days prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute lenders (each, a "Replacement
Lender"), and the Holdout Lender shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.  Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations without any premium or penalty
of any kind whatsoever.  If the Holdout Lender shall refuse or fail to execute
and deliver any such Assignment and Acceptance prior to the effective date of
such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 12.07.  Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender





131

 

--------------------------------------------------------------------------------

 



hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of Loans.

Section 12.03      No Waiver; Remedies, Etc.  No failure on the part of any
Agent or any Lender to exercise, and no delay in exercising, any right hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Agents and the Lenders provided herein and in the
other Loan Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law.  The rights of the Agents and the
Lenders under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

Section 12.04      Expenses; Taxes; Attorneys' Fees.  The Borrowers agree to
pay, without duplication, (1) on the Effective Date and (2) after the Effective
Date, within 3 Business Days after receipt of an invoice that sets forth such
costs and expenses in reasonable detail, all reasonable and documented
out-of-pocket  all costs and expenses incurred by or on behalf of each Agent
(and, in the case of clauses (b) through (n) below, each Lender), regardless of
whether the transactions contemplated hereby are consummated, including, without
limitation, reasonable and documented fees, out-of-pocket costs, client charges
and expenses of counsel for each Agent (and, in the case of clauses (b) through
(n) below, each Lender) (but limited in each case of this Section 12.04, for the
Agents and the Lenders taken as a whole, to (x) one primary counsel for each
Agent and one primary counsel for the Lenders (taken as a whole), (y) one
regulatory counsel and (z) one local counsel in each relevant jurisdiction or a
single special counsel acting in multiple jurisdictions, in each case unless a
conflict arises, in which case the reasonable and documented fees and
out-of-pocket expenses of one conflicts counsel shall also be reimbursed by the
Borrowers, and for the Agents and the Lenders taken as a whole, to all other
types of professionals or advisors other than counsel (such as financial
advisors, investment bankers, accountants, etc.) to one firm of each such type
of advisors to the Agents and the Lenders, taken as a whole), accounting, due
diligence, periodic field audits, physical counts, valuations, investigations,
searches and filings, monitoring of assets, appraisals of Collateral, the rating
of the Loans, reasonable title searches and reviewing environmental assessments,
miscellaneous disbursements, examination, travel, lodging and meals, arising
from or relating to (but subject to any limitations set forth in Section
2.06(d)):  (a) the negotiation, preparation, execution, delivery, performance
and administration of this Agreement and the other Loan Documents (including,
without limitation, the preparation of any additional Loan Documents pursuant to
Section 7.01(b) or the review of any of the agreements, instruments and
documents referred to in Section 7.01(f)), (b) any requested amendments, waivers
or consents to this Agreement or the other Loan Documents whether or not such
documents become effective or are given, (c) the enforcement of any rights under
this Agreement and the other Loan Documents and the preservation and protection
of the Agents' or any of the Lenders' rights under this Agreement or the other
Loan Documents, (d) the defense of any claim or action asserted or brought
against any Agent or any Lender by any Person that arises from or relates to
this Agreement, any other Loan Document, the Agents' or the Lenders' claims
against any Loan Party, or any and all matters in connection therewith, (e) the
commencement or defense of, or intervention in, any court proceeding arising
from or related to this Agreement or any other Loan





132

 

--------------------------------------------------------------------------------

 



Document, (f) the filing of any petition, complaint, answer, motion or other
pleading by any Agent or any Lender, or the taking of any action in respect of
the Collateral or other security, in connection with this Agreement or any other
Loan Document, except in each case under clauses (d), (e) and (f), no
reimbursement shall be required to the extent any such costs and expenses are
the result of the gross negligence, willful misconduct of or breach of a funding
obligation under a Loan Document by such Person claiming reimbursement, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, (g) the protection, collection, lease, sale, taking possession of
or liquidation of, any Collateral or other security in accordance with this
Agreement or any other Loan Document, (h) any attempt to enforce any Lien or
security interest in any Collateral or other security in accordance with this
Agreement or any other Loan Document, (i) any attempt to collect from any Loan
Party in accordance with this Agreement or any other Loan Document, (j) all
liabilities and costs arising from or in connection with the past, present or
future operations of any Loan Party involving any damage to real or personal
property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property, (k) any
Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any Facility of any Loan Party, (l)
any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien, (m) the rating of the Loans by one or more rating agencies
in connection with any Lender's Securitization, or (n) the receipt by any Agent
or any Lender of any advice from professionals with respect to any of the
foregoing.  Without limitation of the foregoing or any other provision of any
Loan Document:  (x) the Borrowers agree to pay all stamp, document, transfer,
recording filing or similar fees or Taxes required to be paid under applicable
law in connection with this Agreement or any other Loan Document, and the
Borrowers agree to save each Agent and each Lender harmless from and against any
and all present or future claims, liabilities or losses with respect to or
resulting from any omission by the Borrowers to timely pay any such fees or
Taxes, (y) the Borrowers agree to pay all broker fees that may become due in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, and (z) if the Borrowers fail to perform any covenant or
agreement contained herein or in any other Loan Document, any Agent may itself
perform or cause performance of such covenant or agreement, and the expenses of
such Agent incurred in connection therewith shall be reimbursed on demand by the
Borrowers.  The obligations of the Borrowers under this Section 12.04 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents.

Section 12.05      Right of Set-off.  Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.04 and, pending such
payment, shall be segregated





133

 

--------------------------------------------------------------------------------

 



by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agents and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of set-off.  Each Agent and each Lender agrees to notify
such Loan Party promptly after any such set-off and application made by such
Agent or such Lender or any of their respective Affiliates provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Agents and the Lenders under this Section 12.05
are in addition to the other rights and remedies (including other rights of
set-off) which the Agents and the Lenders may have under this Agreement or any
other Loan Documents of law or otherwise.

Section 12.06      Severability.   Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.07      Assignments and Participations.

(a)      This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided,  however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders' prior written consent shall be null and void.

(b)      Subject to the conditions set forth in clause (c) below, each Lender
may assign to one or more other lenders or other entities all or a portion of
its rights and obligations under this Agreement with respect to:

(i)      all or a portion of its Term Loan Commitment and any Term Loan made by
it with the written consent of the Collateral Agent, and

(ii)     all or a portion of its Revolving Credit Commitment and the Revolving
Loans made by it with the written consent of each Agent;

provided,  however, that no written consent of the Collateral Agent or the
Administrative Agent shall be required if such assignment is in connection with
any merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of such Lender.

(c)      Assignments shall be subject to the following additional conditions:  
 

(i)      each such assignment shall be in an amount which is at least $1,000,000
or a multiple of $1,000,000 in excess thereof (or the remainder of such Lender's
Commitment) (except such minimum amount shall not apply to an assignment by a
Lender to (A) a Lender, an Affiliate of such Lender or a Related Fund of such
Lender or (B) a group of new Lenders, each of whom is an Affiliate or Related
Fund of each other to the extent the





134

 

--------------------------------------------------------------------------------

 



aggregate amount to be assigned to all such new Lenders is at least $1,000,000
or a multiple of $1,000,000 in excess thereof);

(ii)     the parties to each such assignment shall execute and deliver to the
Collateral Agent (and the Administrative Agent, if applicable), for its
acceptance, an Assignment and Acceptance, together with any promissory note
subject to such assignment and such parties shall deliver to the Collateral
Agent, for the benefit of the Collateral Agent, a processing and recordation fee
of $5,000 (except the payment of such fee shall not be required in connection
with an assignment by a Lender to a Lender, an Affiliate of such Lender or a
Related Fund of such Lender);

(iii)    no such assignment shall be made to (A) any Loan Party, equity holder
of the Parent or any of their respective Affiliates or (B) any Defaulting Lender
or any of its Affiliates, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B); and

(iv)     unless an Event of Default shall have occurred and be continuing, the
Administrative Borrower shall have provided its written consent (which shall not
be unreasonably withheld or delayed) to any assignment, provided that such
consent will not be required if (A) the assignment is to an existing Lender or
an Affiliate or Related Fund of an existing Lender or (B) such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of such
Lender.

(d)      Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Collateral Agent (or such shorter period as shall be
agreed to by the Collateral Agent and the parties to such assignment), (A) the
assignee thereunder shall become a "Lender" hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, other than
obligations which survive under Section 12.19, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).    

(e)      By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows:  (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance





135

 

--------------------------------------------------------------------------------

 



or observance by any Loan Party of any of its obligations under this Agreement
or any other Loan Document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement and the other Loan
Documents, together with such other documents and information it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the assigning Lender, any Agent or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents; (v) such assignee appoints and
authorizes the Agents to take such action as agents on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agents by the terms hereof and thereof, together with such
powers as are reasonably incidental hereto and thereto; and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by it as a Lender.

(f)      The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the "Registered Loans") owing to each
Lender from time to time.  The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agents
and the Lenders shall treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(g)      Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Administrative Agent or
the Collateral Agent pursuant to Section 12.07(b) (which consent of the
applicable Agent must be evidenced by such Agent's execution of an acceptance to
such Assignment and Acceptance), the Administrative Agent shall accept such
assignment, record the information contained therein in the Register (as
adjusted to reflect any principal payments on or amounts capitalized and added
to the principal balance of the Loans and/or Commitment reductions made
subsequent to the effective date of the applicable assignment, as confirmed in
writing by the corresponding assignor and assignee in conjunction with delivery
of the assignment to the Administrative Agent) and provide to the Collateral
Agent a copy of the fully executed Assignment and Acceptance.

(h)      A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide).  Any assignment or sale of all or part of such Registered Loan (and
the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new





136

 

--------------------------------------------------------------------------------

 



registered notes in the same aggregate principal amount shall be issued to the
designated assignee(s) or transferee(s).  Prior to the registration of
assignment or sale of any Registered Loan (and the registered note, if any,
evidencing the same), the Agents shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered on the Register as the owner thereof for the purpose of receiving all
payments thereon, notwithstanding notice to the contrary.

(i)      In the event that any Lender sells participations in a Registered Loan,
such Lender shall, acting for this purpose as a non-fiduciary agent on behalf of
the Borrowers, maintain, or cause to be maintained, a register, on which it
enters the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the "Participant Register").  A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so
provide).  Any participation of such Registered Loan (and the registered note,
if any, evidencing the same) may be effected only by the registration of such
participation on the Participant Register.  The Participant Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(j)      Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.09(d).

(k)      Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans made by it); provided, that (i) such
Lender's obligations under this Agreement (including without limitation, its
Commitments hereunder) and the other Loan Documents shall remain unchanged; (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and the Borrowers, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
the other Loan Documents; and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder except (A)
actions directly effecting an extension of the maturity dates or decrease in the
principal amount of the Loans, (B) actions directly effecting an extension of
the due dates or a decrease in the rate of interest payable on the Loans or the
fees payable under this Agreement, or (C) actions directly effecting a release
of all or a substantial portion of the Collateral or any Loan Party (except as
set forth in Section 10.08 of this Agreement or any other Loan Document).  The
Loan Parties agree that each participant shall be entitled to the benefits of
Section 2.09 and Section 2.10 of this Agreement with respect to its
participation in any portion of the Commitments and the Loans as if it was a
Lender.

(l)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or loans made to such Lender pursuant to securitization or similar
credit facility (a "Securitization"); provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or





137

 

--------------------------------------------------------------------------------

 



substitute any such pledgee or assignee for such Lender as a party hereto.  The
Loan Parties shall cooperate with such Lender and its Affiliates to effect the
Securitization including, without limitation, by providing such information as
may be reasonably requested by such Lender in connection with the rating of its
Loans or the Securitization.

Section 12.08      Counterparts.  This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Agreement by telecopier or electronic mail shall be equally
as effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telecopier or electronic mail also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.  The foregoing shall apply to each other Loan Document mutatis
mutandis.

Section 12.09      GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK;  PROVIDED THAT NOTWITHSTANDING THE FOREGOING
AND THE GOVERNING LAW PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
IT IS UNDERSTOOD AND AGREED THAT (A) THE DETERMINATION OF THE ACCURACY OF ANY
SPECIFIED ACQUISITION AGREEMENT REPRESENTATIONS AND WHETHER AS A RESULT OF ANY
INACCURACY THEREOF EITHER THE PARENT OR ANY OF ITS AFFILIATES HAVE THE RIGHT NOT
TO CONSUMMATE THE HI-TEC ACQUISITION OR TO TERMINATE ITS OBLIGATIONS UNDER THE
HI-TEC ACQUISITION AGREEMENT AND (B) THE DETERMINATION OF WHETHER THE HI-TEC
ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE HI-TEC
ACQUISITION AGREEMENT AND, IN ANY CASE, CLAIMS OR DISPUTES ARISING OUT OF ANY
SUCH INTERPRETATION OR DETERMINATION OR ANY ASPECT THEREOF SHALL, IN EACH CASE,
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE NETHERLANDS,
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS.

Section 12.10      CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.

(a)      ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF





138

 

--------------------------------------------------------------------------------

 



THIS AGREEMENT, EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY
ANY MEANS PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION
12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.  THE LOAN
PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE AGENTS AND THE LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN
PARTY IN ANY OTHER JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT
ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

(b)      Each Foreign Loan Party hereby irrevocably appoints the Parent (the
"Process Agent"), with an office on the date hereof as set forth in Section
12.01 as its agent to receive on behalf of each Foreign Loan Party service of
the summons and complaint and any other process which may be served in any
action or proceeding described above.  Such service may be made by mailing or
delivering a copy of such process to each Foreign Loan Party, in care of the
Process Agent at the address specified above for such Process Agent, and such
Foreign Loan Party hereby irrevocably authorizes and directs the Process Agent
to accept such service on its behalf.    Each Foreign Loan Party covenants and
agrees that, for so long as it shall be bound under this Agreement or any other
Loan Document, it shall maintain a duly appointed agent for the service of
summons and other legal process in New York, New York, United States of America,
for the purposes of any legal action, suit or proceeding brought by any party in
respect of this Agreement or such other Loan Document and shall keep the Agents
advised of the identity and location of such agent.  If for any reason there is
no authorized agent for service of process in New York, each Foreign Loan Party
irrevocably consents to the service of process out of the said courts by mailing
copies thereof by registered United States air mail postage prepaid to it at its
address specified in Section 12.01.  Nothing in this Section 12.10 shall affect
the right of any Secured Party to (i) commence legal proceedings or otherwise
sue any Foreign Loan Party in the country in which it is domiciled or in any
other court having jurisdiction over such Foreign





139

 

--------------------------------------------------------------------------------

 



Loan Party or (ii) serve process upon any Foreign Loan Party in any manner
authorized by the laws of any such jurisdiction.

Section 12.11      WAIVER OF JURY TRIAL, ETC.  EACH LOAN PARTY, EACH AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.

Section 12.12      Consent by the Agents and Lenders.  Except as otherwise
expressly set forth herein to the contrary or in any other Loan Document, if the
consent, approval, satisfaction, determination, judgment, acceptance or similar
action (an "Action") of any Agent or any Lender shall be permitted or required
pursuant to any provision hereof or any provision of any other agreement to
which any Loan Party is a party and to which any Agent or any Lender has
succeeded thereto, such Action shall be required to be in writing and may be
withheld or denied by such Agent or such Lender, in its sole discretion, with or
without any reason, and without being subject to question or challenge on the
grounds that such Action was not taken in good faith.

Section 12.13      No Party Deemed Drafter.  Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.

Section 12.14      Reinstatement; Certain Payments.  If any claim is ever made
upon any Secured Party for repayment or recovery of any amount or amounts
received by such Secured Party in payment or on account of any of the
Obligations, such Secured Party shall give prompt notice of such claim to each
other Agent and Lender and the Administrative Borrower, and if such Secured
Party repays all or part of such amount by reason of (i) any judgment, decree or
order of any court or administrative body having jurisdiction over such Secured
Party or any of its property, or (ii) any good faith settlement or compromise of
any such claim effected by such Secured Party with any such claimant, then and
in such event each Loan Party agrees that (A) any such judgment, decree, order,
settlement or compromise shall be binding upon it notwithstanding the
cancellation of any Indebtedness hereunder or under the other Loan Documents or
the termination of this Agreement or the other Loan Documents, and (B) it shall
be and remain liable to such Secured Party hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by such Secured Party.





140

 

--------------------------------------------------------------------------------

 



Section 12.15      Indemnification; Limitation of Liability for Certain Damages.
   

(a)      In addition to each Loan Party's other Obligations under this
Agreement, each U.S. Loan Party agrees (with respect to all Obligations) and
each Foreign Loan Party agrees (with respect to the Foreign Obligations) to,
jointly and severally, defend, protect, indemnify and hold harmless each Secured
Party and all of their respective Affiliates, officers, directors, employees,
attorneys, consultants and agents (collectively called the "Indemnitees") from
and against any and all losses, damages, liabilities, obligations, penalties,
fees, reasonable out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys' fees, costs and expenses) incurred by such
Indemnitees, whether prior to or from and after the Effective Date, whether
direct, indirect or consequential, as a result of or arising from or relating to
or in connection with any of the following:  (i) the negotiation, preparation,
execution or performance or enforcement of this Agreement, any other Loan
Document or of any other document executed in connection with the transactions
contemplated by this Agreement, (ii) any Agent's or any Lender's furnishing of
funds to the Borrowers under this Agreement or the other Loan Documents,
including, without limitation, the management of any such Loans or the
Borrowers' use of the proceeds thereof, (iii) the Agents and the Lenders relying
on any instructions of the Administrative Borrower or the handling of the Loan
Account and Collateral of the Borrowers as herein provided, (iv) any matter
relating to the financing transactions contemplated by this Agreement or the
other Loan Documents or by any document executed in connection with the
transactions contemplated by this Agreement or the other Loan Documents, or
(v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (collectively,
the "Indemnified Matters"); provided,  however, that the U.S. Loan Parties and
the Foreign Loan Parties, as applicable, shall not have any obligation to any
Indemnitee under this subsection (a) for any Indemnified Matter caused by the
gross negligence or willful misconduct of such Indemnitee, as determined by a
final non-appealable judgment of a court of competent jurisdiction.

(b)      The indemnification for all of the foregoing losses, damages, fees,
costs and expenses of the Indemnitees set forth in this Section 12.15 are
chargeable against the Loan Account to the extent not paid by a Loan Party
within 5 Business Days following presentation in writing of a request for the
payment and a reasonably detailed invoice of all amounts claimed.  To the extent
that the undertaking to indemnify, pay and hold harmless set forth in this
Section 12.15 may be unenforceable because it is violative of any law or public
policy, each Loan Party shall, jointly and severally, contribute the maximum
portion which it is permitted to pay and satisfy under applicable law, to the
payment and satisfaction of all Indemnified Matters incurred by the Indemnitees.

(c)      No Loan Party shall assert, and each Loan Party hereby waives, any
claim against the Indemnitees, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Loan Party hereby waives,





141

 

--------------------------------------------------------------------------------

 



releases and agrees not to sue upon any such claim or seek any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.

(d)      The indemnities and waivers set forth in this Section 12.15 shall
survive the Termination Date.

Section 12.16      Records.  The unpaid principal of and interest on the Loans,
the interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, shall at all times be ascertained from
the records of the Agents, which shall be conclusive and binding absent manifest
error.

Section 12.17      Binding Effect.  This Agreement shall become effective when
it shall have been executed by each Loan Party, each Agent and each Lender and
when the conditions precedent set forth in Section 5.01 hereof have been
satisfied or waived in writing by the Agents, and thereafter shall be binding
upon and inure to the benefit of each Loan Party, each Agent and each Lender,
and their respective successors and assigns, except that the Loan Parties shall
not have the right to assign their rights hereunder or any interest herein
without the prior written consent of each Agent and each Lender, and any
assignment by any Lender shall be governed by Section 12.07 hereof.

Section 12.18      Highest Lawful Rate.  It is the intention of the parties
hereto that each Agent and each Lender shall conform strictly to usury laws
applicable to it.  Accordingly, if the transactions contemplated hereby or by
any other Loan Document would be usurious as to any Agent or any Lender under
laws applicable to it (including the laws of the United States of America and
the State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Agent or such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in this Agreement or any other Loan Document or any agreement entered into in
connection with or as security for the Obligations, it is agreed as
follows:  (i) the aggregate of all consideration which constitutes interest
under law applicable to any Agent or any Lender that is contracted for, taken,
reserved, charged or received by such Agent or such Lender under this Agreement
or any other Loan Document or agreements or otherwise in connection with the
Obligations shall under no circumstances exceed the maximum amount allowed by
such applicable law, any excess shall be canceled automatically and if
theretofore paid shall be credited by such Agent or such Lender on the principal
amount of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Agent or such Lender, as applicable, to the Borrowers); and (ii) in the event
that the maturity of the Obligations is accelerated by reason of any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Agent or any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall, subject to the last sentence
of this Section 12.18, be canceled automatically by such Agent or such Lender,
as applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Agent or such Lender, as applicable,
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by such Agent or





142

 

--------------------------------------------------------------------------------

 



such Lender to the Borrowers).  All sums paid or agreed to be paid to any Agent
or any Lender for the use, forbearance or detention of sums due hereunder shall,
to the extent permitted by law applicable to such Agent or such Lender, be
amortized, prorated, allocated and spread throughout the full term of the Loans
until payment in full so that the rate or amount of interest on account of any
Loans hereunder does not exceed the maximum amount allowed by such applicable
law.  If at any time and from time to time (x) the amount of interest payable to
any Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 12.18 and
(y) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Agent or such Lender would be less than the
amount of interest payable to such Agent or such Lender computed at the Highest
Lawful Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 12.18.

For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America and the laws of the
Netherlands.

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

Section 12.19      Confidentiality.  Each Agent and each Lender agrees (on
behalf of itself and each of its affiliates, directors, officers, employees and
representatives) to keep confidential, in accordance with its customary
procedures for handling confidential information of this nature and in
accordance with safe and sound practices of comparable commercial finance
companies, any non-public information supplied to it by the Loan Parties
pursuant to this Agreement or the other Loan Documents which is identified in
writing by the Loan Parties as being confidential at the time the same is
delivered to such Person (and which at the time is not, and does not thereafter
become, publicly available or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information), provided that nothing herein shall limit the
disclosure by any Agent or any Lender of any such information (i) to its
Affiliates and to its and its Affiliates' respective equityholders (including,
without limitation, partners), directors, officers, employees, agents, trustees,
counsel, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19); (ii) to any other party hereto; (iii) to any assignee
or participant (or prospective assignee or participant) or any party to a
Securitization so long as such assignee or participant (or prospective assignee
or participant) or party to a Securitization first agrees, in writing, to be
bound by confidentiality provisions similar in substance to this Section 12.19;
(iv) to the extent required by any Requirement of Law or judicial process or as
otherwise requested by any Governmental Authority having jurisdiction





143

 

--------------------------------------------------------------------------------

 



over such Person (including any self-regulatory authority, such as the National
Association of Insurance Commissioners or any similar organization, any
examiner, auditor or accountant or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify Loan Parties provided, unless specifically prohibited by applicable
law or court order, each Agent and each Lender shall make reasonable efforts to
notify the Borrower of any request by any Governmental Authority or
representative thereof; (v) in connection with any litigation to which any Agent
or any Lender is a party that arises from or relates to being a party to this
Agreement or any other Loan Document; (vi) as is reasonably necessary in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; or (vii)
with the consent of the Administrative Borrower.

Section 12.20      Public Disclosure.  Each Loan Party agrees that neither it
nor any of its Affiliates will now or in the future issue any press release or
other public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required or it is advisable in
the opinion of counsel to do so under applicable law (in which event, such Loan
Party or such Affiliate will (a) except as provided in clause (b) below, consult
with such Agent or such Lender before issuing such press release or other public
disclosure or (b) solely in the event the issuance of any press release or other
public disclosure is required under 17 C.F.R. § 243.100, use reasonable efforts
to consult with such Agent or such Lender before issuing such press release or
other public disclosure); provided, that the prior written consent of such Agent
or such Lender shall be required only if such disclosure uses the name of such
Agent, such Lender or any Affiliate thereof.  Each Loan Party hereby authorizes
each Agent and each Lender, after consultation with the Borrowers, to advertise
the closing of the transactions contemplated by this Agreement, and to make
appropriate announcements of the financial arrangements entered into among the
parties hereto, as such Agent or such Lender shall deem appropriate, including,
without limitation, on a home page or similar place for dissemination of
information on the Internet or worldwide web, or in announcements commonly known
as tombstones, in such trade publications, business journals, newspapers of
general circulation and to such selected parties as such Agent or such Lender
shall deem appropriate.

Section 12.21      Integration.  This Agreement, together with the other Loan
Documents and those provisions of the Commitment Letter that by their terms
survive the termination or expiration of the Commitment Letter, reflects the
entire understanding of the parties with respect to the transactions
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof.





144

 

--------------------------------------------------------------------------------

 



Section 12.22      USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrowers and the
Guarantors that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies the entities
composing the Borrowers and the Guarantors, which information includes the name
and address of each such entity and other information that will allow such
Lender to identify the entities composing the Borrowers and the Guarantors in
accordance with the USA PATRIOT Act.  Each Loan Party agrees to take such action
and execute, acknowledge and deliver at its sole cost and expense, such
instruments and documents as any Lender may reasonably require from time to time
in order to enable such Lender to comply with the USA PATRIOT Act.

Section 12.23      Judgment Currency. This is an international financial
transaction in which the specification of a currency and payment in New York is
of the essence.  Dollars shall be the currency of account in the case of all
payments pursuant to or arising under this Agreement or under any other Loan
Document, and all such payments shall be made to the Administrative Agent's
Account in New York in immediately available funds.  To the fullest extent
permitted by applicable law, the obligations of each Loan Party to the Secured
Parties under this Agreement and under the other Loan Documents shall not be
discharged by any amount paid in any other currency or in a place other than to
the Administrative Agent's Account in New York to the extent that the amount so
paid after conversion under this Agreement and transfer to New York does not
yield the amount of Dollars in New York due under this Agreement and under the
other Loan Documents.  If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in Dollars into another currency
(the "Other Currency"), to the fullest extent permitted by applicable law, the
rate of exchange used shall be that at which the Administrative Agent could, in
accordance with normal procedures, purchase Dollars with the Other Currency on
the Business Day preceding that on which final judgment is given.  The
obligation of each Loan Party in respect of any such sum due from it to the
Secured Parties hereunder shall, notwithstanding any judgment in such Other
Currency, be discharged only to the extent that, on the Business Day immediately
following the date on which the Administrative Agent receives any sum adjudged
to be so due in the Other Currency, the Administrative Agent may, in accordance
with normal banking procedures, purchase Dollars with the Other Currency.  If
the Dollars so purchased are less than the sum originally due to the Secured
Parties in Dollars, each Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Secured Parties against such
loss, and if the Dollars so purchased exceed the sum originally due to the
Secured Parties in Dollars, the Secured Parties agrees to remit to the Loan
Parties such excess.





145

 

--------------------------------------------------------------------------------

 



Section 12.24      Waiver of Immunity. To the extent that any Loan Party has or
hereafter may acquire (or may be attributed, whether or not claimed) any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service of process or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) with respect to
itself or any of its property, such Loan Party hereby irrevocably waives and
agrees not to plead or claim, to the fullest extent permitted by law, such
immunity in respect of (a) its obligations under the Loan Documents, (b) any
legal proceedings to enforce such obligations and (c) any legal proceedings to
enforce any judgment rendered in any proceedings to enforce such
obligations.  Each Loan Party hereby agrees that the waivers set forth in this
Section 12.24 shall be to the fullest extent permitted under the Foreign
Sovereign Immunities Act and are intended to be irrevocable for purposes of the
Foreign Sovereign Immunities Act.

Section 12.25      English Language. This Agreement and each other Loan Document
have been negotiated and executed in English.  All certificates, reports,
notices and other documents and communications given or delivered by any party
hereto pursuant to this Agreement or any other Loan Document shall be in English
or, if not in English, accompanied by a certified English translation
thereof.  The English version of any such document shall control the meaning of
the matters set forth herein.

Section 12.26      Foreign Parallel Liability.

(a)      Each Foreign Loan Party irrevocably and unconditionally undertakes to
pay to the Collateral Agent an amount equal to the aggregate amount of its
Foreign Corresponding Liabilities (as these may exist from time to time).

(b)      The parties to this Agreement agree that:

(i)      a Foreign Loan Party’s Foreign Parallel Liability is due and payable at
the same time as, for the same amount of and in the same currency as its Foreign
Corresponding Liabilities;

(ii)      a Foreign Loan Party’s Foreign Parallel Liability is decreased to the
extent that its Foreign Corresponding Liabilities have been irrevocably paid or
discharged and its Foreign Corresponding Liabilities are decreased to the extent
that its Foreign Parallel Liability has been irrevocably paid or discharged;

(iii)      a Foreign Loan Party’s Foreign Parallel Liability is independent and
separate from, and without prejudice to, its Foreign Corresponding Liabilities,
and constitutes a single obligation of that Foreign Loan Party to the Collateral
Agent (even though that Foreign Loan Party may owe more than one Foreign
Corresponding Liability to the Secured Parties under the Loan Documents) and an
independent and separate claim of the Collateral Agent to receive payment of
that Foreign Parallel Liability (in its capacity as the independent and separate
creditor of that Foreign Parallel Liability and not as a co-creditor in respect
of the Foreign Corresponding Liabilities); and

(iv)      for purposes of this Section 12.26, the Collateral Agent acts in its
own name and not as agent, representative or trustee of the Secured Parties and
accordingly





146

 

--------------------------------------------------------------------------------

 



holds neither its claim resulting from a Foreign Parallel Liability nor any Lien
securing a Foreign Parallel Liability in trust.

Section 12.27      U.S. Parallel Liability.

(a)      Each U.S. Loan Party irrevocably and unconditionally undertakes to pay
to the Collateral Agent an amount equal to the aggregate amount of its U.S.
Corresponding Liabilities (as these may exist from time to time).

(b)      The parties to this Agreement agree that:

(i)      a U.S. Loan Party’s U.S. Parallel Liability is due and payable at the
same time as, for the same amount of and in the same currency as its U.S.
Corresponding Liabilities;

(ii)     a U.S. Loan Party’s U.S. Parallel Liability is decreased to the extent
that its U.S. Corresponding Liabilities have been irrevocably paid or discharged
and its U.S. Corresponding Liabilities are decreased to the extent that its U.S.
Parallel Liability has been irrevocably paid or discharged;

(iii)    a U.S. Loan Party’s U.S. Parallel Liability is independent and separate
from, and without prejudice to, its U.S. Corresponding Liabilities, and
constitutes a single obligation of that U.S. Loan Party to the Collateral Agent
(even though that U.S. Loan Party may owe more than one U.S. Corresponding
Liability to the Secured Parties under the Loan Documents) and an independent
and separate claim of the Collateral Agent to receive payment of that U.S.
Parallel Liability (in its capacity as the independent and separate creditor of
that U.S. Parallel Liability and not as a co-creditor in respect of the U.S.
Corresponding Liabilities); and

(iv)     for purposes of this Section 12.27, the Collateral Agent acts in its
own name and not as agent, representative or trustee of the Secured Parties and
accordingly holds neither its claim resulting from a U.S. Parallel Liability nor
any Lien securing a U.S. Parallel Liability in trust.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]





147

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

 

BORROWERS:

 

 

 

CHEROKEE INC., as U.S. Borrower

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Chief Executive Officer

 

 

 

 

IRENE ACQUISITION COMPANY B.V., as Dutch Borrower

 

 

 

By:

/s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Director

 

 

 

 

By:

/s/ N. Meijer and N.A. Bollen

 

 

Name:  N. Meijer and N.A. Bollen

 

 

Title:  Directors

 

 

 

GUARANTORS:

 

 

 

SPELL C. LLC

 

 

 

By:

Cherokee Inc., its sole member

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Chief Executive Officer

 

 

 

 

CHEROKEE BRANDS LLC

 

 

 

By:

Cherokee Inc., its sole member

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Chief Executive Officer

 

 

 

 

THREE-SIXTY VISION LLC

 

 

 

By:

Cherokee Inc., its sole member

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Chief Executive Officer

148

 

--------------------------------------------------------------------------------

 



 

HAWK 900 BRANDS LLC

 

 

 

By:

Cherokee Inc., its sole member

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Chief Executive Officer

 

 

 

 

EDCA LLC

 

 

 

By:

Cherokee Inc., its sole member

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Chief Executive Officer

 

 

 

 

FFS HOLDINGS, LLC

 

 

 

By:

Cherokee Inc., its sole member

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Chief Executive Officer

 

 

 

 

FLIP FLOP SHOPS FRANCHISE COMPANY, LLC

 

 

 

By:

FFS Holdings, LLC, its sole member

 

 

 

 

By:

Cherokee Inc., its sole member

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Chief Executive Officer

 

 

 

 

HI-TEC SPORTS INTERNATIONAL HOLDINGS B.V.

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Managing Director





149

 

--------------------------------------------------------------------------------

 



 

HI-TEC SPORTS PUBLIC LIMITED COMPANY

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Director

 

 

 

 

HI-TEC INTERNATIONAL HOLDINGS B.V.

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Managing Director

 

 

 

 

HI-TEC SPORTS UK LIMITED

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Director

 

 

 

 

HI-TEC SPORTS CANADA, LTD.

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Director

 

 

 

 

HI-TEC NEDERLAND B.V.

 

 

 

By:

 /s/ Henry Stupp

 

 

Name:  Henry Stupp

 

 

Title:  Managing Director

 

 

 

 

 

 

 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

 

 

 

CERBERUS BUSINESS FINANCE, LLC

 

 

By:

/s/ Daniel E. Wolf

 

 

Name:  Daniel E. Wolf

 

 

Title:  Chief Executive Officer

 

 

 





150

 

--------------------------------------------------------------------------------

 



 

LENDERS:

 

 

 

CERBERUS LEVERED LOAN OPPORTUNITIES FUND III, L.P., as a Lender

 

 

 

By:

Cerberus Levered Opportunities III GP, LLC

Its:  General Partner

 

 

 

By:

 /s/ Daniel E. Wolf

 

 

Name:  Daniel E. Wolf

 

 

Title:  Senior Managing Director

 

 

 

 

CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P., as a Lender

 

 

 

By:

Cerberus NJ Credit Opportunities GP, LLC

Its:  General Partner

 

 

 

By:

 /s/ Daniel E. Wolf

 

 

Name:  Daniel E. Wolf

 

 

Title:  Senior Managing Director

 

 

 

 

CERBERUS ASRS HOLDINGS LLC, as a Lender

 

 

 

By:

 /s/ Daniel E. Wolf

 

 

Name:  Daniel E. Wolf

 

 

Title:  Vice President

 

 

 

 

CERBERUS ICQ LEVERED LOAN OPPORTUNITIES FUND, L.P., as a Lender

 

 

 

By:

Cerberus ICQ Levered Opportunities GP, LLC

Its:  General Partner

 

 

 

By:

 /s/ Daniel E. Wolf

 

 

Name:  Daniel E. Wolf

 

 

Title:  Senior Managing Director





151

 

--------------------------------------------------------------------------------

 



 

CERBERUS KRS LEVERED LOAN OPPORTUNITIES FUND, L.P., as a Lender

 

 

 

By:

Cerberus KRS Levered Opportunities GP, LLC

Its:  General Partner

 

 

 

By:

 /s/ Daniel E. Wolf

 

 

Name:  Daniel E. Wolf

 

 

Title:  Senior Managing Director

 

 

 

 

CERBERUS PSERS LEVERED LOAN OPPORTUNITIES FUND, L.P., as a Lender

 

 

 

By:

Cerberus PSERS Levered Opportunities GP, LLC

Its:  General Partner

 

 

 

By:

 /s/ Daniel E. Wolf

 

 

Name:  Daniel E. Wolf

 

 

Title:  Senior Managing Director

 

 

 

 

CERBERUS FSBA HOLDINGS LLC, as a Lender

 

 

 

By:

 /s/ Daniel E. Wolf

 

 

Name:  Daniel E. Wolf

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

152

 

--------------------------------------------------------------------------------